EXHIBIT 10.42

 

EXECUTION

 

FOURTH AMENDED AND RESTATED

FINANCING AGREEMENT AND GUARANTY

 

among

 

FiberMark, Inc.

(as Guarantor)

 

FiberMark Durable Specialties, Inc.,

 

FiberMark Filter and Technical Products, Inc.

 

FiberMark Office Products, LLC

 

and

 

FiberMark DSI Inc.

 

(as Borrowers and Guarantors)

 

The CIT Group/Business Credit, Inc.

 

The CIT Group/Equipment Financing, Inc.

 

Such other Lenders that may become

signatory hereto

(as Lenders)

 

and

 

The CIT Group/Business Credit, Inc.

(as Agent for the Lenders)

 

Dated as of January 31, 2002

 

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED FINANCING AGREEMENT AND GUARANTY dated as of January
31, 2002, among FiberMark, Inc. (“FiberMark”), a Delaware corporation, FiberMark
Durable Specialties, Inc. (“FiberMark Durable”), a Delaware corporation,
FiberMark Filter and Technical Products, Inc. (“FiberMark Filter”), a Delaware
corporation, FiberMark Office Products, LLC (“FiberMark Office”), a Vermont
limited liability company, and FiberMark DSI Inc. (“DSI”), a New York
corporation, The CIT Group/Business Credit, Inc. (“CITBC”), a New York
corporation, with offices located at 1211 Avenue of the Americas, New York, New
York, The CIT Group/Equipment Financing, Inc. (“CITEF,” and together with CITBC,
the “Initial Lenders”), a New York Corporation, with offices located at 1540
West Fountainhead Parkway, Tempe, Arizona  85282, the other lenders that may,
subsequent to the date hereof, purchase from the Initial Lenders a portion of
their rights and obligations under this Fourth Amended and Restated Financing
Agreement and Guaranty pursuant to, and in accordance with, Section 14.07 hereof
(CITBC, CITEF and such other lenders each individually a “Lender” and
collectively the “Lenders”), and CITBC as agent for the Lenders (in such
capacity, together with its successors or assigns in such capacity, the
“Agent”).  FiberMark Durable, FiberMark Filter, FiberMark Office and DSI are
referred to as a “Borrower” and collectively as the “Borrowers”.  FiberMark,
FiberMark Durable, FiberMark Filter, FiberMark Office and DSI and each Acquired
Entity are referred to herein as a “Guarantor” and collectively as the
“Guarantors”.  The Guarantors and the Borrowers are referred to herein
collectively as the “Obligors”.

 

PRELIMINARY STATEMENTS

 

1.  References.  Reference is made to the Third Amended and Restated Financing
Agreement and Guaranty dated as of September 30, 1999 among FiberMark, FiberMark
Durable, FiberMark Filter, FiberMark Office, CITBC, CITEF, each of the other
Lenders signatory thereto and CITBC as Agent for the Lenders as amended by a
letter agreement dated October 28, 1999 (as so amended, the “September 1999
Agreement”).

 

2.  Amendment and Restatement.  To the extent this Fourth Amended and Restated
Financing Agreement and Guaranty amends the September 1999 Agreement, the
September 1999 Agreement is amended, and to the extent this Fourth Amended and
Restated Financing Agreement and Guaranty restates the September 1999 Agreement,
the September 1999 Agreement is restated, with the effect that this Fourth
Amended and Restated Financing Agreement and Guaranty amends and restates the
September 1999 Agreement in its entirety.  The intent of the parties is that
this Fourth Amended and Restated Financing Agreement and Guaranty continue in
effect the credit facilities heretofore provided under the September 1999
Agreement, on the amended and restated terms set forth herein.  No novation of
the obligations outstanding under the September

 

--------------------------------------------------------------------------------


 

1999 Agreement is intended to be effected, or shall be deemed to have occurred,
by reason of the execution and delivery hereof.  All obligations accrued under
the September 1999 Agreement and unpaid as of the Closing Date shall continue
outstanding as obligations under this Fourth Amended and Restated Financing
Agreement and Guaranty.

 

The Borrowers desire that the Lenders extend credit as provided herein, and the
Lenders are prepared to extend such credit.  Accordingly, the Borrowers, the
Guarantors, the Lenders and the Agent agree as follows:

 

ARTICLE I.           DEFINITIONS, ACCOUNTING TERMS AND RULES OF CONSTRUCTION

 

Section 1.01.  Defined Terms.  As used in this Fourth Amended and Restated
Financing Agreement and Guaranty the following terms have the following meanings
(terms defined in the singular to have the same meanings when used in the plural
and vice versa):

 

1996 Indenture means the Indenture dated as of October 15, 1996, among
FiberMark, Inc. (formerly known as Specialty Paperboard, Inc.), the Guarantors
(as defined therein) and the Trustee (as defined therein) pursuant to which the
1996 Senior Notes are issued, as amended, modified or supplemented from time to
time.

 

1996 Indenture Limit means (a) the sum of (i) eighty-five percent (85%) of the
net book value of the accounts receivable of FiberMark and the Restricted
Subsidiaries (as defined in the 1996 Indenture), determined in accordance with
the provisions of the 1996 Indenture, and (ii) fifty percent (50%) of the net
book value of the inventory of FiberMark and such Restricted Subsidiaries,
determined in accordance with the provisions of the 1996 Indenture, less (b) any
required permanent repayments of principal hereunder that are accompanied by a
permanent reduction in the aggregate Lender Loan Commitments.

 

1996 Senior Notes means the “Securities” issued pursuant to the terms and
provisions of, and as defined in, the 1996 Indenture.

 

2001 Indenture means the Indenture dated as of April 18, 2001, among FiberMark,
Inc., the Guarantors (as defined therein) and the Trustee (as defined therein)
pursuant to which the 2001 Senior Notes are issued, as amended, modified or
supplemented from time to time.

 

2001 Senior Notes means the “Securities” issued pursuant to the terms and
provisions of, and as defined in, the 2001 Indenture.

 

2

--------------------------------------------------------------------------------


 

Account Debtor means each Person obligated to pay on an Account Receivable.

 

Accounts shall mean all of an Obligor’s now existing and future:  (a) Accounts
Receivable (whether or not specifically listed on schedules furnished to the
Agent), and any and all instruments, documents, contract rights, chattel paper,
investment property, letters of credit, letter-of-credit rights, money and
general intangibles, including, without limitation, all accounts, created by or
arising from all of the Obligor’s sales of goods or rendition of services to its
customers, (b) unpaid seller’s rights (including rescission, replevin,
reclamation and stoppage in transit) relating to the foregoing or arising
therefrom; (c) rights to any goods represented by any of the foregoing,
including rights to returned or repossessed goods; (d) reserves and credit
balances arising hereunder; (e) guarantees or other supporting obligations in
respect of, or collateral for, any of the foregoing; (f) insurance policies or
rights relating to any of the foregoing; and (g) cash and non–cash proceeds of
any and all the foregoing.

 

Accounts Receivable means any right to payment for goods sold by or services
rendered by an Obligor, including all accounts arising from sales or rendition
of services made under any of the Obligor’s trade names or styles, or through
any of the Obligor’s divisions; regardless of how such right is evidenced,
whether secured or unsecured, or now existing or hereafter arising.

 

Acquired Entity shall mean (x) any Person acquired by any Obligor hereunder by
way of (i) the purchase of stock or assets of such Person and all or a portion
of the consideration paid for such stock or assets is paid directly or
indirectly with the proceeds of the Revolving Credit Loans or (ii) consolidation
or merger of such Person with or into any Obligor or (y) any entity formed to
acquire the assets or stock of another Person and all or a portion of the
consideration paid for such stock or assets is paid directly or indirectly with
the proceeds of the Revolving Credit Loans.

 

Acquired Indebtedness means Indebtedness of a Person or any of its Subsidiaries
existing at the time such Person becomes a Subsidiary or at the time it merges
or consolidates with any Obligor or assumed in connection with the acquisition
of assets from such Person and in each case not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary or such acquisition, merger or consolidation.

 

Additional Costs shall have the meaning specified in Section 3.17.

 

3

--------------------------------------------------------------------------------


 

Affected Loans shall have the meaning specified in Section 3.20.

 

Affiliate means with respect to any designated Person, any Person which,
directly or indirectly, controls or is controlled by or is under common control
with such designated Person.  For purposes of this definition, “control”,
“controlled by” and “under common control with”, as used with respect to any
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

Agent means The CIT Group/Business Credit, Inc., or any successor thereof,
acting as agent for Lenders pursuant to this Financing Agreement.

 

Anniversary Date shall mean each September 30, commencing September 30, 2002.

 

Applicable Brattleboro Collateral Value shall mean, at any time, the excess of
(a) (i) until the Net Realizable Valuation has been delivered to the Agent,
$25,000,000, or (ii) once the Net Realizable Valuation has been delivered to the
Agent, the lesser of (A) $25,000,000 and (B) 50% of the Net Realizable Value,
over (b) the product of $893,000 and the number of Quarterly Payment Dates that
have occurred after the Closing Date.

 

Applicable Lending Office means, for each of the Lenders, the lending office of
such Lender (or of an Affiliate of such Lender) designated as such for such Type
of Loan on the signature page hereto or in the applicable Assignment and
Acceptance Agreement or such other office of such Lender (or of an Affiliate of
such Lender) as such Lender may from time to time specify to Agent and the
Borrowers as the office by which its Revolving Credit Loans of such Type are to
be made and maintained.

 

Applicable Margin means the relevant “Applicable Margin”, determined in
accordance with Schedule 1.01 based on the Leverage Ratio as of the date of
determination.

 

Approvals and Permits means any permits, variance, permission, authorization,
consent, approval, license, franchise, ruling, permit, tariff, rate,
certification, exemption, or registration issued by any Governmental Authority
which is required to be obtained in accordance with applicable Law in connection
with the ownership, operation, construction, or maintenance of its property.

 

4

--------------------------------------------------------------------------------


 

Assignment and Acceptance shall have the meaning ascribed to such term in
Section 14.07.

 

Assignment of Claims Act shall mean 31 United States Code Annotated Section 3727
and all amendments and supplements thereto and all rules and regulations
promulgated thereunder.

 

Availability shall mean:

 

(a)           Through September 30, 2002, the excess of

 

(i)            the lesser of (A) the Borrowing Base, and (B) the Revolving
Credit Facility, over

 

(ii)           the sum of (A) the outstanding aggregate amount of all
outstanding Obligations of all the Borrowers taken together, and (B) the
Availability Block; and

 

(b)           After September 30, 2002, the excess of

 

(i)            the lesser of (A) the Borrowing Base, and (B) the Revolving
Credit Facility, over

 

(ii)           the outstanding aggregate amount of all outstanding Obligations
of all the Borrowers taken together;

 

Availability Block shall mean, at any time:

 

(a)           the sum of (i) twenty-five percent (25%) of the Net Collateral
Availability from A/R and Inventory, plus (ii) 50% of Brattleboro Collateral
Availability; or

 

(b)           if cumulative Consolidated EBITDA for the period commencing
January 1, 2002, determined as of the end of the then-most-recently-ended fiscal
quarter, is less than fifty percent (50%) of the cumulative Consolidated EBITDA
for such period set forth in the then-current Projections, the sum of (i)
thirty-seven and one-half percent (37.5%) of Net Collateral Availability from
A/R and Inventory, plus (ii) seventy-five percent (75%) of Brattleboro
Collateral Availability.

 

Board of Directors shall mean, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

Board of Governors means the Board of Governors of the Federal Reserve Bank or
any entity succeeding to any or all of its functions.

 

5

--------------------------------------------------------------------------------


 

Board Resolution shall mean, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Agent.

 

Borrowing Base means at any time an amount equal to the lesser of:

 

(a)           the sum of

 

(i)            ninety percent (90%) of then outstanding Eligible Accounts
Receivable; and

 

(ii)           (A) until the earlier of the date that is forty-five (45) days
after the Closing Date and the date that the initial Net Inventory Liquidation
Valuation is delivered to the Agent, sixty percent (60%) of Eligible Inventory,
and (B) after such date, the lesser of (1) sixty percent (60%) of Eligible
Inventory, and (2) eighty-five percent (85%) of the Net Inventory Liquidation
Value; and

 

(iii)          the Brattleboro Collateral Availability; and

 

(b)           the 1996 Indenture Limit.

 

Borrowing Base Certificate  means a Certificate substantially in the form of
Exhibit H, certified by an officer of FiberMark, with respect to the Borrowing
Base.

 

Brattleboro Collateral shall mean all of FiberMark Office’s present and future
right, title and interest in and to the Equipment and the Real Estate, whether
now owned or hereafter acquired; and, to the extent not otherwise included, all
proceeds and products of any and all of the foregoing, in whatever form
(including, but not limited to, accounts, chattel paper, commercial tort claims,
deposit accounts, documents, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, oil, gas or other minerals
before extraction, and general intangibles).

 

Brattleboro Collateral Availability shall mean (a) until the earlier of the date
that is forty-five (45) days after the Closing Date and the date that the
initial Net Realizable Valuation is delivered to the Agent, the Applicable
Brattleboro Collateral Value, and (b) after such date, the lesser of (i) the
Applicable Brattleboro Collateral Value and the Net Realizable

 

6

--------------------------------------------------------------------------------


 

Value (and, until the Net Realizable Valuation has been delivered to the Agent,
the Net Realizable Value, for purposes of this definition, shall be zero).

 

Business Day shall mean (a) for all purposes other than those covered by clause
(b) below, any day that CITBC and The Chase Manhattan Bank are open for business
excluding Saturday, Sunday and any day that either is a legal holiday under the
laws of the State of New York or is a day on which banking institutions located
in such state are closed and (b) with respect to all notices, determinations,
fundings and payments in connection with the Libor Rate, any date that is a
Business Day as described in clause (a) above that is also a day for trading by
and between banks in dollar deposits in the applicable interbank Libor market.

 

Capital Lease means any lease of property (real or personal or mixed) which, in
accordance with GAAP, would be required to be capitalized on a balance sheet of
the lessee.

 

Capitalized Lease Obligations shall mean, as to any Person, the obligations of
such Person under a lease that are required to be classified and accounted for
as capital lease obligations under GAAP and, for purposes of this definition,
the amount of such obligation at any date shall be capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

Chase Manhattan Bank Rate shall mean the rate of interest from time to time
announced by The Chase Manhattan Bank at its principal office in the City of New
York.  (The prime rate is not intended to be the lowest rate of interest charged
by The Chase Manhattan Bank to its borrowers).

 

Chase Manhattan Bank Rate Loans shall mean all or any portion of the Revolving
Credit Loans for which any Borrower has elected to use the Chase Manhattan Bank
Rate for interest rate calculations.

 

CITBC means The CIT Group/Business Credit, Inc., a New York corporation, and its
successors.

 

CITEF means The CIT Group/Equipment Financing, Inc., a New York corporation, and
its successors.

 

Closing Date means the date upon which the conditions set forth in Section 2.01
shall have been fulfilled to the satisfaction of the Agent.

 

Code means The Internal Revenue Code of 1986, as thereafter amended.

 

7

--------------------------------------------------------------------------------


 

Collateral shall mean, collectively, (i) all of each Obligor’s right, title and
interest, whether now owned or hereafter acquired, in and to all present and
future Accounts and Inventory, wherever located, including all rights under all
permits granted in favor of FiberMark Office relating to its facility in
Brattleboro, Vermont; and, to the extent not otherwise included, all proceeds
and products of any and all of the foregoing, in whatever form (including, but
not limited to, accounts, chattel paper, commercial tort claims, deposit
accounts, documents, goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, oil, gas or other minerals before extraction,
and general intangibles); and (ii) the Brattleboro Collateral.

 

Collateral Management Fee shall mean the sum of Fifty Thousand Dollars ($50,000)
which shall be paid to the Agent for its own account in accordance with Section
6.03 of this Financing Agreement to offset the expenses and costs of the Agent
in connection with record keeping, periodic examinations, analyzing and
evaluating the Collateral.

 

Consolidated Debt shall mean all Indebtedness of FiberMark and its Subsidiaries,
determined on a consolidated basis, other than obligations in respect of the
deferred purchase price of property or services.

 

Consolidated EBITDA  shall mean, for any period, the sum (without duplication)
of (i) Consolidated Net Income and (ii) to the extent Consolidated Net Income
has been reduced thereby, (A) all income taxes of FiberMark and its Subsidiaries
paid or accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business),
(B) Consolidated Interest Expense and (C) the excess of (1) Consolidated
Non-cash Charges for such period over (2) any non-cash items increasing
Consolidated Net Income for such period, all as determined on a consolidated
basis for FiberMark and its Subsidiaries in accordance with GAAP.

 

Consolidated Fixed Charge Coverage Ratio shall mean the ratio of (i)
Consolidated EBITDA during the four full fiscal quarters (the “Four Quarter
Period”) ending (A) for the purposes of Section 10.01, on or prior to the date
of the transaction giving rise to the need to calculate the Consolidated Fixed
Charge Coverage Ratio (the “Transaction Date”), or (B) for purposes of Section
11.02, on any date during the term of this Financing Agreement, to (ii)
Consolidated Fixed Charges for the Four Quarter Period.  In addition to and
without limitation of the foregoing, in determining the Consolidated Fixed
Charge Coverage Ratio for purposes of Section 10.01, “Consolidated EBITDA” and
“Consolidated Fixed Charges” shall be

 

8

--------------------------------------------------------------------------------


 

calculated after giving effect on a pro forma (including any pro forma expense
and cost reductions calculated on a basis consistent with Regulation S-X under
the Securities Act of 1933, as amended) basis for the period of such calculation
to (1) the incurrence or repayment of any Indebtedness of FiberMark or any of
its Subsidiaries (and the application of the proceeds thereof) giving rise to
the need to make such calculation and any incurrence or repayment of other
Indebtedness (and the application of the proceeds thereof), other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to working capital facilities, occurring
during the Four Quarter Period or at any time subsequent to the last day of the
Four Quarter Period and on or prior to the Transaction Date, as if such
incurrence or repayment, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Four Quarter Period and (2) any Asset
Sales (as defined in either Indenture) or Asset Acquisitions (as defined in
either Indenture) (including, without limitation, any Asset Acquisition giving
rise to the need to make such calculation as a result of FiberMark or one of its
Subsidiaries (including any Person who becomes an Acquired Entity as a result of
the Asset Acquisition) incurring, assuming or otherwise being liable for
Acquired Indebtedness and also including any Consolidated EBITDA attributable to
the assets which are the subject of the Asset Acquisition or Asset Sale during
the Four Quarter Period) occurring during the Four Quarter Period or at any time
subsequent to the last day of the Four Quarter Period and on or prior to the
Transaction Date, as if such Asset Sale or Asset Acquisition (including the
incurrence, assumption or liability for any such Acquired Indebtedness) occurred
on the first day of the Four Quarter Period.  If FiberMark or any of its
Subsidiaries directly or indirectly guarantee Indebtedness of a third Person,
the preceding sentence shall give effect to the incurrence of such guaranteed
Indebtedness as if FiberMark or any such Subsidiary had directly incurred or
otherwise assumed such guaranteed Indebtedness.  Furthermore, in calculating
“Consolidated Fixed Charges” for purposes of Section 10.01, in determining the
denominator (but not the numerator) of the “Consolidated Fixed Charge Coverage
Ratio”, (I) interest on outstanding Indebtedness determined on a fluctuating
basis as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest in such Indebtedness in effect on the Transaction Date;
(II) if interest on any Indebtedness actually incurred on the Transaction Date
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, an eurocurrency interbank offered rate, or other rates, then
the interest rate in effect on the Transaction Date will be deemed to have been
in effect during the Four Quarter Period; (III) notwithstanding clause (I)
above, interest on Indebtedness determined on a fluctuating basis, to the extent
such interest is covered by agreements relating to Interest Swap Obligations,
shall be deemed to accrue at the rate per annum resulting after giving effect to
the operation of such agreements, and (IV) there shall

 

9

--------------------------------------------------------------------------------


 

be added an amount equal to the aggregate obligations with respect to all
Operating Leases of the Obligors in effect as of the Transaction Date (and, if
applicable, after giving effect to the Operating Lease being entered into) that
are scheduled to become due and payable within the twelve-month period
commencing on the Transaction Date.

 

Consolidated Fixed Charges shall mean, with respect to FiberMark for any period,
the sum, without duplication, of (i) Consolidated Interest Expense, plus (ii)
the product of (x) the amount of all dividend payments on any series of
Preferred Stock (as defined in either Indenture) of FiberMark (other than
dividends paid in Qualified Capital Stock paid, accrued or scheduled to be paid
or accrued during such period times (y) a fraction, the numerator of which is
one and the denominator of which is one minus the then current effective
consolidated federal, state and local tax rate of such Person, expressed as a
decimal, plus (iii) scheduled payments in respect of the principal of all
Indebtedness of FiberMark and its Subsidiaries for such period, including that
portion of Capitalized Lease Obligations for such period attributable to
principal amortization in accordance with GAAP (it being understood that
amortization in respect of the Brattleboro Collateral shall not be deemed to
constitute payments in respect of the principal of Indebtedness), plus (iv) all
federal, state and foreign income taxes incurred by FiberMark and its
Subsidiaries for such period, determined on a cash basis, plus (v) all Capital
Expenditures for such period, to the extent not paid with the proceeds of
Indebtedness.

 

Consolidated Interest Expense shall mean, with respect to FiberMark for any
period, the sum of, without duplication:  (i) the aggregate of the interest
expense of FiberMark and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including without limitation, (a)
any amortization of debt discount, (b) the net costs under Interest Swap
Obligations, (c) the capitalized interest and (d) the interest portion of any
deferred payment obligation; and (ii) the interest component of Capitalized
Lease Obligations paid, accrued and/or scheduled to be paid or accrued by
FiberMark and its Subsidiaries during such period as determined on a
consolidated basis in accordance with GAAP.

 

Consolidated Net Income shall mean, with respect to FiberMark, for any period,
the aggregate net income (or loss) of FiberMark and its Subsidiaries for such
period on a consolidated basis, determined in accordance with GAAP; provided
that there shall be excluded therefrom (without duplication) (a) after-tax gains
or losses from Asset Sales or reserves relating thereto, (b) after-tax items
classified as extraordinary or nonrecurring gains or losses, (c) the net income
(or loss) of any Person acquired in a “pooling of interests” transaction accrued
prior to the date it becomes a Subsidiary or is merged or consolidated with
FiberMark or any Subsidiary, (d)

 

10

--------------------------------------------------------------------------------


 

the net income (but not loss) of any Subsidiary to the extent that the
declaration of dividends or similar distributions by that Subsidiary of that
income is restricted by a contract, operation of law or otherwise, (e) the net
income of any Person, other than a Subsidiary, except to the extent of cash
dividends or distributions paid to FiberMark or to a Subsidiary by such Person,
(f) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued), (g) in the case of a successor to
FiberMark by consolidation or merger or as a transferee of FiberMark’s assets,
any net income of the successor corporation prior to such consolidation, merger
or transfer of assets, (h) currency translation adjustments, and (i) non-cash
charges, incurred in each case on a one-time basis, relating to plant closures
(including but not limited to Fitchburg, Massachusetts).

 

Consolidated Net Worth shall mean, at any time, the excess of Consolidated Total
Assets over Consolidated Total Liabilities, but excluding the effects on such
calculation of (a) currency translation adjustments, and (b) non-cash charges,
incurred in each case on a one-time basis, relating to plant closures (including
but not limited to Fitchburg, Massachusetts).

 

Consolidated Non-cash Charges shall mean, with respect to FiberMark, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
FiberMark and its Subsidiaries reducing Consolidated Net Income of FiberMark for
such period, determined on a consolidated basis in accordance with GAAP
(excluding any such charges constituting an extraordinary item or loss or any
such charge which requires an accrual of or a reserve for cash charges for any
future period).

 

Consolidated Total Assets shall mean, at any time, the total assets of FiberMark
and its Subsidiaries, on a consolidated basis, determined in accordance with
GAAP.

 

Consolidated Total Liabilities shall mean, at any time, the total liabilities of
FiberMark and its Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

 

Continue, Continuation and Continued shall refer to the continuation pursuant to
Section 6.01 hereof of a Libor Rate Loan as a Libor Rate Loan from one Libor
Rate Period to the next Libor Rate Period.

 

Convert, Conversion and Converted shall refer to a conversion pursuant to
Section 6.01 hereof of Chase Manhattan Bank Rate Loans into Libor Rate Loans or
Libor Rate Loans into Chase Manhattan Bank Rate Loans, each of which may be
accompanied by the transfer by a Lender (at its sole discretion) of a Loan from
one Applicable Lending Office to another.

 

11

--------------------------------------------------------------------------------


 

Corporate Obligors means each of FiberMark, FiberMark Durable, FiberMark Filter
and DSI.

 

Customarily Permitted Liens shall mean:

 

(a)  Liens of local, provincial, or state authorities for franchise or other
like taxes provided the aggregate amounts secured by such Liens shall not exceed
One Hundred Thousand Dollars ($100,000) in the aggregate outstanding at any one
time;

 

(b)  statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other like Liens imposed by Law, created in the
ordinary course of business and for amounts not yet due or which are the subject
of a Good Faith Contest;

 

(c)  deposits made (and the Liens thereon) in the ordinary course of business
(including, without limitation, security deposits for leases, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, contracts (other than for the repayment or guarantee of
Indebtedness), statutory obligations and other similar obligations arising as a
result of progress payments under government contracts; and

 

(d)  easements (including, without limitation, reciprocal easement agreements
and utility agreements), encroachments, minor defects or irregularities in
title, variation and other restrictions, charges or encumbrances (whether or not
recorded) affecting the Real Estate and which are listed in Schedule B of the
title insurance policy delivered to the Agent herewith; provided, however, that
in no event shall any Environmental Lien be deemed to be a Customarily Permitted
Lien.

 

Default shall mean any event specified in Section 12.01 hereof, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act, has been satisfied.

 

Default Rate of Interest shall mean a rate of interest per annum equal to the
sum of: (a) four percent (4%) plus (b) the Chase Manhattan Bank Rate, which the
Agent shall be entitled to charge each Borrower on all Obligations of such
Borrower due the Lenders and not paid by such Borrower.

 

Depository Accounts shall mean those accounts designated by the Agent for the
deposit of proceeds of Collateral, in each case, at the

 

12

--------------------------------------------------------------------------------


 

Agent’s election, owned by, and in the name of, the Agent or over which the
Agent otherwise has “control” within the meaning of the UCC.

 

Documentation Fee shall mean (a) the sum intended to compensate the Agent (for
its own account) for the use of the Agent’s internal or outside counsel and
facilities in documenting, in whole or in part, the initial transaction solely
on behalf of the Lenders, exclusive of Out-Of-Pocket Expenses, which sum shall
be included as part of the Loan Facility Fee due and payable in accordance with
Section 6.03 of this Financing Agreement, and (b) the Agent’s standard fees
relating to any and all modifications, waivers, releases, amendments or
additional collateral with respect to this Financing Agreement, the Collateral
and/or the Obligations.

 

Dollars and $ means lawful money of the United States of America.

 

Domestic Subsidiary shall mean any Subsidiary that is originated under the laws
of any State, as such term is defined in the UCC.

 

Domestic EBITDA  shall mean, for any period, Consolidated EBITDA, as determined
for such period, adjusted to eliminate the effects of including the results of
any Subsidiary other than a Domestic Subsidiary.

 

DSI means FiberMark DSI Inc., a New York corporation, and its successors.

 

DSI Guarantors means each of FiberMark, FiberMark Durable, FiberMark Filter and
FiberMark Office.

 

DSI Obligations shall mean all loans and advances made or to be made by the
Lenders or by the Agent on behalf of the Lenders to DSI or to others for DSI’s
account; any and all indebtedness and obligations which may at any time be owing
by DSI to the Agent or the Lenders howsoever arising, whether now in existence
or incurred by DSI from time to time hereafter; whether secured by pledge, Lien
upon or security interest in any of DSI’s assets or property or the assets or
property of any other person, firm, entity or corporation; whether such
indebtedness is absolute or contingent, joint or several, matured or unmatured,
direct or indirect and whether DSI is liable to the Lenders and/or the Agent for
such indebtedness as principal, surety, endorser, guarantor or otherwise.  DSI
Obligations shall also include indebtedness owing to the Lenders and/or the
Agent by DSI under this Financing Agreement or under any other agreement or
arrangement now or hereafter entered into between DSI and the Lenders;
indebtedness or obligations incurred by, or imposed on, the Lenders and/or the
Agent, as a result of environmental claims (other than as a result of actions of
the Lenders or the Agent) arising out of any DSI’s operation, premises or waste

 

13

--------------------------------------------------------------------------------


 

disposal practices or sites; DSI’s liability to the Lenders and/or the Agent as
maker or endorser on any promissory note or other instrument for the payment of
money; DSI’s liability to the Lenders and/or the Agent under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Lenders and/or the Agent may make or issue to others for DSI’s
account, including any accommodation extended with respect to applications for
letters of credit, the Lenders’ and/or the Agent’s acceptance of drafts or the
Lenders’ and/or the Agent’s endorsement of notes or other instruments for DSI’s
account and benefit.

 

Eligible Accounts Receivable shall mean the gross amount of each Obligor’s
Accounts Receivable that conform to the warranties contained herein and at all
times continue to be acceptable to the Agent in the exercise of its reasonable
business judgment, less, without duplication, the sum of:

 

(a)  any returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted or outstanding); and

 

(b)  reserves for:

 

(i)  sales to the United States of America or to any agency, department or
division thereof except where assignment of all resulting accounts receivable
due or to become due under a particular contract is made by any Obligor to the
Agent and the Agent is satisfied that all requirements for compliance with the
Assignment of Claims Act and/or other applicable statutes, rules, or regulations
have been fulfilled;

 

(ii)  foreign sales other than sales (A) secured by stand–by letters of credit
(in form and substance satisfactory to the Agent) issued or confirmed by, and
payable at, banks having a place of business in the United States of America and
payable in United States currency, (B) covered by policies of foreign credit
insurance that are in form and substance satisfactory to the Agent  and are
issued by one or more insurance carriers that are fully acceptable to the Agent,
and are assigned to the Agent with the Agent named as loss payee thereunder or
(C) to customers residing in Canada provided such sales otherwise comply with
all of the other criteria for eligibility hereunder, are payable in U.S. Dollars
and all such sales do not exceed Seven Hundred Fifty Thousand Dollars ($750,000)
in the aggregate at any one time;

 

14

--------------------------------------------------------------------------------


 

(iii)  accounts that remain unpaid more than ninety (90) days from invoice date;

 

(iv)  contras;

 

(v)  sales to any Affiliate of an Obligor;

 

(vi)  bill and hold (deferred shipment) or consignment sales;

 

(vii)  sales to any customer which is (w) insolvent, (x) the debtor in any
bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceedings under any federal or state law, (y) negotiating, or has called a
meeting of its creditors for purposes of negotiating, a compromise of its debts
or (z) in the Agent’s reasonable business judgment, financially unacceptable to
the Agent or has a credit rating unacceptable to the Agent;

 

(viii)  all sales to any customer if fifty percent (50%) or more of either (x)
all outstanding invoices or (y) the aggregate dollar amount of all outstanding
invoices, are unpaid more than ninety (90) days from invoice date;

 

(ix)  any other reasons deemed necessary by the Agent in its reasonable business
judgment and which are customary either in the commercial finance industry or in
the lending practices of the Agent or the Lenders; and

 

(x)  an amount representing, historically, returns, discounts, claims, credits
and allowances.

 

Eligible Inventory shall mean the gross amount of each Obligor’s Inventory that
conforms to the warranties contained herein and which at all times continues to
be acceptable to the Agent in the exercise of its reasonable business judgment,
less any (i) work-in-process, (ii) supplies (other than raw material), (iii)
goods not present in the United States of America, (iv) goods returned or
rejected by the customers of such Obligor (other than goods that are undamaged
and resalable in the normal course of business), (v) goods to be returned to the
suppliers of such Obligor, (vi) goods in transit to third parties (other than
the agents or warehouses of such Obligor), (vii) goods that are obsolescent, and
(viii) goods, located at a place identified on Schedule 5.04 that is not one of
the Excluded Premises, that are moved to one or more of the Excluded Premises,
or that are otherwise located at an Excluded Premises (unless they are returned,
or moved to, to a place identified on Schedule 5.04 that is not one of the

 

15

--------------------------------------------------------------------------------


 

Excluded Premises), and less any reserves required by the Agent in its
reasonable discretion for special order goods, market value declines and bill
and hold (deferred shipment) or consignment sales; provided, however, that
(without limiting the requirement that Inventory, to qualify as “Eligible
Inventory”, must satisfy each of the other components of this definition):  no
Inventory located at premises that are subject to a Warehouse Lease identified
on Schedule 5.04 that is included on Schedule 2.01 as of the Closing Date shall
constitute “Eligible Inventory” until such time as an appropriate landlord’s
waiver or warehouse acknowledgment is received by Agent with respect to such
premises.

 

Employee Benefit Plan means any plan, agreement, arrangement or commitment which
is an employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
any Obligor, or any ERISA Affiliate or with respect to which such Obligor, or
any ERISA Affiliate at any relevant time has any liability or obligation to
contribute.

 

Environmental Discharge means any spill, emission, leaking, pumping, injection,
deposit, dispersal, leaching, migration, disposal, discharge or release or
threatened release of Hazardous Materials into the indoor or outdoor environment
or into or out of any property, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water or groundwater.

 

Environmental Law means any applicable Law relating to human health or safety or
the environment and any terms and conditions of any Approvals or Permits issued
thereunder, including, without limitation, Laws relating to noise or to
Environmental Discharges or to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport, handling or
remediation of Hazardous Materials or to the transfer of industrial or
manufacturing facilities or property.

 

Environmental Lien means any Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by, such Governmental Authority in response to, an Environmental
Discharge.

 

Environmental Notice means any written complaint, order, claim, citation,
letter, inquiry, notice or other written communication from any Person
(a) relating to any Obligor’s compliance with or liability or potential
liability under any Environmental Law, (b) relating to the occurrence or
presence of or exposure to or possible or threatened or alleged occurrence or
presence of or exposure to Environmental Discharges or Hazardous Materials at,
to, or from any of Obligor’s past, present or future locations or facilities or
Real Estate or at, to or from any other location or facility including, without
limitation: (i) the existence of any

 

16

--------------------------------------------------------------------------------


 

contamination or possible or threatened contamination at any such location or
facility or the Real Estate; and (ii) Remedial Action in connection with any
Environmental Discharge or Hazardous Materials at any such location or facility
or Real Estate or any part thereof; or (c) relating to any violation or alleged
violation of any Environmental Law by any Obligor, the Real Estate, or any prior
owner of operator of the Real Estate.

 

Equipment shall mean all currently owned or hereafter acquired interest of
FiberMark Office in all machinery, equipment, furnishings and fixtures, and all
additions, substitutions and replacements thereof, now or at any time hereafter
located at the Real Estate (all of which shall continue to constitute
“Equipment”, regardless of its removal from the Real Estate, unless the Agent
expressly releases its security interest therein), together with (a) all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, (b) all software and intellectual property used in connection
with the foregoing or that is necessary for the operation of the foregoing in
the ordinary course and in a manner that is safe and that complies with
applicable law; and (c) all proceeds and products of the foregoing, of whatever
sort.

 

ERISA means the Employee Retirement Income Security Act of 1974, as thereafter
amended.

 

ERISA Affiliate means any entity required to be aggregated with any Obligor
under Section 414(b), (c), (m) or (o) of the Code.

 

Event(s) of Default shall have the meaning provided for in Section 12.01 of this
Financing Agreement.

 

Excluded Premises shall mean those premises (including warehouses) owned or
leased by any Obligor, or occupied by any third-party processor of Inventory of
any Obligor, that are set forth on Schedule 2.01 (but subject to the condition,
noted thereon, that only such premises as to which no landlord’s waiver or
warehouse acknowledgment, as the case may be, has been received by the date that
is 60 days after the Closing Date shall constitute Excluded Premises), as
amended by Agent from time to time to reflect Agent’s receipt or non-receipt, or
the lapse or termination, of any landlord’s waiver, warehouse acknowledgment,
third party processor acknowledgment or filing or other measure required to
create or maintain a first perfected security interest and Lien in favor of
Agent in the Collateral kept, stored or processed at the relevant location or
otherwise to protect Agent’s and Lenders’ interest therein.

 

Executive Officers shall mean the Chairman, President, Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, Executive Vice President(s),
Senior Vice President(s), and Secretary of FiberMark.

 

17

--------------------------------------------------------------------------------


 

Facility Fee shall mean the fee payable by the Borrowers to the Initial Lenders
in the amount of One Hundred Thousand Dollars ($100,000), which fee shall be
deemed fully earned, nonrefundable and due on the Closing Date.

 

FiberMark means FiberMark, Inc., a Delaware corporation, and its successors.

 

FiberMark Durable means FiberMark Durable Specialties, Inc., a Delaware
corporation, and its successors.

 

FiberMark Durable Guarantors means each of FiberMark, FiberMark Filter,
FiberMark Office, DSI and each Acquired Entity.

 

FiberMark Filter means FiberMark Filter and Technical Products, Inc., a Delaware
corporation and its successors.

 

FiberMark Filter Guarantors means each of FiberMark, FiberMark Durable,
FiberMark Office, DSI and each Acquired Entity.

 

FiberMark Guarantors means each of FiberMark Durable, FiberMark Filter,
FiberMark Office, FiberMark DSI and each Acquired Entity.

 

FiberMark Office means FiberMark Office Products, LLC, a Vermont limited
liability company, and its successors.

 

FiberMark Office Guarantors means each of FiberMark, FiberMark Durable,
FiberMark Filter, DSI and each Acquired Entity.

 

FiberMark Durable Obligations shall mean all loans and advances made or to be
made by the Lenders or by the Agent on behalf of the Lenders to FiberMark
Durable or to others for FiberMark Durable’s account; any and all indebtedness
and obligations which may at any time be owing by FiberMark Durable to the Agent
or the Lenders howsoever arising, whether now in existence or incurred by
FiberMark Durable from time to time hereafter; whether secured by pledge, Lien
upon or security interest in any of FiberMark Durable’s assets or property or
the assets or property of any other person, firm, entity or corporation; whether
such indebtedness is absolute or contingent, joint or several, matured or
unmatured, direct or indirect and whether FiberMark Durable is liable to the
Lenders and/or the Agent for such indebtedness as principal, surety, endorser,
guarantor or otherwise.  FiberMark Durable Obligations shall also include
indebtedness owing to the Lenders and/or the Agent by FiberMark Durable under
this Financing Agreement or under any other agreement or arrangement now or
hereafter entered into between FiberMark Durable

 

18

--------------------------------------------------------------------------------


 

and the Lenders; indebtedness or obligations incurred by, or imposed on, the
Lenders and/or the Agent, as a result of environmental claims (other than as a
result of actions of the Lenders or the Agent) arising out of any FiberMark
Durable’s operation, premises or waste disposal practices or sites; FiberMark
Durable’s liability to the Lenders and/or the Agent as maker or endorser on any
promissory note or other instrument for the payment of money; FiberMark
Durable’s liability to the Lenders and/or the Agent under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Lenders and/or the Agent may make or issue to others for FiberMark
Durable’s account, including any accommodation extended with respect to
applications for letters of credit, the Lenders’ and/or the Agent’s acceptance
of drafts or the Lenders’ and/or the Agent’s endorsement of notes or other
instruments for FiberMark Durable’s account and benefit.

 

FiberMark Filter Obligations shall mean all loans and advances made or to be
made by the Lenders or by the Agent on behalf of the Lenders to FiberMark Filter
or to others for FiberMark Filter’s account; any and all indebtedness and
obligations which may at any time be owing by FiberMark Filter to the Agent or
the Lenders howsoever arising, whether now in existence or incurred by FiberMark
Filter from time to time hereafter; whether secured by pledge, Lien upon or
security interest in any of FiberMark Filter’s assets or property or the assets
or property of any other person, firm, entity or corporation; whether such
indebtedness is absolute or contingent, joint or several, matured or unmatured,
direct or indirect and whether FiberMark Filter is liable to the Lenders and/or
the Agent for such indebtedness as principal, surety, endorser, guarantor or
otherwise.  FiberMark Filter Obligations shall also include indebtedness owing
to the Lenders and/or the Agent by FiberMark Filter under this Financing
Agreement or under any other agreement or arrangement now or hereafter entered
into between FiberMark Filter and the Lenders; indebtedness or obligations
incurred by, or imposed on, the Lenders and/or the Agent, as a result of
environmental claims (other than as a result of actions of the Lenders or the
Agent) arising out of any FiberMark Filter’s operation, premises or waste
disposal practices or sites; FiberMark Filter’s liability to the Lenders and/or
the Agent as maker or endorser on any promissory note or other instrument for
the payment of money; FiberMark Filter’s liability to the Lenders and/or the
Agent under any instrument of guaranty or indemnity, or arising under any
guaranty, endorsement or undertaking which the Lenders and/or the Agent may make
or issue to others for FiberMark Filter’s account, including any accommodation
extended with respect to applications for letters of credit, the Lenders’ and/or
the Agent’s acceptance of drafts or the Lenders’ and/or the Agent’s endorsement
of notes or other instruments for FiberMark Filter’s account and benefit.

 

19

--------------------------------------------------------------------------------


 

FiberMark Obligations shall mean all loans and advances made or to be made by
the Lenders or by the Agent on behalf of the Lenders to FiberMark or to others
for FiberMark’s account; any and all indebtedness and obligations which may at
any time be owing by FiberMark to the Agent or the Lenders howsoever arising,
whether now in existence or incurred by FiberMark from time to time hereafter;
whether secured by pledge, Lien upon or security interest in any of FiberMark’s
assets or property or the assets or property of any other person, firm, entity
or corporation; whether such indebtedness is absolute or contingent, joint or
several, matured or unmatured, direct or indirect and whether FiberMark is
liable to the Lenders and/or the Agent for such indebtedness as principal,
surety, endorser, guarantor or otherwise.  FiberMark Obligations shall also
include indebtedness owing to the Lenders and/or the Agent by FiberMark under
this Financing Agreement or under any other agreement or arrangement now or
hereafter entered into between FiberMark and the Lenders; indebtedness or
obligations incurred by, or imposed on, the Lenders and/or the Agent, as a
result of environmental claims (other than as a result of actions of the Lenders
or the Agent) arising out of any FiberMark’s operation, premises or waste
disposal practices or sites; FiberMark’s liability to the Lenders and/or the
Agent as maker or endorser on any promissory note or other instrument for the
payment of money; FiberMark’s liability to the Lenders and/or the Agent under
any instrument of guaranty or indemnity, or arising under any guaranty,
endorsement or undertaking which the Lenders and/or the Agent may make or issue
to others for FiberMark’s account, including any accommodation extended with
respect to applications for letters of credit, the Lenders’ and/or the Agent’s
acceptance of drafts or the Lenders’ and/or the Agent’s endorsement of notes or
other instruments for FiberMark’s account and benefit.

 

FiberMark Office Obligations shall mean all loans and advances made or to be
made by the Lenders or by the Agent on behalf of the Lenders to FiberMark Office
or to others for FiberMark Office’s account; any and all indebtedness and
obligations which may at any time be owing by FiberMark Office to the Agent or
the Lenders howsoever arising, whether now in existence or incurred by FiberMark
Office from time to time hereafter; whether secured by pledge, Lien upon or
security interest in any of FiberMark Office’s assets or property or the assets
or property of any other person, firm, entity or corporation; whether such
indebtedness is absolute or contingent, joint or several, matured or unmatured,
direct or indirect and whether FiberMark Office is liable to the Lenders and/or
the Agent for such indebtedness as principal, surety, endorser, guarantor or
otherwise.  FiberMark Office Obligations shall also include indebtedness owing
to the Lenders and/or the Agent by FiberMark Office under this Financing
Agreement or under any other agreement or arrangement now or hereafter entered
into between FiberMark Office and the Lenders; indebtedness or obligations
incurred by, or imposed on, the Lenders and/or

 

20

--------------------------------------------------------------------------------


 

the Agent, as a result of environmental claims (other than as a result of
actions of the Lenders or the Agent) arising out of any FiberMark Office’s
operation, premises or waste disposal practices or sites; FiberMark Office’s
liability to the Lenders and/or the Agent as maker or endorser on any promissory
note or other instrument for the payment of money; FiberMark Office’s liability
to the Lenders and/or the Agent under any instrument of guaranty or indemnity,
or arising under any guaranty, endorsement or undertaking which the Lenders
and/or the Agent may make or issue to others for FiberMark Office’s account,
including any accommodation extended with respect to applications for letters of
credit, the Lenders’ and/or the Agent’s acceptance of drafts or the Lenders’
and/or the Agent’s endorsement of notes or other instruments for FiberMark
Office’s account and benefit.

 

Financing Agreement means this Fourth Amended and Restated Financing Agreement
and Guaranty.

 

Fiscal Year shall mean each period from January 1 to December 31.

 

GAAP shall mean generally accepted accounting principles in the United States of
America as in effect from time to time and for the period as to which such
accounting principles are to apply.

 

German Subsidiaries means Subsidiaries of FiberMark that are organized under the
laws of the Federal Republic of Germany.

 

Good Faith Contest means the contest of an item if: (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted; (b)
adequate reserves are established with respect to the contested item; (c) during
the period of such contest, the enforcement of the contested item is effectively
stayed; and (d) the failure to pay or comply with the contested item during the
period of such contest could not result in a Material Adverse Change.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

Guarantors means all of FiberMark, FiberMark Durable, FiberMark Filter,
FiberMark Office, DSI and each Acquired Entity.

 

Guaranty Obligations shall mean, all obligations of any Guarantor as guarantor
of the obligations of a Borrower or other Guarantor under this Financing
Agreement.  Guarantor Obligations shall also include

 

21

--------------------------------------------------------------------------------


 

indebtedness owing to the Lenders and/or the Agent by any Guarantor under this
Financing Agreement or under any other agreement or arrangement now or hereafter
entered into between such Guarantor and the Lenders.

 

Hazardous Materials means any pollutants, contaminants, toxic or hazardous
substances or wastes, chemicals, radioactive material, medical wastes or special
waste, including, without limitation, asbestos fibers and friable asbestos,
polychlorinated biphenyls, and petroleum or hydrocarbon-based products,
derivatives wastes, or breakdown, constituent or decomposition products thereof.

 

Indebtedness shall mean at any date:

 

(a)  indebtedness or liability for borrowed money, or for the deferred purchase
price of property or services (including trade obligations);

 

(b)  obligations as lessee under Capital Leases (and, for purposes of
determining whether any Obligor may enter into an Operating Lease, obligations
as lessee under Operating Leases);

 

(c)  reimbursement obligations under letters of credit issued for the account of
any Person;

 

(d)  all reimbursement obligations arising under bankers’ or trade acceptances;

 

(e)  all guarantees, endorsements (other than for collection or deposit in the
ordinary course of business), and other contingent obligations to purchase any
of the items included in this definition, to provide funds for payment, to
supply funds to invest in any Person, or otherwise to assure a creditor against
loss;

 

(f)  all obligations secured by any Lien on property owned by such Person,
whether or not the obligations have been assumed; and

 

(g)  all obligations under any agreement providing for a swap, ceiling rates,
ceiling and floor rates, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition.

 

Indenture means the 1996 Indenture or the 2001 Indenture.

 

Initial Lenders means CITBC and CITEF.

 

22

--------------------------------------------------------------------------------


 

Insolvency means, at any particular time, a Multiemployer Plan is insolvent
within the meaning of Section 4245 of ERISA.

 

Interest Swap Obligations means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

Inventory of an Obligor shall mean all of such Obligor’s currently owned or
hereafter acquired interests in all merchandise, inventory and goods held for
sale or lease or to be furnished under contracts of service, and all additions,
substitutions and replacements thereof, wherever located, together with all
goods and materials used or usable in manufacturing, processing, packaging or
shipping same; in all stages of production - from raw materials through
work-in-process to finished goods - and all proceeds and products of the
foregoing, of whatever sort.

 

Law means any treaty, foreign, federal, state or local statute, law, rule,
regulation, ordinance, order, code, policy, or rule of common law, now or
hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof by a Governmental Authority or otherwise,
including any judicial or administrative order, consent decree or judgment.

 

Lender(s) shall mean CITBC, CITEF each Assignee which becomes a Lender pursuant
to Section 14.07 hereof, and their respective successors.

 

Lender Loan Commitment shall mean, with respect to each Lender’s making of the
Revolving Credit Loans, the obligation of such Lender to make Revolving Credit
Loans under this Financing Agreement up to the aggregate principal amount
outstanding at any time equal to the sum of its Revolving Credit Commitment and
its Pro Rata Share of the Overadvance Availability.

 

Lender Party shall mean the Agent and each of the Lenders.

 

Leverage Ratio shall mean, at any date, the ratio of (a) Consolidated Debt as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of FiberMark then most recently ended.

 

23

--------------------------------------------------------------------------------


 

Libor Period shall mean a thirty (30) day, sixty (60) day, or ninety (90) day
interest period with respect to Libor Rate Loans, as selected by a Borrower.

 

Libor Rate shall mean, at any time of determination, the then highest prevailing
London Interbank Offered Rate paid in London on thirty (30) day, sixty (60) day,
or ninety (90) day dollar deposits from other banks as published two (2) days
prior to the commencement of the applicable interest period, under “Money Rate,”
in the New York City edition of The Wall Street Journal or if there is no such
publication or statement therein as to a Libor Rate, then in any publication
used in the New York City financial community which was published two (2) days
prior to the commencement of the applicable interest period.

 

Libor Rate Loans shall mean that portion of the Revolving Credit Loans with
respect to which a Borrower has elected to use the Libor Rate for the interest
rate calculations.

 

Libor Rate Prepayment Premium shall mean, for any payment of principal of any
Libor Rate Loan prior to the end of an applicable interest period, an amount
computed pursuant to the following formula:

 

(R - T) x P x D

360

 

R =                              interest rate applicable to the Libor Rate Loan

T =                              effective interest rate per annum at which any
readily marketable bonds or other obligations of the United States, selected at
the Agent’s sole discretion, maturing on or near the last day of the then
applicable interest period for such Libor Rate Loan and in approximately the
same principal amount as such Libor Rate Loan, can be purchased by the Agent on
the day of such prepayment of principal

P =                               the amount of principal prepaid

D =                             the number of days remaining in the Libor Period
as of the date of such prepayment

 

The applicable Borrower shall pay such amount within five (5) business days of
presentation by the Agent to such Borrower of a statement setting forth the
amount and the Agent’s calculation thereof pursuant hereto, which statement
shall be conclusive on such Borrower absent manifest error.

 

Lien means any mortgage, pledge, hypothecation, security interest, collateral
assignment, Lien (statutory or other), or other security

 

24

--------------------------------------------------------------------------------


 

interest or encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction (except any such filing
that is expired or that relates to an operating lease)).

 

Loan Documents shall mean each of this Financing Agreement, the Revolving Credit
Notes, and the Security Documents.

 

Material Adverse Change means (a) a material adverse change in the status of the
business, results of operations, condition (financial or otherwise), prospects,
profitability, assets, operations, or property of an Obligor, or (b) any event
or occurrence of whatever nature which could have a material adverse effect on
an Obligor’s ability to perform its obligations under the Loan Documents.

 

Moody’s means Moody’s Investors Service, Inc. and any successor thereto which
provides credit ratings.

 

Mortgage shall mean, collectively, the Mortgage Agreement(s), in form and
substance satisfactory to the Agent, between FiberMark Office and the Agent
pursuant to which FiberMark Office grants to the Agent or to the Agent’s
designee for the ratable benefit of the Lenders, a first mortgage in the Real
Estate to secure the Obligations, as amended, modified or supplemented from time
to time.

 

Net Collateral Availability from A/R and Inventory means the sum of the
components of the Borrowing Base relating to Eligible Accounts and Eligible
Inventory, determined in accordance with paragraphs (a) and (b) of the
definition of that term.

 

Net Inventory Liquidation Percentage means the percentage of the net book value
of the Inventory of the Obligors that could be realized, net of the expenses of
liquidation, in an orderly liquidation of such Inventory, as reported in the Net
Inventory Liquidation Valuation.

 

Net Inventory Liquidation Valuation means, at any time, the then-most recent
appraisal, in form and substance satisfactory to the Agent, conducted by an
appraiser satisfactory to the Agent, of (a) the liquidation value of the
Inventory of each of the Obligors, determined net of the expenses of liquidation
and on the basis of an orderly liquidation of such Inventory and (b) the
percentage of the net book value of such Inventory that could be realized, net
of the expenses of liquidation, in an orderly liquidation of such Inventory.

 

25

--------------------------------------------------------------------------------


 

Net Inventory Liquidation Value means, at any time, the (a) the net book value
of the Inventory of the Obligors, determined in a manner consistent with that
used to determine the 1996 Indenture Limit, times (b) the Net Inventory
Liquidation Percentage.

 

Net Realizable Valuation means, at any time, the then-most recent appraisal, in
form and substance satisfactory to the Agent, conducted by an appraiser
satisfactory to the Agent, of the realizable value, on a going-concern basis, of
the Brattleboro Collateral, determined net of the expenses of sale.

 

Net Realizable Value means the net realizable value, on a going-concern basis,
of the Brattleboro Collateral, as reflected in the Net Realizable Valuation.

 

Non-Excluded Taxes shall have the meaning specified in Section 3.16.

 

Notice of Borrowing shall mean a Revolving Credit Notice of Borrowing.

 

Obligations shall mean collectively the FiberMark Obligations, FiberMark Durable
Obligations, FiberMark Filter Obligations, FiberMark Office Obligations and DSI
Obligations.

 

Obligors means all of FiberMark, FiberMark Durable, FiberMark Filter, FiberMark
Office, DSI and each Acquired Entity.

 

Officer’s Certificate shall mean a certificate signed in the name of each
Obligor by (i) with respect to FiberMark, FiberMark Filter, FiberMark Durable
and DSI, its President, Vice President, Controller or Treasurer, and (ii) with
respect to FiberMark Office, FiberMark (by FiberMark’s President, Vice
President, Controller or Treasurer).

 

Operating Leases shall mean all leases of property (whether real, personal or
mixed) other than Capital Leases.

 

Other Taxes shall have the meaning specified in Section 3.16.

 

Out-of-Pocket Expenses shall mean all of the Lenders’ and the Agent’s present
and future expenses incurred relative to this Financing Agreement, whether
incurred heretofore or hereafter, which expenses shall include, without being
limited to, the cost of record searches, all costs and expenses incurred by the
Agent in opening bank accounts, depositing checks, receiving and transferring
funds, and any charges imposed on the Agent due to “insufficient funds” of
deposited checks and the Agent’s

 

26

--------------------------------------------------------------------------------


 

standard fee relating thereto, local counsel fees, title insurance premiums,
real estate survey costs, fees and taxes relative to the filing of financing
statements, costs of preparing and recording mortgages/deeds of trust against
the Real Estate and all expenses, costs and fees set forth in Section 3.17 of
this Financing Agreement.

 

Overadvance shall have the meaning specified in Section 3.03.

 

Overadvance Availability has the meaning specified in Section 3.03.

 

PBGC means Pension Benefit Guaranty Corporation.

 

Pension Plan means any Employee Benefit Plan which is an employee pension
benefit plan as defined in Section 3(2) of ERISA.

 

Permitted Encumbrances shall mean:

 

(a)  Liens expressly permitted, or consented to, by the Agent;

 

(b)  Customarily Permitted Liens;

 

(c)  Liens granted the Agent by an Obligor;

 

(d)  Liens of judgment creditors provided such Liens do not exceed, in the
aggregate, at any time, Two Hundred Fifty Thousand Dollars ($250,000) (other
than Liens bonded or insured to the reasonable satisfaction of the Agent);

 

(e)  Liens for taxes not yet due and payable or which are the subject of a Good
Faith Contest and which Liens are not x) other than with respect to Real Estate,
senior to the Liens of the Agent or y) for taxes due the United States of
America; provided, however, that in no event shall any Environmental Lien be
deemed to be a Permitted Encumbrance;

 

(f)  Liens granted by any Obligor on any of its assets other than (i) the
Brattleboro Collateral, (ii) such Obligor’s Accounts, (iii) such Obligor’s
Inventory, or (iv) such Obligor’s equity interest, direct or indirect, in any of
its Subsidiaries, other than in non-Domestic Subsidiaries acquired after the
date of this Financing Agreement that own neither x) any equity interest in a
Domestic Subsidiary of any Obligor, y) any equity interest in a non-Domestic
Subsidiary of any Obligor owned as of the date of this Financing Agreement, nor
z) any property described in any of the preceding clauses (i) through (iii) of
this paragraph (f) that has been, or is, acquired from an Obligor; and

 

27

--------------------------------------------------------------------------------


 

(g)  Purchase Money Liens.

 

Permitted Indebtedness shall mean:

 

(a)  Indebtedness incurred in the ordinary course of business for raw materials,
supplies, property, equipment, services, taxes or labor or otherwise;

 

(b)  Indebtedness of FiberMark which is subordinated to the prior payment and
satisfaction of FiberMark’s Obligations to the Lenders by means of a
subordination agreement or similar instrument, in each case in form and
substance satisfactory to the Lenders;

 

(c)  deferred taxes and other expenses incurred in the ordinary course of
business;

 

(d)  Indebtedness existing on the date of execution of this Financing Agreement
and listed in the most recent financial statement delivered to the Lenders or
otherwise disclosed to the Lenders in writing on or prior to the date of
execution of this Financing Agreement;

 

(e)  the 1996 Senior Notes;

 

(f)  the 2001 Senior Notes; and

 

(g)  Indebtedness secured by Purchase Money Liens.

 

Permitted Investments means:

 

(a)  direct obligations of the United States of America or any agency thereof
backed by the full faith and credit of the United States of America with
maturities of one (1) year or less from the date of acquisition;

 

(b)  commercial paper with maturities of two hundred seventy (270) days or less
of (a) a Lender or any parent of a Lender, or (b) a domestic issuer rated at
least “P-1” by Moody’s or “A-1” by S&P; and

 

(c)  certificates of deposit with maturities of one (1) year or less from the
date of acquisition issued by (i) any Lender, or (ii) any commercial bank
operating within the United States of America whose outstanding long-term debt
is rated at least “A” by Moody’s or “A” by S&P.

 

Person means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

28

--------------------------------------------------------------------------------


 

Prepayment Fee shall mean the fee payable to the Agent for the ratable benefit
of the Lenders in accordance with, and pursuant to, the provisions of Section
3.10 of this Financing Agreement.

 

Projections means (a) initially, the projections attached hereto as Exhibit I,
and (b) upon delivery by the Borrowers of the projections required to be
delivered pursuant to Section 9.01(i) of this Financing Agreement, such new
projections.

 

Pro Rata Share means, for purposes of this Financing Agreement and with respect
to each Lender, in the case of the Revolving Credit Loans and the Unused Line
Fees and the Overadvances, a fraction, the numerator of which is such Lender’s
Revolving Credit Commitment and the denominator of which is the total of all the
Lenders’ Revolving Credit Commitments.

 

Purchase Money Liens shall mean Liens on any item of equipment acquired by an
Obligator after the Closing Date, provided that (a) each such Lien shall attach
only to the property to be acquired, (b) a description of the property so
acquired is furnished to the Agent, and (c) the debt incurred in connection with
such acquisitions shall not exceed, in the aggregate for all Obligors, Five
Hundred Thousand Dollars ($500,000) in any Fiscal Year.

 

Qualified Capital Stock shall mean capital stock other than any capital stock
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event,
(i) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, or (ii) is redeemable at the sole option of the holder thereof on
or prior to the latest of (A) the final maturity date of the 1996 Senior Notes,
(b) the final maturity date of the 2001 Senior Notes, and (c) the Revolving
Credit Commitment Termination Date then in effect.

 

Quarterly Payment Date means each March 31, June 30, September 30 and December
31, commencing with the first such date to occur after the Closing Date.

 

Real Estate shall mean the fee and/or leasehold interests in the real property
of FiberMark Office located at Brattleboro, Vermont.

 

Regulatory Change means, with respect to any Lender, any change after December
31, 2000 in United States federal, state, municipal or foreign Laws (including
Regulation D) or the adoption or making after such date of any interpretations,
directives or requests applying to a class of banks including such Lender of or
under any United States, federal, state, municipal or foreign Laws or
regulations (whether or not having the force of

 

29

--------------------------------------------------------------------------------


 

Law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

 

Remedial Action means action required to (a) clean up, remove, treat or in any
other way address Hazardous Materials in the indoor or outdoor environment; (b)
prevent an Environmental Discharge or minimize any further Environmental
Discharge; or (c) investigate and determine if a remedial response is needed,
design such a response or conduct post-remedial investigation, monitoring
operation, maintenance or care.

 

Reorganization means with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

 

Reportable Event means an event described in Section 4043(b) of ERISA or in the
regulations thereunder (other than those events as to which the thirty (30) day
notice period is waived under Subsections .13, .14, .15, .18, ..19 or .20 of
PBGC Regulation Section 2615).

 

Required Lenders shall mean, on the date calculation of Required Lenders is
made, the Lenders having Revolving Credit Commitments to lend at least sixty six
and two thirds percent (66 2/3%) of the Revolving Credit Loans hereunder;
provided that for so long as there are only two Lenders (each of them an Initial
Lender or an assignee of the entire Pro Rata Share of the Revolving Credit
Facility initially owned by one of the Initial Lenders), each of which has a 50%
Pro Rata Share, Required Lenders shall mean CITBC and any assignee of CITBC’s
entire Pro Rata Share of the Revolving Credit Facility.

 

Restricted Payment shall mean (a) any dividend or distribution (other than
dividends or distributions payable in Qualified Capital Stock of FiberMark or to
an Obligor) on or in respect of shares of an Obligor’s capital stock to holders
of such capital stock, (b) purchase, redemption, or other acquisition or
retirement for value of any capital stock of an Obligor or any warrants, rights
or options to purchase or acquire shares of any class of such capital stock
(other than from another Obligor), or (c) loan or advance to any Person or
purchase or other acquisition of any capital stock, assets, obligations or other
securities of, or any capital contribution to, or other investment, or
acquisition of any interest, in, any Person (other than Permitted Investments or
investments effected pursuant to Section 9.10).

 

Restricted Payment Conditions shall mean, with respect to any proposed
Restricted Payment, that (a) both at the time of such Restricted Payment and
immediately after giving effect thereto, (i) no

 

30

--------------------------------------------------------------------------------


 

Default or Event of Default shall have occurred and be continuing; (ii) the
Company is able to incur at least $1.00 of additional Indebtedness (other than
Permitted Indebtedness) in compliance with Section 10.01, and (iii) the
aggregate amount of Restricted Payments (including such proposed Restricted
Payment) made subsequent to October 15, 1996 (the amount expended for such
purposes, if other than in cash, being the fair market value of such property as
determined reasonably and in good faith by the Board of Directors of the
FiberMark) does not exceed the sum of: (A) 50% of the cumulative Consolidated
Net Income (or if cumulative Consolidated Net Income shall be a loss, minus 100%
of such loss) of FiberMark subsequent to October 15, 1996 and on or prior to the
date the Restricted Payment occurs (the “Reference Date”) (treating such period
as a single accounting period); plus (B) 100% of the aggregate net cash proceeds
received by FiberMark from any Person (other than a Subsidiary of FiberMark)
from the issuance and sale subsequent to October 15, 1996 and on or prior to the
Reference Date of Qualified Capital Stock of FiberMark; plus (C) without
duplication of any amounts included in clause (iii)(B) above, 100% of the
aggregate net cash proceeds of any equity contribution received by FiberMark
from a holder of FiberMark’s capital stock (excluding, in the case of clauses
(iii)(B) and (C), any net cash proceeds from a Public Equity Offering (as
defined in the 1996 Indenture) to the extent used to redeem either the 1996
Senior Notes or (if required under the terms of the 2001 Indenture in connection
with such Public Equity Offering) the 2001 Senior Notes; and (b) after giving
effect to such proposed Restricted Payment, there remains at least $12,500,000
of Availability.

 

Revolving Credit Commitment shall mean, subject to the effect of any assignment
pursuant to Section 14.07, for each Lender, the amount set forth opposite its
name below:

 

Lender

 

Pro Rata Share of
Revolving Credit
Facility

 

Amount of Revolving
Credit Commitment

 

CITBC

 

50

%

$

30,000,000

 

CITEF

 

50

%

$

30,000,000

 

 

Revolving Credit Commitment Termination Date shall mean September 30, 2005,
provided, however, the Borrowers and the Lenders agree that such date shall be
automatically extended for an additional year on such date or on each subsequent
anniversary date thereof unless and until at least sixty (60) days prior to any
such date Borrowers or the Lenders shall have given the other notice in writing
that such date shall not be so extended.

 

31

--------------------------------------------------------------------------------


 

Revolving Credit Facility shall mean Sixty Million Dollars ($60,000,000).

 

Revolving Credit Limit has the meaning specified in Section 3.01.

 

Revolving Credit Loans shall have the meaning specified in Section 3.01.

 

Revolving Credit Note shall have the meaning specified in Section 3.02.

 

Revolving Credit Notice of Borrowing shall have the meaning specified in Section
3.12.

 

S&P means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc. or
any successor thereto which provides credit ratings.

 

Security Documents means the Mortgage and any other security agreement granting
a Lien on any assets of an Obligor to secure such Obligor’s Obligations.

 

Security Interest shall have the meaning specified in Section 5.03.

 

Settlement Date shall mean the date each week on which the Agent and the Lenders
shall settle amongst themselves so that the Agent shall not have, as Agent, any
money at risk and on such Settlement Date each of the Lenders shall have its Pro
Rata Share of all outstanding Revolving Credit Loans, based upon its Revolving
Credit Commitment.  Notwithstanding the previous sentence, upon the occurrence
of an Event of Default or a continuing decline or increase of the Revolving
Credit Loans or other Obligations, the Agent may, at its discretion, elect to
settle its and the Lenders’ accounts more often than weekly.

 

Solvency Certificate means a certificate in substantially the form of Exhibit E,
to be delivered by each Obligor pursuant to the terms of this Financing
Agreement.

 

Solvent means, when used with respect to any Person, that (a) the fair value of
the property of such Person, on a going concern basis, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person, on
a going concern basis, is not less than the amount that will be required to pay
the probable liabilities of such Person on its debts as they become absolute and
matured, (c) such Person does not

 

32

--------------------------------------------------------------------------------


 

intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.  Contingent
liabilities will be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

Specialty Hong Kong shall mean Specialty Paperboard (Hong Kong) Limited, a Hong
Kong corporation, and its successors.

 

Specialty Japan shall mean Specialty Paperboard Kabushiki Kaisha, a Japanese
corporation, and its successors.

 

Subsidiary shall mean, as to any Person, a corporation or other entity of which
securities or other ownership interest having ordinary voting power (other than
stock or such interest having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other persons
performing similar functions for such corporation or other entity are at the
time owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.

 

Transferee shall have the meaning specified in Section 14.03.

 

Type of any Loan shall mean a Chase Manhattan Bank Rate Loan or a Libor Rate
Loan or both or either of the foregoing, all as the context may require.

 

UCC shall mean the Uniform Commercial Code as from time to time, in effect in
the State of New York.

 

Unused Line Fee shall mean the aggregate fee due to the Agent for the ratable
benefit of the Lenders at the end of each quarter for each Lender Loan
Commitment, determined by multiplying the difference between the Revolving
Credit Facility and the average daily amount of the outstanding Revolving Credit
Loans for such quarter by the applicable rate set forth on Schedule 1.01 for the
number of days in said quarter.

 

Section 1.02.  Computation of Time Periods.  In this Financing Agreement unless
otherwise specified, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding”.

 

33

--------------------------------------------------------------------------------


 

Section 1.03.  Accounting Principles and Terms.  Except as otherwise provided in
this Financing Agreement, (a) all computations and determinations as to
financial matters, and all financial statements to be delivered under this
Financing Agreement, shall be made or prepared in accordance with GAAP and (b)
all accounting terms used in this Financing Agreement shall have the meaning
ascribed to such terms by such principles.

 

Section 1.04.  Rules of Construction.  When used in this Financing Agreement: 
(a) “or” is not exclusive; (b) a reference to a Law includes any amendment or
modification to such Law; (c) a reference to a Person includes its permitted
successors and permitted assigns; and (d) unless otherwise provided for in this
Financing Agreement, a reference to an agreement, instrument or document shall
include such agreement, instrument or document as the same may be amended,
modified or supplemented from time to time in accordance with its terms and as
permitted by the Loan Documents.

 

ARTICLE II.          CONDITIONS PRECEDENT

 

Section 2.01.  Conditions Precedent to Initial Revolving Credit Loan.  The
obligation of the Lenders to make an initial Revolving Credit Loan is subject to
the condition precedent that (1) the Agent shall have received each of the
following documents, in form and substance satisfactory to the Agent and its
counsel, and (2) each of the following other requirements shall have been
fulfilled:

 

(a)  Evidence of Due Organization and all Corporate Actions by the Corporate
Obligors.  A certificate of the Secretary or Assistant Secretary of each
Corporate Obligor, dated the Closing Date, attesting to the certificate of
incorporation and bylaws of such Corporate Obligor and all amendments thereto
and to all corporate actions taken by such Corporate Obligor, including
resolutions of its board of directors authorizing the execution, delivery and
performance of the Loan Documents and each other document to be delivered
pursuant to the Loan Documents.

 

(b)  Incumbency and Signature Certificate of each Corporate Obligor.  A
certificate of the Secretary or Assistant Secretary of each Corporate Obligor,
dated as of the Closing Date, certifying the names and true signatures of the
officers of such Corporate Obligor authorized to sign the Loan Documents, and
the other documents to be delivered pursuant to the Loan Documents.

 

34

--------------------------------------------------------------------------------


 

(c)  Good Standing Certificates of each Corporate Obligor.  A certificate, dated
reasonably near the Closing Date, from the Secretary of State (or other
appropriate official) of the jurisdiction of incorporation of such Corporate
Obligor certifying as to the due incorporation and good standing of such
Corporate Obligor and certificates, dated reasonably near the Closing Date, from
the Secretary of State (or other appropriate official) of each other
jurisdiction where such Corporate Obligor is required to be qualified to conduct
business, certifying that such Corporate Obligor is duly qualified to do such
business and is in good standing in such state.

 

(d)  Evidence of Due Organization and all Actions by FiberMark Office.  A
certificate of the Manager of FiberMark Office, dated the Closing Date,
attesting to the certificate of formation and operating agreement of FiberMark
Office and all amendments thereto and to all actions taken by FiberMark Office,
including resolutions of its managers and members, taken by FiberMark Office,
including resolutions of its managers and members, authorizing the execution,
delivery and performance of the Loan Documents and each other document to be
delivered pursuant to the Loan Documents.

 

(e)  Incumbency and Signature Certificate of FiberMark Office.  A certificate of
the Manager of FiberMark Office, dated as of the Closing Date, certifying the
names and true signatures of the Persons authorized to sign the Loan Documents
for FiberMark Office, and the other documents to be delivered pursuant to the
Loan Documents.

 

(f)  Good Standing Certificates of FiberMark Office.  A certificate, dated
reasonably near the Closing Date, from the Secretary of State (or other
appropriate official) of the jurisdiction of formation of FiberMark Office
certifying as to the due formation and good standing of FiberMark Office and
certificates, dated reasonably near the Closing Date, from the Secretary of
State (or other appropriate official) of each other jurisdiction where FiberMark
Office is required to be qualified to conduct business, certifying that
FiberMark Office is duly qualified to do such business and is in good standing
in such state.

 

(g)  Revolving Credit Notes.  A Revolving Credit Note duly executed by each
Borrower.

 

(h)  [RESERVED]

 

(i)  Lien Searches.  The Agent shall have received tax, judgment, and Uniform
Commercial Code searches satisfactory to the Agent for all locations presently
occupied or used by each Obligor.

 

35

--------------------------------------------------------------------------------


 

(j)  UCC Filings.  Any documents (including without limitation, financing
statements) required, or reasonably requested by the Agent (including, without
limitation, in lieu initial financing statements in the state of organization of
each Obligor) to be filed in order to create, in favor of the Agent for the
ratable benefit of the Lenders, a first and exclusive perfected security
interest (except for Permitted Encumbrances) in the Collateral with respect to
which a security interest may be perfected by a filing under the Uniform
Commercial Code shall have been properly filed in each office in each
jurisdiction required in order to create in favor of the Agent for the ratable
benefit of the Lenders a perfected Lien on the Collateral.  The Agent shall have
received acknowledgement copies of all such filings (or, in lieu thereof, the
Agent shall have received other evidence satisfactory to the Agent that all such
filings have been made); and the Agent shall have received evidence that all
necessary filing fees and all taxes or other expenses related to such filings
have been paid in full.

 

(k)  Casualty Insurance.  FiberMark shall have delivered to the Agent evidence
satisfactory to the Lenders that casualty insurance policies listing the Agent
as loss payee or mortgagee, as the case may be, for the Brattleboro, Vermont
property and for the Inventory of each Obligor, are in full force and effect,
all as set forth in Section 9.07 of this Financing Agreement.

 

(l)  Examination and Verification.  The Agent shall have completed to the
satisfaction of the Lenders an examination and verification of the Accounts,
Inventory, books and records of each Obligor.

 

(m) Approvals and Permits.  Evidence satisfactory to the Agent that all
Approvals and Permits required for the operation of the business of each Obligor
are in effect.

 

(n)  Solvency Certificates.  Solvency Certificates duly executed by each
Obligor.

 

(o)  Landlord’s Waiver(s).  From each landlord of any premises occupied by any
Obligor, other than Excluded Premises, premises listed on Schedule 2.01 as of
the Closing Date or other premises at which no Eligible Inventory is located, a
landlord’s waiver waiving any Lien such landlord has on any of the Inventory of
any Obligor pursuant to an agreement in form and substance satisfactory to the
Lenders.

 

(p)  Warehouse Documents.  From each public warehouse in which Inventory of any
Obligor is stored, other than Excluded Premises, premises listed on Schedule
2.01 as of the Closing Date or another warehouse at which no Eligible Inventory
is stored, an acknowledgement in

 

36

--------------------------------------------------------------------------------


 

form and substance acceptable to the Lenders concerning the Lenders’ security
interest in such Inventory.

 

(q)  Third Party Processor Letters.  Except as set forth on Schedule 2.01, the
Agent shall have received, from each third party processor of Inventory of any
Obligor, an acknowledgement in form and substance acceptable to the Lenders
concerning the Lenders’ security interest in such Inventory.

 

(r)  Fees and Expenses.  Payment in full to the Agent and the Lenders of all
fees and Out-of-Pocket Expenses (to the extent requested by the Agent) required
to be paid to the Agent pursuant to the terms and conditions of this Financing
Agreement; and payment in full of all other fees required to be paid in
accordance with the terms of the Loan Documents.

 

(s)  Opinions of Counsel.  Favorable opinions of counsel to the Obligors in
substantially the forms attached hereto collectively as Exhibit F.

 

(t)  Due Diligence.  Satisfactory completion of all reasonable due diligence
items the Agent deems necessary, including but not limited to (1) interviews
with key customers and any other Persons material to the operation of each
Obligor’s business; (2) review of actual and potential liabilities of each
Obligor under Environmental Laws or in connection with Environmental Discharges
relating to all past and present real estate, properties and operations of each
Obligor and their respective predecessors, and (3) review of the ability of the
non-Domestic Subsidiaries of FiberMark to repatriate funds to the United States.

 

(u)  Repatriation of Funds.  The non-Domestic Subsidiaries of FiberMark shall be
able, without violating any applicable law, rule or regulation or any of their
corporate charter documents, to repay to FiberMark, in the United States, in
respect of outstanding intercompany advances, an aggregate amount equal to at
least $30,000,000.

 

(v)  Officer’s Certificate.  The following statements shall be true and Agent
shall have received an Officer’s Certificate stating that:

 

(i)  The representations and warranties contained in this Financing Agreement
and in each of the other Loan Documents are correct on and as of the date of
this Financing Agreement, as though made on and as of such date; and

 

(ii)  No Default or Event of Default has occurred and is continuing.

 

37

--------------------------------------------------------------------------------


 

(w) Mortgage.  FiberMark Office shall have executed and delivered an amendment
to each document comprising the Mortgage, in substantially the form attached
hereto collectively as Exhibit D, and caused such amendment to be recorded in
the real property records of Brattleboro, Vermont.

 

(x)  Title Insurance.  There shall have been delivered to the Agent an ALTA
lender’s title insurance policy with respect to the Mortgage, or an appropriate
endorsement to the existing title insurance policy, indicating that the
Mortgage, as amended, secures that portion of the Obligations equal to at least
Twenty-Five Million Dollars ($25,000,000), without an exclusion from coverage
for creditors’ rights and with “last dollar,” “revolving credit” and
“comprehensive” endorsements and such other endorsements as the Agent deems
appropriate, issued by a title insurance company approved by the Agent and
containing no exception to coverage based on matters an accurate survey would
show and no other exceptions to coverage that are not approved by the Agent.

 

(y)  Disbursement Authorizations.  Each Borrower shall have delivered to the
Agent all information necessary for the Agent to issue wire transfer
instructions on behalf of such Borrower for the initial Revolving Credit Loan
and subsequent Revolving Credit Loans to be made to it under this Financing
Agreement, including, but not limited to, disbursement authorizations in form
acceptable to the Agent.

 

(z)  Additional Documentation.  Such other approvals, opinions or documents as
the Agent or any Lender shall reasonably request.

 

Section 2.02.  Conditions Precedent to Each Revolving Credit Loan.  The
obligations of the Lenders to make each Revolving Credit Loan (including the
initial Revolving Credit Loans under this Financing Agreement), shall be subject
to the further conditions precedent that on the date of providing such Revolving
Credit Loan:

 

(a)           The following statements shall be true:

 

(i)                                     all of the representations and
warranties contained in this Financing Agreement and in each of the other Loan
Documents are correct on and as of the date of providing such Revolving Credit
Loan as though made on and as of such date; and

 

(ii)                                  no Default or Event of Default has
occurred and is continuing, or could result from providing such Revolving Credit
Loan; and

 

38

--------------------------------------------------------------------------------


 

(b)                                 The Agent shall have received such other
approvals, opinions or documents as the Agent or any Lender may reasonably
request.

 

Section 2.03.  Deemed Representation.   Each delivery of a Notice of Borrowing
requesting a Revolving Credit Loan shall constitute a representation and
warranty that the statements contained in Section 2.02 are true and correct both
on the date of such delivery of the Notice of Borrowing and as of the date of
the providing of such Revolving Credit Loan.

 

ARTICLE III.         AMOUNT AND TERMS OF THE REVOLVING CREDIT LOANS.

 

Section 3.01.  Revolving Credit Loans.  Subject to the terms and conditions of
this Financing Agreement, each Lender severally agrees to make loans (together
with all “Revolving Credit Loans,” as defined in, and made pursuant to, the
September 1999 Agreement that remain outstanding as of the Closing Date,
“Revolving Credit Loans”) to each Borrower from time to time during the period
from the Closing Date to the Revolving Credit Commitment Termination Date,
provided that, subject to Section 3.03, (a) the amount of each Revolving Credit
Loan does not exceed the then effective Availability, and (b) the aggregate
principal amount of all Revolving Credit Loans outstanding at any time does not
exceed the lesser of:  (i) the Revolving Credit Facility or (ii) the then
effective Borrowing Base (“Revolving Credit Limit”).  Within the limits of the
Revolving Credit Limit, each Borrower may borrow, make a payment pursuant to
Section 3.10, and reborrow under this Section 3.01.  The Revolving Credit Loans
may be outstanding as Chase Manhattan Bank Rate Loans or Libor Loans.  Each Type
of Revolving Credit Loan of each Lender shall be made and maintained at such
Lender’s Applicable Lending Office for such Type of Loan.  Each “Revolving
Credit Loan,” as defined in, and made pursuant to, the September 1999 Agreement
that remains outstanding as of the Closing Date, shall constitute a “Revolving
Credit Loan” for purposes of this Financing Agreement (including, without
limitation, for purposes of determining Availability).

 

Section 3.02.  Revolving Credit Note.  All Revolving Credit Loans made by each
Lender under this Financing Agreement shall be evidenced by, and repaid with
interest in accordance with, a promissory note of the applicable Borrower in
substantially the form of Exhibit A hereto, in the principal amount equal to
such Lender’s Lender Loan Commitment, payable to such Lender for the account of
its Applicable Lending Office and maturing as to principal on the Revolving
Credit Commitment Termination Date (the “Revolving Credit Note”).  Each Lender
is hereby authorized by each Borrower to endorse on the schedule

 

39

--------------------------------------------------------------------------------


 

attached to the Revolving Credit Note of such Borrower held by it the unpaid
principal balance and type, as of the Closing Date, of each Revolving Credit
Loan that constitutes a continuation of an obligation outstanding under the 1999
Agreement as of the Closing Date, the date of making each Revolving Credit Loan,
the amount of each Revolving Credit Loan, the type of the Revolving Credit Loan
and each Conversion, Continuation and payment of principal amount received by
such Lender for the account of its Applicable Lending Office of its Revolving
Credit Loans, which endorsement shall, in the absence of manifest error, be
conclusive as to the outstanding balance of the Revolving Credit Loans made by
such Lender; provided, however, that the failure to make such notation with
respect to any Revolving Credit Loan or Conversion, Continuation or payment
shall not limit or otherwise affect the Obligations of the applicable Borrower
under this Financing Agreement or the Revolving Credit Note of such Borrower
held by such Lender.  Each Lender agrees that prior to any assignment of any of
such Revolving Credit Notes it will endorse the schedule attached to its
Revolving Credit Note.  All outstanding principal on the Revolving Credit Loans
shall be due and payable on the Revolving Credit Commitment Termination Date.

 

Section 3.03.  Overadvances.  The Agent may, on behalf of the Lenders, make a
Revolving Credit Loan in excess of the Availability or the Revolving Credit
Facility (“Overadvances”) in  either case, up to an aggregate amount outstanding
at any time of Three Million Dollars ($3,000,000) (“Overadvance Availability”);
provided that the Agent and the Lenders shall not be obligated to make any
Overadvances hereunder and any Overadvance made by the Agent in excess of
Availability or the Revolving Credit Facility shall be in the sole and absolute
discretion of the Agent subject to payment in the amount of such Overadvances or
to any additional terms the Agent deems necessary.  In the event that the Agent
makes Overadvances on behalf of the Lenders, each Lender severally agrees to
make a Revolving Credit Loan equal to its Pro Rata Share of all Overadvances.

 

Section 3.04.  Information Relating to Accounts.  In furtherance of the
continuing assignment and security interest in each Obligor’s Accounts, each
Obligor will, upon the creation of Accounts, execute and deliver to the Agent in
such form and manner as the Agent may reasonably require, solely for the Agent’s
convenience in maintaining records of collateral, such confirmatory schedules of
Accounts as the Agent may reasonably request, and such other appropriate reports
designating, identifying and describing the Accounts as the Agent may reasonably
require.  In addition, upon the Agent’s request, such Obligor shall provide the
Agent and each of the Lenders with copies of agreements with, or purchase orders
from, the Obligor’s customers, and copies of invoices to customers, proof of
shipment or delivery and such

 

40

--------------------------------------------------------------------------------


 

other documentation and information relating to said Accounts and other
collateral as the Agent may reasonably require.  Failure to provide the Agents
or any of the Lenders with any of the foregoing shall in no way affect,
diminish, modify or otherwise limit the security interests granted herein.  Each
Obligor hereby authorizes the Agent to regard its printed name or rubber stamp
signature on assignment schedules or invoices as the equivalent of a manual
signature by one of such Obligor’s authorized officers or agents.

 

Section 3.05.  Representations Relating to Accounts.  Each Obligor hereby
represents and warrants that (a) each Account of such Obligor is based on an
actual and bona fide sale and delivery of goods or rendition of services to
customers, made by such Obligor in the ordinary course of its business; (b) the
goods and inventory being sold and the Accounts created are the exclusive
property of such Obligor and are not and shall not be subject to any Lien,
consignment arrangement, encumbrance, security interest or financing statement
whatsoever, other than the Permitted Encumbrances; (c) the invoices evidencing
such Accounts are in the name of such Obligor; and (d) the customers of such
Obligor have accepted the goods or services, owe and are obligated to pay the
full amounts stated in the invoices according to their terms, without dispute,
offset, defense, counterclaim or contra, except for disputes and other matters
arising in the ordinary course of business of which such Obligor has advised the
Agent pursuant to Section 3.07.  Each Obligor confirms to the Lenders that any
and all taxes or fees relating to its business, its sales, the Accounts of such
Obligor or goods relating thereto, are its sole responsibility and that same
will be paid by such Obligor or when due and that none of said taxes or fees
represent a lien on or claim against the Accounts.  Each Obligor also warrants
and represents that it is a duly and validly existing corporation or limited
liability company and is qualified in all states and provinces where the failure
to so qualify would have an adverse effect on the business of such Obligor or
the ability of such Obligor to enforce collection of Accounts due from customers
residing in such locations.  Each Obligor agrees to maintain such books and
records regarding Accounts as the Agent may reasonably require and agrees that
the books and records of such Obligor will reflect the Lenders’ interest in the
Accounts of such Obligor.  All of the books and records of such Obligor will be
available to the Agent and the Lenders at normal business hours, including any
records handled or maintained for such Obligor by any other company or entity.

 

Section 3.06.  Collection of Accounts.  Until the Agent has advised an Obligor
to the contrary after the occurrence of an Event of Default, such Obligor may
and will enforce, collect and receive all amounts owing on the Accounts of such
Obligor for the Lenders’ benefit and on the Lenders’ behalf, but at such
Obligor’s expense; such privilege

 

41

--------------------------------------------------------------------------------


 

shall terminate automatically upon the institution by or against such Obligor of
any proceeding under any bankruptcy or insolvency law or, at the election of the
Agent, upon the occurrence of any other Event of Default and until such Event of
Default is waived.  Any checks, cash, notes or other instruments or property
received by such Obligor with respect to any Accounts of such Obligor shall be
held by such Obligor in trust for the Lenders, separate from such Obligor’s own
property and funds, and, following establishment of the Depository Accounts (but
subject to the immediately following paragraph), immediately turned over to the
Agent for the ratable benefit of the Lenders with proper assignments or
endorsements by deposit to the Depository Accounts.  All amounts received by the
Agent in payment of Accounts of an Obligor will be credited to such Obligor’s
accounts upon the Agent’s receipt of “collected funds” at the Agent’s bank
account in New York, New York on the Business Day of receipt if received no
later than 1:00 p.m. (New York time) or on the next succeeding Business Day if
received after 1:00 p.m. (New York time).  No checks, drafts or other instrument
received by the Agent shall constitute final payment to the Agent or the Lenders
unless and until such instruments have actually been collected.

 

On or before March 31, 2002, and at all times thereafter, (1) each Obligor shall
have established a system of lock box accounts, satisfactory to the Agent, for
the collection of such Obligor’s Accounts for deposit into the Depository
Account of such Obligor and shall have taken all steps necessary to insure that
all Accounts Receivable of such Obligor are delivered to the Depository Account
of such Obligor, and (2) the Agent, each institution at which a Depository
Account is maintained (herein the “Depository Banks”), and, unless the Agent is
the Depository Bank’s customer with respect to such Depository Account, each
Obligor having an interest in such Depository Account, shall have executed and
delivered an agreement pursuant to which such Depository Bank has agreed, if
instructed by the Agent as permitted hereunder, to remit funds collected and to
be collected in the Depository Account to an account specified by the Agent or
otherwise in accordance with the Agent’s instructions, without any further
consent of any Obligor.  It is hereby agreed between the Agent and each Obligor
that until either (i)  the Availability is Five Million Dollars ($5,000,000) or
less or (ii) there is then a Default or Event of Default, the Agent shall permit
such Obligor to instruct the Depository Banks to transfer any funds in the
Depository Accounts to their respective operating accounts or such other
accounts located in the United States (other than payroll accounts) as such
Obligor may designate.  If either (i) Availability is Five Million Dollars
($5,000,000) or less or (ii) there is then a Default or an Event of Default, the
Agent shall have the right to immediately, without notice to an Obligor,
instruct such Depository Banks to remit funds collected and to be collected in
the Depository Accounts to an account specified by the Agent

 

42

--------------------------------------------------------------------------------


 

and with respect to the disposition of any and all funds collected or to be
collected in such Depository Accounts.

 

Section 3.07.  Notice Regarding Accounts.  Each Obligor agrees to notify each of
the Lenders promptly of any matters materially affecting the value,
enforceability or collectibility of any Account of such Obligor and of all
material customer disputes, offsets, defenses, counterclaims, returns,
rejections and all reclaimed or repossessed merchandise or goods.  Each Obligor
agrees that it shall issue credit memoranda promptly (with duplicates to the
Agent upon request after the occurrence of an Event of Default) upon accepting
returns or granting allowances, and may continue to do so until the Agent has
notified such Obligor that an Event of Default has occurred and that all future
credits or allowances are to be made only after the Agent’s prior written
approval.  Upon the occurrence of an Event of Default and until such time as
such Event of Default is waived and on notice from the Agent, each Obligor
agrees that all returned, reclaimed or repossessed merchandise or goods shall be
set aside by such Obligor, marked with the Agent’s name and held by such Obligor
for the Agent’s account as owner and assignee for the ratable benefit of the
Lenders.

 

Section 3.08.  Borrowers’ Accounts.  The Agent shall maintain a separate account
on its books in each Borrower’s name in which each Borrower will be charged with
Revolving Credit Loans made by the Agent on behalf of the Lenders to it or for
such Borrower’s account, and with any other Obligations of each such Borrower,
including any and all costs, expenses and reasonable attorney’s fees which the
Lenders and/or the Agent may incur in connection with the exercise by or for the
Agent or the Lenders of any of the rights or powers herein conferred upon the
Agent or in the prosecution or defense of any action or proceeding to enforce or
protect any rights of the Agent or the Lenders in connection with this Financing
Agreement or the Collateral assigned hereunder, or any Obligations owing to the
Lenders and/or the Agent by such Borrower.  The applicable Borrower will be
credited with all amounts received by the Agent from such Person or from others
for such Person’s account, including, as above set forth, all amounts received
by the Agent in payment of assigned Accounts and such amounts will be applied to
payment of the Obligations.  In no event shall prior recourse to any Accounts or
other security granted to or by any Borrower be a prerequisite to the Agent’s
right to demand payment of any Obligation.  Further, it is understood that the
Lenders and the Agent shall have no obligation whatsoever to perform in any
respect any of such Obligor’s contracts or obligations relating to its Accounts.

 

After the end of each month, the Agent shall promptly send each Borrower a
statement showing the accounting for the charges,

 

43

--------------------------------------------------------------------------------


 

Revolving Credit Loans and other transactions occurring between the Agent and
such Borrower during that month.  The monthly statements shall be deemed correct
and binding upon such Borrower and shall constitute an account stated among such
Borrower, the Lenders and the Agent unless the Agent receives a written
statement of the exceptions within thirty (30) days of the date of the monthly
statement.

 

Section 3.09.  Application of Payments.  Notwithstanding anything to the
contrary contained in this Article 3 or elsewhere in this Financing Agreement,
the Agent shall apply all amounts received by it in payment of Accounts or
Obligations of the applicable Borrower to Chase Manhattan Bank Rate Revolving
Credit Loans of such Borrower prior to any application to other Types of
Revolving Credit Loans of such Borrower; provided, however, (a) upon the
occurrence of an Event of Default or (b) in the event the aggregate amount of
outstanding Revolving Credit Loans of the Borrowers which are Libor Rate Loans
exceeds the Borrowing Base, the Agent may apply all such amounts received by it
to the payment of Obligations in such manner and in such order as the Agent may
elect in its reasonable business discretion.  In the event that any such amounts
are applied to Revolving Credit Loans of any Borrower which are Libor Rate
Loans, such application shall be treated as a prepayment of such loans of such
Borrower and the Agent shall be entitled to the Libor Rate Prepayment Premium
with respect thereto.

 

Section 3.10.  Prepayments.  Subject to the limitation noted below, any Borrower
may prepay its Revolving Credit Loans upon at least one (1) Business Day’s
notice to Agent in the case of Chase Manhattan Bank Rate Loans, and at least
three (3) Business Day’s notice to Agent in the case of Libor Rate Loans, in
whole or in part with accrued interest to the date of such prepayment on the
amount prepaid, provided that (a) each partial prepayment shall be in the case
of a Libor Rate Loan, in a principal amount of not less than One Million Dollars
($1,000,000) and integral multiples of One Hundred Thousand Dollars ($100,000);
and (b) Libor Rate Loans prepaid on any Business Day other than the last day of
the Libor Rate Period applicable for such Loan shall require such Borrower to
pay the Libor Rate Prepayment Premiums.

 

In the event that the Borrowers shall cause the Revolving Credit Facility to be
cancelled effective as of any date prior to the then-current Revolving Credit
Commitment Termination Date and FiberMark or any Borrower shall obtain an
alternative commitment from another lender for financing, all Borrowers shall
prepay all Revolving Credit Loans in whole with accrued interest to the date of
such cancellation and in addition, unless such cancellation is in connection
with (i) an offering of senior notes registered under the Securities Exchange
Act of 1934, as amended, or (ii) an Asset Acquisition (as defined in either
Indenture), the Borrowers shall pay to

 

44

--------------------------------------------------------------------------------


 

the Agent, for the ratable account of each Lender, a fee (“Prepayment Fee”) in
the amount of 1% of the Revolving Credit Facility.

 

To the extent the outstanding principal amount of all the Revolving Credit Loans
taken together exceeds the Borrowing Base, the Borrowers shall prepay such
Revolving Credit Loans in an amount equal to the excess of the aggregate
outstanding principal amount of Revolving Credit Loans over the then effective
Borrowing Base.

 

Section 3.11.  Funding of Revolving Credit Loans.  The Agent, for the account of
the Lenders, shall disburse all Revolving Credit Loans and shall handle all
collections of Collateral and repayment of Obligations.  It is understood that
for purposes of Revolving Credit Loans and for purposes of this Section 3.11,
the Agent is using the funds of the Initial Lenders.

 

On each Settlement Date, the Agent and the Lenders shall each remit to the
other, in immediately available funds, all amounts necessary so as to ensure
that, as of such Settlement Date,  each Lender shall have its Pro Rata Share of
all outstanding Revolving Credit Loans in accordance with its Lender Loan
Commitment.

 

The Agent shall forward to each Lender, at the end of each month, a copy of the
account statement rendered by the Agent to each Borrower.

 

Section 3.12.  Notice and Manner of Borrowing.  With regard to each Revolving
Credit Loan, the applicable Borrower shall deliver to the Agent and, if required
by the Agent, with a copy to each Lender, a written or telegraphic or facsimile
notice substantially in the form of Exhibit B hereto (effective upon receipt)
(“Revolving Credit Notice of Borrowing”) not later than 12:00 noon (New York
time) on the day of making each Chase Manhattan Bank Rate Revolving Credit Loan
and at least three (3) Business Days prior to the date of any Libor Rate
Revolving Credit Loan.  Each Revolving Credit Notice of Borrowing must specify:
(a) the date of such Revolving Credit Loan; (b) the amount of such Revolving
Credit Loan; (c) the initial Type or Types which will comprise the requested
Revolving Credit Loan and (d) in the case of a Libor Rate Revolving Credit Loan,
the initial Libor Rate Period applicable thereto.  The Agent will promptly
notify each Lender of receipt by the Agent of a Revolving Credit Notice of
Borrowing and of the contents thereof.

 

Section 3.13.  Obligations of Agent and Lenders.  Each Lender is solely
responsible for its Pro Rata Share of each Revolving Credit Loan and neither
Agent nor any Lender shall be responsible for, nor assume any obligations for,
the failure of any Lender to make available its

 

45

--------------------------------------------------------------------------------


 

Pro Rata Share of any such Revolving Credit Loans.  Should any Lender refuse to
make available its Revolving Credit Loans, then each of the other Lenders may,
but without obligation to do so, increase, unilaterally, its portion of the
Revolving Credit Loans in which event the applicable Borrower shall be so
obligated to such other Lender.

 

Nothing contained herein shall be deemed to obligate the Agent to make available
to the Borrowers the full amount of a requested Revolving Credit Loan when the
Agent has not received any Lender’s Pro Rata Share of such Revolving Credit Loan
or if the Agent otherwise has any notice that any of the Lenders will not
advance its Pro Rata Share thereof.  The Agent, for the account of the Lenders,
shall disburse all Revolving Credit Loans and shall handle all collections of
Collateral and repayment of Obligations.  It is understood that for purposes of
Revolving Credit Loans and for purposes of this Article 3 and prior to
settlement among the Lenders on any Settlement Date the Agent is using the funds
of the Initial Lenders.

 

Unless the Agent shall have been notified in writing by any Lender prior to any
advance to a Borrower that such Lender will not make the amount which would
constitute its share of the borrowing on such date available to the Agent, the
Agent may assume that such Lender shall make such amount available to the Agent
on a Settlement Date, and the Agent may, in reliance upon such assumption, make
available to such Borrower for the benefit of such Borrower a corresponding
amount.  Absent such notice each Lender’s commitment shall be absolute and
unconditional and such Lender shall reimburse the Agent its Pro Rata Share of
such borrowing upon demand.  A certificate of the Agent submitted to any Lender
with respect to any amount owing under this subsection shall be conclusive,
absent manifest error.  If such Lender’s Pro Rata Share of such borrowing is not
in fact made available to the Agent by such Lender on the Settlement Date, the
Agent shall be entitled to charge the applicable Borrower’s account with any
such amount with interest thereon at the rate per annum applicable to Revolving
Credit Loans hereunder, on demand, from the applicable Borrower without
prejudice to any rights which the Agent may have against such Lender hereunder. 
Nothing contained in this subsection shall relieve any Lender which has failed
to make available its Pro Rata Share of any borrowing hereunder from its
obligation to do so in accordance with the terms hereof.  Nothing contained
herein shall be deemed to obligate the Agent to make available to the applicable
Borrower the full amount of a requested advance when the Agent has not received
any Lender’s Pro Rata Share of such Revolving Credit Loan or if the Agent has
any notice that any of the Lenders will not advance its Pro Rata Share thereof.

 

Section 3.14.  Minimum Amounts.  The amount of all Revolving Credit Loans
borrowed on any given day and the aggregate

 

46

--------------------------------------------------------------------------------


 

amount of all Revolving Credit Loans with the same interest rate after giving
effect to the conversions and continuations provided for in Section 6.01 shall,
in the case of Libor Rate Loans, be in an amount at least equal to One Million
Dollars ($1,000,000) or a greater amount which is an integral multiple of One
Hundred Thousand Dollars ($100,000) (Libor Rate Loans having different Libor
Rate Periods outstanding at the same time shall be deemed separate Loans for
purposes of the foregoing, one for each Libor Rate Period).  There shall be no
minimum amount of principal applicable to a conversion or continuation of a
Chase Manhattan Bank Rate Loan.

 

Section 3.15.  Use of Proceeds.  The proceeds of the Revolving Credit Loans
shall be used by the applicable Borrower (i) for its working capital and general
corporate purposes, and (ii) to make loans to any Obligor for working capital
purposes; provided, however, that proceeds of Revolving Credit Loans may be used
to pay all or a portion of the consideration for the acquisition of stock or
assets of another Person only if each of the Restricted Payment Conditions is
satisfied with respect to such acquisition.  No Borrower will, directly or
indirectly, use any Revolving Credit Loan proceeds for the purpose of purchasing
or carrying any margin stock within the meaning of Regulations T, U or X of the
Board of Governors or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.

 

Section 3.16.  Taxes.  Any and all payments by each Borrower made hereunder
shall be made free and clear of and without deduction for any and all taxes,
levies, imposts, deductions, charges or withholdings imposed by any Governmental
Authority, and all liabilities with respect thereto, excluding taxes imposed on
or measured by the net income of any of the Lenders on the receipt or accrual of
stated principal and interest payments by the jurisdiction under the laws of
which such Lender is organized or any political subdivision thereof or in which
such Lender maintains an office or conducts business (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”).  If any Borrower shall be
required by Law to withhold or deduct any Non-Excluded Taxes from or in respect
of any sum payable hereunder, (a) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.16) Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Borrower shall make such deductions, and (c) such Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.

 

In addition, each Borrower jointly and severally agrees to pay any present or
future stamp or documentary taxes or any other excise or

 

47

--------------------------------------------------------------------------------


 

property taxes, charges or similar levies that arise under the laws of the
United States of America or the State of New York or any other taxing authority
from any payment made hereunder or from the execution or delivery or otherwise
with respect to this Financing Agreement or any other Loan Document (hereinafter
referred to an “Other Taxes”).

 

Each Borrower shall jointly and severally indemnify each Lender for the full
amount of Non-Excluded Taxes and Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 3.16) paid by such Lender or any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
asserted.  Payments by a Borrower pursuant to this indemnification shall be made
within thirty (30) days from the date a Lender makes written demand therefor.

 

Within thirty (30) days after the date of any payment of Non-Excluded Taxes or
Other Taxes by a Borrower, such Borrower shall furnish to the applicable Lender
the original or a certified copy of a receipt evidencing payment thereof.  The
applicable Borrower shall compensate the applicable Lender for all losses and
expenses sustained by such Lender as a result of any failure by such Borrower to
so furnish such copy of such receipt.

 

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.16 shall survive the payment in full of the Revolving Credit Loans.

 

Each Lender that is organized under the laws of any jurisdiction other than the
United States of America or any State thereof (including the District of
Columbia) agrees, if eligible, to furnish to FiberMark and the Agent, prior to
the first Quarterly Payment Date, two copies of either U.S. Internal Revenue
Service Form 4224 or U.S. Internal Revenue Service Form 1001 or any successor
forms thereto (wherein such Lender claims entitlement to complete exemption from
U.S. federal withholding tax on all payments made by the Obligors hereunder) and
upon request of FiberMark to provide to FiberMark and the Agent a new Form 4224
or Form 1001 or any successor form thereto (claiming a complete exemption from
U.S. federal withholding tax on all payments made by such Person hereunder) if
any previously delivered form is found to be incomplete or incorrect in any
material respect or upon the obsolescence of any previously delivered form.

 

Section 3.17.  Additional Costs.  The applicable Borrower shall pay directly to
the applicable Lender from time to time on demand

 

48

--------------------------------------------------------------------------------


 

such amounts as such Lender may determine to be necessary to compensate it for
any increased costs which such Lender determines are attributable to its making
or maintaining any Libor Rate Loan to such Borrower, or its obligation to
convert any Chase Manhattan Bank Rate Loan to a Libor Rate Loan hereunder, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Libor Rate Loans or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change which:

 

(a)  changes the basis of taxation of any amounts payable to such Lender under
this Financing Agreement or the Revolving Credit Loans or the Revolving Credit
Note in respect of any of such Libor Rate Loans (other than changes in the rate
of net income tax imposed on such Lender); or

 

(b)  imposes or modifies any reserve, special deposit, deposit insurance or
assessment, minimum capital, capital ratio or similar requirements relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender (including any Libor Rate Loans or any deposits
referred to in the definition of “Libor Rate” in Section 1.01 hereof), or the
Lender Loan Commitment of such Lender; or

 

(c)  imposes any other condition affecting this Financing Agreement or the
Revolving Credit Loans or the Revolving Credit Note (or any of such extensions
of credit or liabilities).

 

Without limiting the effect of the provisions of the first paragraph of this
Section 3.17, in the event that, by reason of any Regulatory Change, a Lender
either (1) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits of other liabilities of
such Lender which includes deposits by reference to which the Libor Rate is
determined as provided in this Financing Agreement or a category of extensions
of credit or other assets of such Lender which includes Revolving Credit Loans
based on the Libor Rate or (2) becomes subject to restrictions on the amount of
such a category of liabilities or assets which it may hold, then, if such Lender
so elects by notice to the Borrowers and the Agent, the obligation of such
Lender to make or continue, or to convert Chase Manhattan Bank Rate Loans into,
Libor Rate Loans shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 3.20 hereof shall be
applicable).

 

A certificate of any Lender claiming compensation under this Section, setting
forth the additional amount or amounts to be paid to it hereunder, shall be
conclusive in the absence of manifest error.

 

49

--------------------------------------------------------------------------------


 

Section 3.18.  Limitation on Types of Revolving Credit Loans.  Anything herein
to the contrary notwithstanding, if, on or prior to the determination of a Libor
Rate for any Libor Rate Period:

 

(a)  The Agent or any of the Lenders determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of “Libor Rate” in Section 1.01 hereof are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for Libor Rate Loans as provided in this Financing
Agreement; or

 

(b)  Any Lender determines (which determination shall be conclusive) that the
relevant rates of interest referred to in the definition of “Libor Rate” in
Section 1.01 hereof upon the basis of which the rate of interest for Libor Rate
Loans for such Libor Rate Period are to be determined do not adequately cover
the cost to such Lender of making or maintaining such Libor Rate Loans for such
Libor Rate Period; then Agent shall give the applicable Borrower prompt notice
thereof, and so long as such condition remains in effect, such Lenders shall be
under no obligation to make such Libor Rate Loans, convert Chase Manhattan Bank
Rate Loans into such Libor Rate Loans or continue such Libor Rate Loans and if
the applicable Borrower has outstanding Libor Rate Loans shall, on the last
day(s) of the then current Libor Rate Period(s) for such outstanding Libor Rate
Loans, either prepay such Libor Rate Loans or convert such Libor Rate Loans into
a Chase Manhattan Bank Rate Loan in accordance with Section 6.01.

 

Section 3.19.  Illegality.  Notwithstanding any other provision of this
Financing Agreement, in the event that it becomes unlawful for any Lender to
honor its obligation to make or maintain Libor Rate Loans hereunder or convert
Chase Manhattan Bank Rate Loans into Libor Rate Loans, then such Lender shall
promptly notify the Borrowers thereof and such Lender’s obligation to make or
continue, or to convert a Chase Manhattan Bank Rate Loan into the affected Libor
Rate Loan shall be suspended until such time as such Lender may again make and
maintain such Libor Rate Loans (in which case the provisions of Section 3.20
hereof shall be applicable).

 

Section 3.20.  Treatment of Affected Loans.  If the obligations of a Lender to
make or continue a Libor Rate Loan, or to convert Chase Manhattan Bank Rate
Loans into Libor Rate Loans are suspended pursuant to Section 3.17 or 3.19
hereof (Libor Rate Loans so affected being herein called “Affected Loans”), such
Lender’s Affected Loans shall be automatically converted into Chase Manhattan
Bank Rate Loans on the last day(s) of the then current Libor Rate Period(s) for
the Affected

 

50

--------------------------------------------------------------------------------


 

Loans (or, in the case of a conversion required by Section 3.17 or 3.19, on such
earlier date as such Lender may specify to the Borrowers).

 

To the extent that such Lender’s Affected Loans have been so converted, all
payments and prepayments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Chase Manhattan Bank
Rate Loans.  All Revolving Credit Loans which would otherwise be made or
continued by Lenders as Libor Rate Loans shall be made or continued instead as
Chase Manhattan Bank Rate Loans and all Chase Manhattan Bank Rate Loans of
Lenders which would otherwise be converted into Libor Rate Loans shall remain as
Chase Manhattan Bank Rate Loans.

 

Section 3.21.  Adequacy.  If any of the Lenders shall have determined that,
after the date hereof, the adoption of any applicable Law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of Law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender (or its Parent) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, the applicable Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction.  A certificate of a Lender claiming compensation
under this Section 3.21, shall be conclusive in the absence of manifest error.

 

ARTICLE IV.         GUARANTY

 

Section 4.01.  FiberMark Durable Guaranty.  Each FiberMark Durable Guarantor,
jointly and severally, hereby irrevocably, absolutely and unconditionally
guarantees to each Lender Party and their successors, endorsees, transferees and
assigns the prompt and complete payment by FiberMark Durable as and when due and
payable (whether at stated maturity or by required prepayment, acceleration,
demand or otherwise), of all FiberMark Durable Obligations now existing or
hereafter incurred by FiberMark Durable, and agrees to pay on demand any and all
expenses (including counsel fees and expenses) which may be paid or incurred by
any Lender Party in collecting any or all of FiberMark Durable

 

51

--------------------------------------------------------------------------------


 

Obligations and/or enforcing any rights under this guaranty or under FiberMark
Durable Obligations.

 

Section 4.02.  FiberMark Durable Guarantors’ Guaranty Obligations
Unconditional.  Each FiberMark Durable Guarantor hereby jointly and severally
guarantees that the FiberMark Durable Obligations will be paid strictly in
accordance with the terms of the Loan Documents and other agreements to which
FiberMark Durable is a party, regardless of any Law now or hereafter in effect
in any jurisdiction affecting any such terms or the rights of any Lender Party
with respect thereto.  The obligations and liabilities of each FiberMark Durable
Guarantor under this guaranty shall be absolute and unconditional irrespective
of: (1) any lack of validity or enforceability of any of the FiberMark Durable
Obligations, any Loan Document, or any agreement or instrument relating thereto;
(2) any change in the time, manner or place of payment of, or in any other term
in respect of, all or any of the FiberMark Durable Obligations, or any other
amendment or waiver of or consent to any departure from any Loan Document or any
other documents or instruments executed in connection with or related to
FiberMark Durable Obligations; (3) any exchange or release of, or non-perfection
of any Lien on or in, any Collateral, or any release or amendment or waiver of
or consent to any departure from any other guaranty, for all or any of the
FiberMark Durable Obligations; or (4) any other circumstances which might
otherwise constitute a defense available to, or a discharge of, FiberMark
Durable or any guarantor in respect of FiberMark Durable Obligations or the
FiberMark Durable Guarantors in respect of this guaranty.

 

This FiberMark Durable Guaranty is a continuing guaranty and shall remain in
full force and effect until:  (1) the payment in full and indefeasible
satisfaction of all FiberMark Durable Obligations and termination of all Lender
Loan Commitments, and (2) the payment of the other expenses to be paid by
FiberMark Durable pursuant hereto.  This FiberMark Durable Guaranty shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any of the FiberMark Durable
Obligations is rescinded or must otherwise be returned by any Lender Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of
FiberMark Durable or any Guarantor or otherwise, all as though such payment had
not been made.

 

The obligations and liabilities of FiberMark Durable and each FiberMark Durable
Guarantor under this FiberMark Durable Guaranty shall not be conditioned or
contingent upon the pursuit by any Lender or any other Person at any time of any
right or remedy against FiberMark Durable or any FiberMark Durable Guarantor or
any other Person which may be or become liable in respect of all or any part of
FiberMark Durable Obligations

 

52

--------------------------------------------------------------------------------


 

or against any Collateral or security or guarantee therefor or right of setoff
with respect thereto.

 

FiberMark Durable, and each FiberMark Durable Guarantor, hereby consents that,
without the necessity of any reservation of rights against FiberMark Durable or
any FiberMark Durable Guarantor and without notice to or further assent by
FiberMark Durable or any FiberMark Durable Guarantor, any demand for payment of
any of the FiberMark Durable Obligations made by any Lender Party may be
rescinded by such Lender Party and any of the FiberMark Durable Obligations
continued after such rescission.

 

Section 4.03.  Waivers.  To the extent permitted by applicable law, FiberMark
Durable and each FiberMark Durable Guarantor hereby waives:  (1) promptness and
diligence; (2) notice of or proof of reliance by any Lender Party upon this
FiberMark Durable Guaranty or acceptance of this FiberMark Durable Guaranty; (3)
notice of the incurrence of any FiberMark Durable Obligations by FiberMark
Durable or FiberMark Durable Guaranty Obligation by any FiberMark Durable
Guarantor or the renewal, extension or accrual of any FiberMark Durable
Obligation or FiberMark Durable Guaranty Obligation; (4) notice of any actions
taken by any Lender Party, FiberMark Durable, any FiberMark Durable Guarantor or
any other party under any Loan Document, or any other agreement or instrument
relating to FiberMark Durable Obligations; (5) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of FiberMark Durable Obligations or of the obligations of FiberMark
Durable or any FiberMark Durable Guarantor hereunder, the omission of or delay
in which, but for the provisions of this Section 4.03, might constitute grounds
for relieving FiberMark Durable or any FiberMark Durable Guarantor of its
obligations hereunder; and (6) any requirement that any Lender Party protect,
secure, perfect or insure any Lien on any property subject thereto or exhaust
any right or take any action against FiberMark Durable or any FiberMark Durable
Guarantor or any other Person or any Collateral.

 

Section 4.04.  Subrogation, Etc.  FiberMark Durable, and each FiberMark Durable
Guarantor, agrees that it hereby waives and releases, until the payment in full
and indefeasible satisfaction of all FiberMark Durable Obligations and the
termination of all Lender Loan Commitments, any and all rights of contribution,
reimbursement or subrogation that it may acquire in respect of this FiberMark
Durable Guaranty, whether arising in respect of or acquired by any payment made
hereunder, any setoff or application of funds of FiberMark Durable or any
FiberMark Durable Guarantor by any Lender Party or otherwise.

 

53

--------------------------------------------------------------------------------


 

Section 4.05.  FiberMark Filter Guaranty.  Each FiberMark Filter Guarantor,
jointly and severally, hereby irrevocably, absolutely and unconditionally
guarantees to each Lender Party and their successors, endorsees, transferees and
assigns the prompt and complete payment by FiberMark Filter as and when due and
payable (whether at stated maturity or by required prepayment, acceleration,
demand or otherwise), of all FiberMark Filter Obligations now existing or
hereafter incurred by FiberMark Filter, and agrees to pay on demand any and all
expenses (including counsel fees and expenses) which may be paid or incurred by
any Lender Party in collecting any or all of FiberMark Filter Obligations and/or
enforcing any rights under this guaranty or under FiberMark Filter Obligations.

 

Section 4.06.  FiberMark Filter Guarantors’ Guaranty Obligations Unconditional. 
Each FiberMark Filter Guarantor hereby jointly and severally guarantees that the
FiberMark Filter Obligations will be paid strictly in accordance with the terms
of the Loan Documents and other agreements to which FiberMark Filter is a party,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any such terms or the rights of any Lender Party with respect thereto.  The
obligations and liabilities of each FiberMark Filter Guarantor under this
guaranty shall be absolute and unconditional irrespective of: (1) any lack of
validity or enforceability of any of the FiberMark Filter Obligations, any Loan
Document, or any agreement or instrument relating thereto; (2) any change in the
time, manner or place of payment of, or in any other term in respect of, all or
any of the FiberMark Filter Obligations, or any other amendment or waiver of or
consent to any departure from any Loan Document or any other documents or
instruments executed in connection with or related to FiberMark Filter
Obligations; (3) any exchange or release of, or non-perfection of any Lien on or
in, any Collateral, or any release or amendment or waiver of or consent to any
departure from any other guaranty, for all or any of the FiberMark Filter
Obligations; or (4) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, FiberMark Filter or any guarantor in
respect of FiberMark Filter Obligations or the FiberMark Filter Guarantors in
respect of this guaranty.

 

This FiberMark Filter Guaranty is a continuing guaranty and shall remain in full
force and effect until:  (1) the payment in full and indefeasible satisfaction
of all FiberMark Filter Obligations and the termination of all Lender Loan
Commitments, and (2) the payment of the other expenses to be paid by FiberMark
Filter pursuant hereto.  This FiberMark Filter Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time any
payment, or any part thereof, of any of the FiberMark Filter Obligations is
rescinded or must otherwise be returned by any Lender Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of

 

54

--------------------------------------------------------------------------------


 

FiberMark Filter or any Guarantor or otherwise, all as though such payment had
not been made.

 

The obligations and liabilities of FiberMark Filter and each FiberMark Filter
Guarantor under this FiberMark Filter Guaranty shall not be conditioned or
contingent upon the pursuit by any Lender or any other Person at any time of any
right or remedy against FiberMark Filter or any FiberMark Filter Guarantor or
any other Person which may be or become liable in respect of all or any part of
FiberMark Filter Obligations or against any Collateral or security or guarantee
therefor or right of setoff with respect thereto.

 

FiberMark Filter, and each FiberMark Filter Guarantor, hereby consents that,
without the necessity of any reservation of rights against FiberMark Filter or
any FiberMark Filter Guarantor and without notice to or further assent by
FiberMark Filter or any FiberMark Filter Guarantor, any demand for payment of
any of the FiberMark Filter Obligations made by any Lender Party may be
rescinded by such Lender Party and any of the FiberMark Filter Obligations
continued after such rescission.

 

Section 4.07.  Waivers.  To the extent permitted by applicable law, FiberMark
Filter and each FiberMark Filter Guarantor hereby waives:  (1) promptness and
diligence; (2) notice of or proof of reliance by any Lender Party upon this
FiberMark Filter Guaranty or acceptance of this FiberMark Filter Guaranty; (3)
notice of the incurrence of any FiberMark Filter Obligations by FiberMark Filter
or FiberMark Filter Guaranty Obligation by any FiberMark Filter Guarantor or the
renewal, extension or accrual of any FiberMark Filter Obligation or FiberMark
Filter Guaranty Obligation; (4) notice of any actions taken by any Lender Party,
FiberMark Filter, any FiberMark Filter Guarantor or any other party under any
Loan Document, or any other agreement or instrument relating to FiberMark Filter
Obligations; (5) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of FiberMark Filter
Obligations or of the obligations of FiberMark Filter or any FiberMark Filter
Guarantor hereunder, the omission of or delay in which, but for the provisions
of this Section 4.07, might constitute grounds for relieving FiberMark Filter or
any FiberMark Filter Guarantor of its obligations hereunder; and (6) any
requirement that any Lender Party protect, secure, perfect or insure any Lien on
any property subject thereto or exhaust any right or take any action against
FiberMark Filter or any FiberMark Filter Guarantor or any other Person or any
Collateral.

 

Section 4.08.  Subrogation, Etc.  FiberMark Filter, and each FiberMark Filter
Guarantor, agrees that it hereby waives and releases, until the payment in full
and indefeasible satisfaction of all FiberMark Filter Obligations and the
termination of all Lender Loan

 

55

--------------------------------------------------------------------------------


 

Commitments, any and all rights of contribution, reimbursement or subrogation
that it may acquire in respect of this FiberMark Filter Guaranty, whether
arising in respect of or acquired by any payment made hereunder, any setoff or
application of funds of FiberMark Filter or any FiberMark Filter Guarantor by
any Lender Party or otherwise.

 

Section 4.09.  FiberMark Office Guaranty.  Each FiberMark Office Guarantor,
jointly and severally, hereby irrevocably, absolutely and unconditionally
guarantees to each Lender Party and their successors, endorsees, transferees and
assigns the prompt and complete payment by FiberMark Office as and when due and
payable (whether at stated maturity or by required prepayment, acceleration,
demand or otherwise), of all FiberMark Office Obligations now existing or
hereafter incurred by FiberMark Office, and agrees to pay on demand any and all
expenses (including counsel fees and expenses) which may be paid or incurred by
any Lender Party in collecting any or all of FiberMark Office Obligations and/or
enforcing any rights under this guaranty or under FiberMark Office Obligations.

 

Section 4.10.  FiberMark Office Guarantors’ Guaranty Obligations Unconditional. 
Each FiberMark Office Guarantor hereby jointly and severally guarantees that the
FiberMark Office Obligations will be paid strictly in accordance with the terms
of the Loan Documents and other agreements to which FiberMark Office is a party,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any such terms or the rights of any Lender Party with respect thereto.  The
obligations and liabilities of each FiberMark Office Guarantor under this
guaranty shall be absolute and unconditional irrespective of: (1) any lack of
validity or enforceability of any of the FiberMark Office Obligations, any Loan
Document, or any agreement or instrument relating thereto; (2) any change in the
time, manner or place of payment of, or in any other term in respect of, all or
any of the FiberMark Office Obligations, or any other amendment or waiver of or
consent to any departure from any Loan Document or any other documents or
instruments executed in connection with or related to FiberMark Office
Obligations; (3) any exchange or release of, or non-perfection of any Lien on or
in, any Collateral, or any release or amendment or waiver of or consent to any
departure from any other guaranty, for all or any of the FiberMark Office
Obligations; or (4) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, FiberMark Office or any guarantor in
respect of FiberMark Office Obligations or the FiberMark Office Guarantors in
respect of this guaranty.

 

This FiberMark Office Guaranty is a continuing guaranty and shall remain in full
force and effect until:  (1) the payment in full and indefeasible satisfaction
of all FiberMark Office Obligations and the

 

56

--------------------------------------------------------------------------------


 

termination of all Lender Loan Commitments, and (2) the payment of the other
expenses to be paid by FiberMark Office pursuant hereto.  This FiberMark Office
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, if at any time any payment, or any part thereof, of any of the FiberMark
Office Obligations is rescinded or must otherwise be returned by any Lender
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of FiberMark Office or any Guarantor or otherwise, all as though
such payment had not been made.

 

The obligations and liabilities of FiberMark Office and each FiberMark Office
Guarantor under this FiberMark Office Guaranty shall not be conditioned or
contingent upon the pursuit by any Lender or any other Person at any time of any
right or remedy against FiberMark Office or any FiberMark Office Guarantor or
any other Person which may be or become liable in respect of all or any part of
FiberMark Office Obligations or against any Collateral or security or guarantee
therefor or right of setoff with respect thereto.

 

FiberMark Office, and each FiberMark Office Guarantor, hereby consents that,
without the necessity of any reservation of rights against FiberMark Office or
any FiberMark Office Guarantor and without notice to or further assent by
FiberMark Office or any FiberMark Office Guarantor, any demand for payment of
any of the FiberMark Office Obligations made by any Lender Party may be
rescinded by such Lender Party and any of the FiberMark Office Obligations
continued after such rescission.

 

Section 4.11.  Waivers.  To the extent permitted by applicable law, FiberMark
Office and each FiberMark Office Guarantor hereby waives:  (1) promptness and
diligence; (2) notice of or proof of reliance by any Lender Party upon this
FiberMark Office Guaranty or acceptance of this FiberMark Office Guaranty; (3)
notice of the incurrence of any FiberMark Office Obligations by FiberMark Office
or FiberMark Office Guaranty Obligation by any FiberMark Office Guarantor or the
renewal, extension or accrual of any FiberMark Office Obligation or FiberMark
Office Guaranty Obligation; (4) notice of any actions taken by any Lender Party,
FiberMark Office, any FiberMark Office Guarantor or any other party under any
Loan Document, or any other agreement or instrument relating to FiberMark Office
Obligations; (5) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of FiberMark Office
Obligations or of the obligations of FiberMark Office or any FiberMark Office
Guarantor hereunder, the omission of or delay in which, but for the provisions
of this Section 4.11, might constitute grounds for relieving FiberMark Office or
any FiberMark Office Guarantor of its obligations hereunder; and (6) any

 

57

--------------------------------------------------------------------------------


 

requirement that any Lender Party protect, secure, perfect or insure any Lien on
any property subject thereto or exhaust any right or take any action against
FiberMark Office or any FiberMark Office Guarantor or any other Person or any
Collateral.

 

Section 4.12.  Subrogation, Etc.  FiberMark Office, and each FiberMark Office
Guarantor, agrees that it hereby waives and releases, until the payment in full
and indefeasible satisfaction of all FiberMark Office Obligations and the
termination of all Lender Loan Commitments, any and all rights of contribution,
reimbursement or subrogation that it may acquire in respect of this FiberMark
Office Guaranty, whether arising in respect of or acquired by any payment made
hereunder, any setoff or application of funds of FiberMark Office or any
FiberMark Office Guarantor by any Lender Party or otherwise.

 

Section 4.13.  FiberMark Guaranty.  Each FiberMark Guarantor, jointly and
severally, hereby irrevocably, absolutely and unconditionally guarantees to each
Lender Party and their successors, endorsees, transferees and assigns the prompt
and complete payment by FiberMark as and when due and payable (whether at stated
maturity or by required prepayment, acceleration, demand or otherwise), of all
FiberMark Obligations now existing or hereafter incurred by FiberMark, and
agrees to pay on demand any and all expenses (including counsel fees and
expenses) which may be paid or incurred by any Lender Party in collecting any or
all of FiberMark Obligations and/or enforcing any rights under this guaranty or
under FiberMark Obligations.

 

Section 4.14.  FiberMark Guarantors’ Guaranty Obligations Unconditional.  Each
FiberMark Guarantor hereby jointly and severally guarantees that the FiberMark
Obligations will be paid strictly in accordance with the terms of the Loan
Documents and other agreements to which FiberMark is a party, regardless of any
Law now or hereafter in effect in any jurisdiction affecting any such terms or
the rights of any Lender Party with respect thereto.  The obligations and
liabilities of each FiberMark Guarantor under this guaranty shall be absolute
and unconditional irrespective of: (1) any lack of validity or enforceability of
any of the FiberMark Obligations, any Loan Document, or any agreement or
instrument relating thereto; (2) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the FiberMark
Obligations, or any other amendment or waiver of or consent to any departure
from any Loan Document or any other documents or instruments executed in
connection with or related to FiberMark Obligations; (3) any exchange or release
of, or non-perfection of any Lien on or in, any Collateral, or any release or
amendment or waiver of or consent to any departure from any other guaranty, for
all or any of the FiberMark Obligations; or (4) any other circumstances which
might

 

58

--------------------------------------------------------------------------------


 

otherwise constitute a defense available to, or a discharge of, FiberMark or any
guarantor in respect of FiberMark Obligations or the FiberMark Guarantors in
respect of this guaranty.

 

This FiberMark Guaranty is a continuing guaranty and shall remain in full force
and effect until:  (1) the payment in full and indefeasible satisfaction of all
FiberMark Obligations and the termination of all Lender Loan Commitments, and
(2) the payment of the other expenses to be paid by FiberMark pursuant hereto. 
This FiberMark Guaranty shall continue to be effective or shall be reinstated,
as the case may be, if at any time any payment, or any part thereof, of any of
the FiberMark Obligations is rescinded or must otherwise be returned by any
Lender Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of FiberMark or any Guarantor or otherwise, all as though such
payment had not been made.

 

The obligations and liabilities of FiberMark and each FiberMark Guarantor under
this FiberMark Guaranty shall not be conditioned or contingent upon the pursuit
by any Lender or any other Person at any time of any right or remedy against
FiberMark or any FiberMark Guarantor or any other Person which may be or become
liable in respect of all or any part of FiberMark Obligations or against any
Collateral or security or guarantee therefor or right of setoff with respect
thereto.

 

FiberMark, and each FiberMark Guarantor, hereby consents that, without the
necessity of any reservation of rights against FiberMark or any FiberMark
Guarantor and without notice to or further assent by FiberMark or any FiberMark
Guarantor, any demand for payment of any of the FiberMark Obligations made by
any Lender Party may be rescinded by such Lender Party and any of the FiberMark
Obligations continued after such rescission.

 

Section 4.15.  Waivers.  To the extent permitted by applicable law, FiberMark
and each FiberMark Guarantor hereby waives:  (1) promptness and diligence; (2)
notice of or proof of reliance by any Lender Party upon this FiberMark Guaranty
or acceptance of this FiberMark Guaranty; (3) notice of the incurrence of any
FiberMark Obligations by FiberMark or FiberMark Guaranty Obligation by any
FiberMark Guarantor or the renewal, extension or accrual of any FiberMark
Obligation or FiberMark Guaranty Obligation; (4) notice of any actions taken by
any Lender Party, FiberMark , any FiberMark Guarantor or any other party under
any Loan Document, or any other agreement or instrument relating to FiberMark
Obligations; (5) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of FiberMark
Obligations or of the obligations of FiberMark or any FiberMark Guarantor
hereunder, the omission of or delay in which, but

 

59

--------------------------------------------------------------------------------


 

for the provisions of this Section 4.15, might constitute grounds for relieving
FiberMark or any FiberMark Guarantor of its obligations hereunder; and (6) any
requirement that any Lender Party protect, secure, perfect or insure any Lien on
any property subject thereto or exhaust any right or take any action against
FiberMark or any FiberMark Guarantor or any other Person or any Collateral.

 

Section 4.16.  Subrogation, Etc.  FiberMark, and each FiberMark Guarantor,
agrees that it hereby waives and releases, until the payment in full and
indefeasible satisfaction of all FiberMark Obligations and the termination of
all Lender Loan Commitments, any and all rights of contribution, reimbursement
or subrogation that it may acquire in respect of this FiberMark Guaranty,
whether arising in respect of or acquired by any payment made hereunder, any
setoff or application of funds of FiberMark or any FiberMark Guarantor by any
Lender Party or otherwise.

 

Section 4.17.  DSI Guaranty.  Each DSI Guarantor, jointly and severally, hereby
irrevocably, absolutely and unconditionally guarantees to each Lender Party and
their successors, endorsees, transferees and assigns the prompt and complete
payment by DSI as and when due and payable (whether at stated maturity or by
required prepayment, acceleration, demand or otherwise), of all DSI Obligations
now existing or hereafter incurred by DSI, and agrees to pay on demand any and
all expenses (including counsel fees and expenses) which may be paid or incurred
by any Lender Party in collecting any or all of DSI Obligations and/or enforcing
any rights under this guaranty or under DSI Obligations.

 

Section 4.18.  DSI Guarantors’ Guaranty Obligations Unconditional.  Each DSI
Guarantor hereby jointly and severally guarantees that the DSI Obligations will
be paid strictly in accordance with the terms of the Loan Documents and other
agreements to which DSI is a party, regardless of any Law now or hereafter in
effect in any jurisdiction affecting any such terms or the rights of any Lender
Party with respect thereto.  The obligations and liabilities of each DSI
Guarantor under this guaranty shall be absolute and unconditional irrespective
of: (1) any lack of validity or enforceability of any of the DSI Obligations,
any Loan Document, or any agreement or instrument relating thereto; (2) any
change in the time, manner or place of payment of, or in any other term in
respect of, all or any of the DSI Obligations, or any other amendment or waiver
of or consent to any departure from any Loan Document or any other documents or
instruments executed in connection with or related to DSI Obligations; (3) any
exchange or release of, or non-perfection of any Lien on or in, any Collateral,
or any release or amendment or waiver of or consent to any departure from any
other guaranty, for all or any of the DSI Obligations; or (4) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, DSI or any guarantor

 

60

--------------------------------------------------------------------------------


 

in respect of DSI Obligations or the DSI Guarantors in respect of this guaranty.

 

This DSI Guaranty is a continuing guaranty and shall remain in full force and
effect until:  (1) the payment in full and indefeasible satisfaction of all DSI
Obligations and the termination of all Lender Loan Commitments, and (2) the
payment of the other expenses to be paid by DSI pursuant hereto.  This DSI
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, if at any time any payment, or any part thereof, of any of the DSI
Obligations is rescinded or must otherwise be returned by any Lender Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of DSI or
any Guarantor or otherwise, all as though such payment had not been made.

 

The obligations and liabilities of DSI and each DSI Guarantor under this DSI
Guaranty shall not be conditioned or contingent upon the pursuit by any Lender
or any other Person at any time of any right or remedy against DSI or any DSI
Guarantor or any other Person which may be or become liable in respect of all or
any part of DSI Obligations or against any Collateral or security or guarantee
therefor or right of setoff with respect thereto.

 

DSI, and each DSI Guarantor, hereby consents that, without the necessity of any
reservation of rights against DSI or any DSI Guarantor and without notice to or
further assent by DSI or any DSI Guarantor, any demand for payment of any of the
DSI Obligations made by any Lender Party may be rescinded by such Lender Party
and any of the DSI Obligations continued after such rescission.

 

Section 4.19.  Waivers.  To the extent permitted by applicable law, DSI and each
DSI Guarantor hereby waives:  (1) promptness and diligence; (2) notice of or
proof of reliance by any Lender Party upon this DSI Guaranty or acceptance of
this DSI Guaranty; (3) notice of the incurrence of any DSI Obligations by DSI or
DSI Guaranty Obligation by any DSI Guarantor or the renewal, extension or
accrual of any DSI Obligation or DSI Guaranty Obligation; (4) notice of any
actions taken by any Lender Party, DSI , any DSI Guarantor or any other party
under any Loan Document, or any other agreement or instrument relating to DSI
Obligations; (5) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of DSI Obligations
or of the obligations of DSI or any DSI Guarantor hereunder, the omission of or
delay in which, but for the provisions of this Section 4.15, might constitute
grounds for relieving DSI or any DSI Guarantor of its obligations hereunder; and
(6) any requirement that any Lender Party protect, secure, perfect or insure any
Lien on any property subject thereto

 

61

--------------------------------------------------------------------------------


 

or exhaust any right or take any action against DSI or any DSI Guarantor or any
other Person or any Collateral.

 

Section 4.20.  Subrogation, Etc.  DSI, and each DSI Guarantor, agrees that it
hereby waives and releases, until the payment in full and indefeasible
satisfaction of all DSI Obligations and the termination of all Lender Loan
Commitments, any and all rights of contribution, reimbursement or subrogation
that it may acquire in respect of this DSI Guaranty, whether arising in respect
of or acquired by any payment made hereunder, any setoff or application of funds
of DSI or any DSI Guarantor by any Lender Party or otherwise.

 

ARTICLE V.          COLLATERAL

 

Section 5.01.  (a)  Grant of a Security Interest by FiberMark Office.  As
security for the prompt payment in full of all FiberMark Office Obligations,
FiberMark Office hereby pledges and grants to the Agent for the ratable benefit
of the Lenders a continuing general Lien upon and security interest in all of
its right, title and interest in and to each of the following, whether now owned
or hereafter acquired, and in all proceeds of any and all of the following, in
whatever form (including, but not limited to, accounts, chattel paper,
commercial tort claims, deposit accounts, documents, goods, instruments,
investment property, letter-of-credit rights, letters of credit, money, oil, gas
or other minerals before extraction, and general intangibles):

 

(1)  Inventory;

 

(2)  Accounts; and

 

(3)  the Brattleboro Collateral.

 

Without limiting the generality of the foregoing, the security interests granted
hereunder shall extend and attach to:

 

(i)  All Collateral which is presently in existence and which is owned by
FiberMark Office or in which FiberMark Office has any interest, whether held by
FiberMark Office or by others for its account, and, if any Brattleboro
Collateral is Equipment, whether FiberMark Office’s interest in such Equipment
is as owner or lessee or conditional vendee; and

 

(ii)  All Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or FiberMark Office from FiberMark
Office’s customers, as well as to all supplies, goods, incidentals, packaging
materials, labels and any other items which

 

62

--------------------------------------------------------------------------------


 

contribute to the finished goods or products manufactured or processed by
FiberMark Office or to the sale, promotion or shipment thereof.

 

(b)           Grant of a Security Interest by FiberMark.  As security for the
prompt payment and performance in full of all of the FiberMark Obligations,
FiberMark hereby pledges and grants to the Agent for the ratable benefit of the
Lenders a continuing general Lien upon and security interest in all of its
right, title and interest in and to each of the following, whether now owned or
hereafter acquired, and in all proceeds of any and all of the following, in
whatever form (including, but not limited to, accounts, chattel paper,
commercial tort claims, deposit accounts, documents, goods, instruments,
investment property, letter-of-credit rights, letters of credit, money, oil, gas
or other minerals before extraction, and general intangibles):

 

(1)  Inventory; and

 

(2)  Accounts.

 

Without limiting the generality of the foregoing, the security interests granted
hereunder shall extend and attach to:

 

(i)  All Collateral which is presently in existence and which is owned by
FiberMark or in which FiberMark has any interest, whether held by FiberMark or
by others for its account; and

 

(ii)  All Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or FiberMark from FiberMark’s
customers, as well as to all supplies, goods, incidentals, packaging materials,
labels and any other items which contribute to the finished goods or products
manufactured or processed by FiberMark or to the sale, promotion or shipment
thereof.

 

(c)           Grant of a Security Interest by FiberMark Durable.  As security
for the prompt payment and performance in full of all of the FiberMark Durable
Obligations, FiberMark Durable hereby pledges and grants to the Agent for the
ratable benefit of the Lenders a continuing general Lien upon and security
interest in all of its right, title and interest in and to each of the
following, whether now owned or hereafter acquired, and in all proceeds of any
and all of the following, in whatever form (including, but not limited to,
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, oil, gas or other minerals before extraction, and general
intangibles):

 

(1)  Inventory; and

 

63

--------------------------------------------------------------------------------


 

(2)  Accounts.

 

Without limiting the generality of the foregoing, the security interests granted
hereunder shall extend and attach to:

 

(i)  All Collateral which is presently in existence and which is owned by
FiberMark Durable or in which FiberMark Durable has any interest, whether held
by FiberMark Durable or by others for its account; and

 

(ii)  All Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or FiberMark Durable from FiberMark
Durable’s customers, as well as to all supplies, goods, incidentals, packaging
materials, labels and any other items which contribute to the finished goods or
products manufactured or processed by FiberMark Durable or to the sale,
promotion or shipment thereof.

 

(d)           Grant of a Security Interest by FiberMark Filter.  As security for
the prompt payment and performance in full of all of the FiberMark Filter
Obligations, FiberMark Filter hereby pledges and grants to the Agent for the
ratable benefit of the Lenders a continuing general Lien upon and security
interest in all of its right, title and interest in and to each of the
following, whether now owned or hereafter acquired, and in all proceeds of any
and all of the following, in whatever form (including, but not limited to,
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, oil, gas or other minerals before extraction, and general
intangibles):

 

(1)  Inventory; and

 

(2)  Accounts.

 

Without limiting the generality of the foregoing, the security interests granted
hereunder shall extend and attach to:

 

(i)  All Collateral which is presently in existence and which is owned by
FiberMark Filter or in which FiberMark Filter has any interest, whether held by
FiberMark Filter or others for its account; and

 

(ii)  All Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or FiberMark Filter from FiberMark
Filter’s customers, as well as to all supplies, goods, incidentals, packaging
materials, labels and any other items which

 

64

--------------------------------------------------------------------------------


 

contribute to the finished goods or products manufactured or processed by
FiberMark Filter or to the sale, promotion or shipment thereof.

 

(e)           Grant of a Security Interest by DSI.  As security for the prompt
payment and performance in full of all of the DSI Obligations, DSI hereby
pledges and grants to the Agent for the ratable benefit of the Lenders a
continuing general Lien upon and security interest in all of its right, title
and interest in and to each of the following, whether now owned or hereafter
acquired, and in all proceeds of any and all of the following, in whatever form
(including, but not limited to, accounts, chattel paper, commercial tort claims,
deposit accounts, documents, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, oil, gas or other minerals
before extraction, and general intangibles):

 

(1)  Inventory; and

 

(2)  Accounts.

 

Without limiting the generality of the foregoing, the security interests granted
hereunder shall extend and attach to:

 

(i)  All Collateral which is presently in existence and which is owned by DSI or
in which DSI has any interest, whether held by DSI or others for its account;
and

 

(ii)  All Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or DSI or DSI’s customers, as well
as to all supplies, goods, incidentals, packaging materials, labels and any
other items which contribute to the finished goods or products manufactured or
processed by DSI or to the sale, promotion or shipment thereof.

 

Section 5.02.  Covenants Regarding Inventory.  Each Obligor agrees to safeguard,
protect and hold all Inventory for the Lenders’ account and make no disposition
thereof except in the regular course of the business of such Obligor as herein
provided.  Until the Agent has given such Obligor notice to the contrary, as
provided for below, any Inventory may be sold and shipped by such Obligor to its
customers in the ordinary course of such Obligor’s business, on open account and
on terms currently being extended by such Obligor to its customers, provided
that all proceeds of all sales (including cash, accounts receivable, checks,
notes, instruments for the payment of money and similar proceeds) are forthwith
transferred, endorsed, and turned over and delivered to the Agent for the
ratable benefit of the Lenders in accordance with Section 3.06 of this Financing
Agreement.  The Agent shall have the right to withdraw this permission at any
time upon the occurrence of an Event of Default and

 

65

--------------------------------------------------------------------------------


 

until such time as such Event of Default is waived, in which event no further
disposition shall be made of the Inventory by such Obligor without the Agent’s
prior written approval.  Cash sales or sales of Inventory in which a Lien upon,
or security interest in, Inventory is retained by such Obligor shall be made by
such Obligor only with the approval of the Agent, and the proceeds of such sales
or sales of Inventory for cash shall not be commingled with such Obligor’s other
property, but shall be segregated, held by such Obligor in trust for the Lenders
as the Lenders’ exclusive property, and shall be delivered immediately by such
Obligor to the Agent in the identical form received by such Obligor by deposit
to the Depository Accounts.  Upon the sale, exchange, or other disposition of
Inventory, as herein provided, the security interest in such Obligor’s Inventory
provided for herein shall, without break in continuity and without further
formality or act, continue in, and attach to, all proceeds, including any
instruments for the payment of money, accounts receivable, contract rights,
documents of title, shipping documents, chattel paper and all other cash and
non–cash proceeds of such sale, exchange or disposition.  As to any such sale,
exchange or other disposition, the Agent shall have all of the rights of an
unpaid seller, including stoppage in transit, replevin, rescission and
reclamation.

 

Section 5.03.  Covenants Regarding Equipment.  The Equipment is and will only be
used by FiberMark Office in its business and will not be held for sale or lease,
or removed from its premises, or otherwise disposed of by FiberMark Office
without the prior written approval of the Agent.  FiberMark Office will not
sell, transfer, lease or otherwise dispose of any of the Equipment constituting
a part of the Brattleboro Collateral, or attempt, offer or contract to do so,
except for sales of assets permitted by this Financing Agreement.  Concurrently
with any such permitted disposition, the property acquired by a transferee in
such disposition shall automatically be released from the security interest
created by this Financing Agreement (the “Security Interest”).  It is
acknowledged and agreed that notwithstanding any release of property from the
Security Interest in accordance with the foregoing provisions of this Section
5.03, the Security Interest shall in any event continue in the proceeds of the
Brattleboro Collateral.  The Agent shall promptly execute and deliver (and, when
appropriate, shall cause any separate agent, co-agent or trustee to execute and
deliver) any releases, instruments or documents reasonably requested by
FiberMark Office to accomplish or confirm the release of the Equipment
constituting a part of the Brattleboro Collateral provided by this Section
5.03.  Any such release of the Equipment constituting a part of the Brattleboro
Collateral provided by the Agent shall specifically describe that portion of the
Brattleboro Collateral to be released, shall be expressed to be unconditional
and shall be without recourse or warranty (other than a warranty that the Agent
has not assigned its rights and interests to any other Person).  FiberMark
Office shall

 

66

--------------------------------------------------------------------------------


 

pay all of the Agent’s out-of-pocket expenses in connection with any release of
the Brattleboro Collateral.

 

FiberMark Office agrees at its own cost and expense to keep the Equipment in as
good and substantial repair and condition as the same is now or at the time the
Lien and security interest granted herein shall attach thereto, reasonable wear
and tear excepted, making any and all repairs and replacements when and where
necessary.  FiberMark Office also agrees to safeguard, protect and hold all
Equipment for the Lenders’ account and make no disposition thereof unless
FiberMark Office first obtains the prior written approval of the Agent.  Any
sale, exchange or other disposition of any Equipment shall only be made by
FiberMark Office with the prior written approval of the Agent, and the proceeds
of any such sales shall not be commingled with FiberMark Office’s other
property, but shall be segregated, held by FiberMark Office in trust for the
Lenders as the Lenders’ exclusive property, and shall be delivered immediately
by FiberMark Office to the Agent in the identical form received by FiberMark
Office by deposit to the Depository Accounts.  Upon the sale, exchange, or other
disposition of the Equipment, as herein provided, the security interest provided
for herein shall, without break in continuity and without further formality or
act, continue in, and attach to, all proceeds, including any instruments for the
payment of money, accounts receivable, contract rights, documents of title,
shipping documents, chattel paper and all other cash and non–cash proceeds of
such sales, exchange or disposition.  As to any such sale, exchange or other
disposition, the Agent shall have all of the rights of an unpaid seller,
including stoppage in transit, replevin, rescission and reclamation. 
Notwithstanding anything hereinabove contained to the contrary, FiberMark Office
may sell, exchange or otherwise dispose of obsolete Equipment or Equipment no
longer needed in FiberMark Office’s operations, provided, however, that (a) the
then book value of the Equipment so disposed of does not exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate in any Fiscal Year and (b) the
proceeds of such sales or dispositions are delivered to the Agent for the
ratable benefit of the Lenders in accordance with the foregoing provisions of
this paragraph, except that FiberMark Office may retain and use such proceeds to
purchase forthwith replacement Equipment which FiberMark Office determines in
its reasonable business judgment to have a collateral value at least equal to
the Equipment so disposed of or sold, provided, however, that the aforesaid
right shall automatically cease upon the occurrence of an Event of Default which
is not waived.

 

Section 5.04.  Collateral Covenant.  Each Obligor hereby covenants that, except
for the Permitted Encumbrances, such Obligor is or will be at the time
additional Collateral is acquired by it, the absolute owner of the Collateral
with full right to pledge, sell, consign, transfer and create a security
interest therein, free and clear of any and all claims or

 

67

--------------------------------------------------------------------------------


 

Liens in favor of others; that such Obligor will at its expense forever warrant
and, at the Lenders’ and/or the Agent’s request, defend the same from any and
all claims and demands of any other person other than the Permitted
Encumbrances.  Such Obligor will not grant, create or permit to exist, any Lien
upon or security interest in the Collateral, or any proceeds thereof, in favor
of any other Person other than the holders of the Permitted Encumbrances.

 

No Obligor will (a) change the location of its principal executive office/chief
place of business from that specified in Schedule 5.04 or remove its books and
records from the location specified in Schedule 5.04, (b) move the Equipment
from the Real Estate, or (c) change its name (including the adoption of any new
trade name), identity, corporate structure or jurisdiction of organization,
unless, in any of the circumstances described in the immediately preceding
clauses (a) through (c), it shall have provided at least thirty (30) days prior
written notice to the Agent of any such change in location of its principal
executive office/chief place of business, change in name, identity, corporate
structure or jurisdiction of organization or jurisdiction or organization or
change in location of Inventory or Equipment.  Each Obligor will from time to
time notify the Agent of each location at which any amount of the Collateral or
such books and records are to be kept, including for temporary processing,
storage or similar purposes.  The Obligors shall not permit more than $1,000,000
in aggregate book value of Inventory, regardless of by whom owned, to be kept at
a location (or locations) other than a location that is (A) listed under the
name of the Obligor that owns such Inventory  on Schedule 5.04 hereto, as
amended by Agent from time to time to reflect the addition or deletion of
locations at which Collateral is kept, stored or processed (as notified to Agent
by the Obligors from time to time pursuant to this Section 5.04), and (B) not
one of the Excluded Premises. Except as permitted by the preceding sentence, no
Obligor shall remove any amount of Collateral or such books or record to a
location not set forth on Schedule 5.04 or otherwise keep any amount of
Collateral (other than Real Estate, to the extent described in Schedule 5.04A
hereto) at a location not set forth on Schedule 5.04 unless, not less than
thirty (30) days prior to the day such removal or other change occurs such
Obligor shall give written notice to the Agent of such removal or other change
and the new location of such Collateral or such books and records.  No action
requiring notice to the Agent under this paragraph shall be effected until such
filings and other measures required under applicable Law to continue
uninterrupted the first perfected security interest and Lien of the Agent in the
Collateral affected thereby shall have been taken, and until the Agent shall
have received such opinions of counsel with respect thereto as it shall have
reasonably requested.  Each Obligor also agrees to advise the Agent promptly, in
sufficient detail, of any material adverse change relating to the type, quantity
or quality of the Collateral or to the security interests granted to the Lenders
or the Agent therein.  Each Obligor

 

68

--------------------------------------------------------------------------------


 

as to itself, hereby authorizes the Agent to regard its printed name or rubber
stamp signature on assignment schedules or invoices as the equivalent of a
manual signature by one of its authorized officers or agents.

 

Section 5.05.  Covenants Regarding Accounts.  No Obligor will (a) amend, modify,
terminate or waive any provision of any contract, license or agreement giving
rise to an Account of such Obligor in any manner which could reasonably be
expected to materially adversely affect the value of such contract, license or
Account as Collateral, (b) fail to exercise promptly and diligently each and
every material right which it may have under each material contract, license or
agreement giving rise to an Account of such Obligor (other than any right of
termination), except in a manner consistent with the ordinary and customary
conduct of its business or (c) fail to deliver to the Agent upon its reasonable
request a copy of each material demand, notice or document received by it
relating in any way to any material contract, license or agreement giving rise
to an Account of such Obligor.

 

Other than in the ordinary course of business as generally conducted by such
Obligor over a period of time, no Obligor will grant any extension of the time
of payment of any of the Accounts, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partially, any Person
liable for the payment thereof, or allow any credit or discount whatsoever
thereon.

 

Section 5.06.  Continuing Security Interest.  The rights and security interests
granted to the Agent for the ratable benefit of the Lenders hereunder are to
continue in full force and effect, notwithstanding the termination of this
Financing Agreement or the fact that the account maintained in any Borrower’s
name on the books of the Agent may from time to time be temporarily in a credit
position, until the final payment in full to the Agent and the Lenders of all
Obligations and the termination of this Financing Agreement.  Any delay, or
omission by the Agent to exercise any right hereunder, shall not be deemed a
waiver thereof, or be deemed a waiver of any other right, unless such waiver be
in writing and signed by the Agent.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.

 

Section 5.07.  Actions by Agent.  To the extent that the Obligations are now or
hereafter secured by any assets or property other than the Collateral or by the
guarantee, endorsement, assets or property of any other Person, then the Agent
shall have the right in its sole discretion to determine which rights, security,
Liens, security interests or remedies the Agent shall at any time pursue,
foreclose upon, relinquish, subordinate, modify or take any other action with
respect to, without in

 

69

--------------------------------------------------------------------------------


 

any way modifying or affecting any of them, or any of the Agent’s or the
Lenders’ rights hereunder.

 

Section 5.08.  Additional Collateral and Further Assurances.  Upon the request
of the Agent, each Obligor will, at the sole expense of such Obligor, promptly
and duly execute and deliver such further instruments and documents and take
such further action as the Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Financing Agreement, the
Security Documents and of the rights and powers herein and therein granted for
the benefit of the Agent and the Lenders.

 

Each Obligor will comply with the requirements of all state and federal Laws in
order to grant to the Agent for the benefit of the Lenders valid and perfected
first security interests and Liens in the Collateral, subject only to the
Permitted Encumbrances.  The Agent is hereby authorized by each Obligor to file
any financing statements covering the Collateral whether or not the Obligor’s
signature appears thereon.  Each Obligor agrees to do whatever the Agent may
request, from time to time, by way of:  filing notices of Liens, financing
statements, amendments, renewals and continuations thereof; cooperating with the
Agent; keeping stock records; and performing such further acts as the Lenders
may reasonably require in order to perfect the Liens contemplated by this
Financing Agreement in favor of the Lenders for the benefit of the Lenders.

 

Any reserves or balances to the credit of any Borrower and any other property or
assets of an Obligor in the possession of the Agent or any of the Lenders may be
held by such holder as security for any Obligations and applied in whole or
partial satisfaction of such Obligations when due.  The Liens and security
interests granted herein and any other Lien or security interest the Agent or
any Lender may have in any other assets of an Obligor shall secure payment and
performance of all now existing and future Obligations.  The Agent may in its
discretion charge any or all of the Obligations to the account of an Obligor
when due.

 

This Financing Agreement and the obligation of FiberMark Office to perform all
of its covenants and obligations hereunder are further secured by the Mortgage. 
FiberMark Office shall give to the Agent for the ratable benefit of the Lenders
from time to time such mortgage on the Real Estate as the Agent shall require to
obtain a valid first Lien thereon subject only to those exceptions of title as
set forth in future title insurance policies that are satisfactory to the
Lenders.

 

Section 5.09.  Additional Information.  Each Obligor will execute and deliver to
the Agent, from time to time, such written statements and schedules as the Agent
may reasonably require,

 

70

--------------------------------------------------------------------------------


 

designating, identifying or describing the Collateral pledged to the Lenders or
the Agent hereunder, including, without limitation, such schedules of Accounts
as the Agent may reasonably request to support or confirm any information
previously given, and such other appropriate reports designating, identifying
and describing the Accounts as the Agent may reasonably require, and changes
after the date hereof in the descriptions of the specific properties
constituting its owned and leased properties.  An Obligor’s failure, however, to
promptly give the Agent such statements or schedules shall not affect, diminish,
modify or otherwise limit the Lenders’ or the Agent’s security interests in the
Collateral.

 

Section 5.10.  Compliance with Fair Labor Standards Act.  Each Obligor shall
comply in all material respects with all provisions of the Fair Labor Standards
Act as set forth in Sections 201 through 219 of Title 29 of the United States
Code.

 


ARTICLE VI.         INTEREST, FEES AND EXPENSES.

 

Section 6.01.  Method of Electing Interest Rates.   The Revolving Credit Loans
made to the Borrowers shall bear interest at either the Chase Manhattan Bank
Rate or the Libor Rate.  Thereafter, the applicable Borrower may from time to
time elect to change or continue the Type borne by each Revolving Credit Loan,
as follows:

 


(A)  IF SUCH REVOLVING CREDIT LOANS ARE CHASE MANHATTAN BANK RATE LOANS, THE
APPLICABLE BORROWER MAY ELECT TO CONVERT SUCH REVOLVING CREDIT LOANS TO LIBOR
RATE LOANS AS OF ANY BUSINESS DAY;

 


(B)  IF SUCH REVOLVING CREDIT LOANS ARE LIBOR RATE LOANS, THE APPLICABLE
BORROWER MAY ELECT TO CONVERT SUCH REVOLVING CREDIT LOANS TO CHASE MANHATTAN
BANK RATE LOANS OR, OR ELECT TO CONTINUE SUCH LIBOR RATE LOANS AS LIBOR RATE
LOANS FOR AN ADDITIONAL LIBOR RATE PERIOD, IN EACH CASE EFFECTIVE ON THE LAST
DAY OF THE THEN CURRENT LIBOR RATE PERIOD APPLICABLE TO SUCH REVOLVING CREDIT
LOANS.

 

Each such election shall be made by delivering a notice substantially in the
form of Exhibit C hereto (a “Notice of Interest Rate Selection”) to Agent by (1)
12:00 Noon (New York City time) at least one (1) Business Day before the
conversion of a Libor Rate Loan into a Chase Manhattan Bank Rate Loan, or (2)
12:00 Noon (New York City time) at least three (3) Business Days before the
conversion of a Chase Manhattan Bank Rate Loan into a Libor Rate Loan or the
continuation of a Libor Rate Loan as a Libor Rate Loan.  A Notice of Loan
Interest Rate Selection may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Revolving Credit Loan; provided that
the portion to which such notice applies, and the

 

71

--------------------------------------------------------------------------------


 

remaining portion to which it does not apply, each are sufficient to meet the
minimum amount specified in Section 3.14.

 


EACH NOTICE OF INTEREST RATE SELECTION RELATING TO A CHASE MANHATTAN BANK RATE
LOAN OR LIBOR RATE LOAN SHALL SPECIFY:

 


(I)  THE REVOLVING CREDIT LOAN (OR PORTION THEREOF) TO WHICH SUCH NOTICE
APPLIES;

 


(II)  THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH NOTICE
IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF THE FIRST
PARAGRAPH OF THIS SECTION 6.01;

 


(III)  IF THE REVOLVING CREDIT LOANS ARE TO BE CONVERTED, AND IF SUCH NEW
REVOLVING CREDIT LOANS ARE LIBOR RATE LOANS, THE DURATION OF THE INITIAL LIBOR
RATE PERIOD APPLICABLE THERETO; AND

 


(IV)  IF SUCH REVOLVING CREDIT LOANS ARE TO BE CONTINUED AS LIBOR RATE LOANS FOR
AN ADDITIONAL LIBOR RATE PERIOD, THE DURATION OF SUCH ADDITIONAL LIBOR RATE
PERIOD.

 


EACH LIBOR RATE PERIOD SPECIFIED IN A NOTICE OF INTEREST RATE SELECTION SHALL
COMPLY WITH THE PROVISIONS OF THE DEFINITION OF LIBOR RATE PERIOD.  NO
CONVERSION INTO A LIBOR RATE LOAN AND NO CONTINUATION OF A LIBOR RATE LOAN SHALL
BE PERMITTED WHEN A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING. 
IF THE APPLICABLE BORROWER FAILS TO DELIVER A TIMELY NOTICE OF INTEREST RATE
SELECTION TO THE AGENT FOR ANY LIBOR RATE LOANS TO SUCH BORROWER SUCH REVOLVING
CREDIT LOANS SHALL BE CONVERTED INTO CHASE MANHATTAN BANK RATE LOANS ON THE LAST
DAY OF THE THEN CURRENT LIBOR RATE PERIOD APPLICABLE THERETO.

 


ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, AT NO TIME SHALL THERE BE
OUTSTANDING MORE THAN THREE (3) DIFFERENT LIBOR RATE PERIODS RELATING TO LIBOR
RATE LOANS IN THE AGGREGATE FOR ALL BORROWERS.

 

Section 6.02.  Interest.   Each applicable Borrower shall pay interest on the
outstanding unpaid principal amount of its Revolving Credit Loans for each day
from and including the date such Revolving Credit Loan is made until but
excluding the date such Revolving Credit Loan is paid in full, at one of the
following rates per annum:

 


(1)  CHASE MANHATTAN BANK RATE LOAN.  FOR A CHASE MANHATTAN BANK RATE LOAN, A
RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF THE CHASE MANHATTAN BANK RATE IN
EFFECT FOR SUCH DAY PLUS THE APPLICABLE MARGIN; AND

 

72

--------------------------------------------------------------------------------


 


(2)  LIBOR RATE LOAN.  FOR A LIBOR RATE LOAN, A RATE PER ANNUM EQUAL AT ALL
TIMES DURING EACH LIBOR RATE PERIOD OF SUCH REVOLVING CREDIT LOAN TO THE SUM OF
THE LIBOR RATE FOR SUCH LIBOR RATE PERIOD PLUS THE APPLICABLE MARGIN.

 


ALL ACCRUED AND UNPAID INTEREST ON THE REVOLVING CREDIT LOANS (INCLUDING ACCRUED
AND UNPAID INTEREST UNDER THE SEPTEMBER 1999 AGREEMENT AS OF THE CLOSING DATE)
WILL BE PAYABLE IN ARREARS ON EACH QUARTERLY PAYMENT DATE, REGARDLESS OF
INTEREST RATE, AND SHALL BE CALCULATED BASED ON A 360 DAY YEAR.  THE AGENT SHALL
BE ENTITLED TO CHARGE THE APPLICABLE BORROWER’S ACCOUNT WITH THE APPLICABLE
INTEREST RATE(S) UNTIL ALL SUCH OBLIGATIONS HAVE BEEN PAID IN FULL.

 


THE INTEREST RATE ON CHASE MANHATTAN BANK RATE LOANS SHALL CHANGE WHEN THE CHASE
MANHATTAN BANK RATE CHANGES.  INTEREST ON THE CHASE MANHATTAN BANK RATE LOANS
AND THE LIBOR RATE LOANS SHALL NOT EXCEED THE MAXIMUM AMOUNT PERMITTED UNDER
APPLICABLE LAW.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT INTEREST WILL ACCRUE
AT THE DEFAULT RATE OF INTEREST AS PROVIDED IN SECTION 12.02.

 


AGENT SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO THE REVOLVING CREDIT
LOANS HEREUNDER.  AGENT SHALL GIVE PROMPT NOTICE TO THE APPLICABLE BORROWER AND
EACH LENDER OF EACH RATE OF INTEREST SO DETERMINED, AND ITS DETERMINATION
THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 


SECTION 6.03.  FEES.   ON THE CLOSING DATE, THE BORROWERS SHALL PAY THE FACILITY
FEE TO THE INITIAL LENDERS.

 


DURING THE PERIOD FROM THE CLOSING DATE TO THE REVOLVING CREDIT COMMITMENT
TERMINATION DATE, THE OBLIGORS JOINTLY AND SEVERALLY AGREE TO PAY TO THE AGENT
FOR THE ACCOUNT OF EACH LENDER THE UNUSED LINE FEE.  ALL UNUSED LINE FEES ARE
PAYABLE IN ARREARS ON EACH QUARTERLY PAYMENT DATE.  UPON RECEIPT OF ANY SUCH
UNUSED LINE FEE, THE AGENT WILL PROMPTLY THEREAFTER CAUSE TO BE DISTRIBUTED TO
EACH LENDER ITS PRO RATA SHARE OF SUCH FEE.

 


THE BORROWERS JOINTLY AND SEVERALLY SHALL REIMBURSE OR PAY THE AGENT, AS THE
CASE MAY BE, FOR (I) ALL OUT-OF-POCKET EXPENSES OF THE AGENT AND/OR THE LENDERS,
AND (II) ANY APPLICABLE DOCUMENTATION FEE.

 


ON THE CLOSING DATE, THE BORROWERS SHALL PAY TO THE AGENT A COLLATERAL
MANAGEMENT FEE (FOR ITS OWN ACCOUNT) IN THE AMOUNT OF FIFTEEN THOUSAND DOLLARS
($15,000) TIMES A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE
PERIOD FROM AND INCLUDING THE CLOSING DATE TO AND INCLUDING SEPTEMBER 29, 2002,
AND THE DENOMINATOR OF WHICH IS 365.  ON


 

73

--------------------------------------------------------------------------------


 


EACH SEPTEMBER 30 THEREAFTER, THE BORROWERS SHALL PAY TO THE AGENT A COLLATERAL
MANAGEMENT FEE (FOR ITS OWN ACCOUNT) IN THE AMOUNT OF FIFTY THOUSAND DOLLARS
($50,000).  ALL THE FEES UNDER THIS PARAGRAPH ARE “COLLATERAL MANAGEMENT FEES”
AND SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE OR REBATEABLE BY
REASON OF PREPAYMENT, ACCELERATION UPON AN EVENT OF DEFAULT, OR ANY OTHER
CIRCUMSTANCE AND SHALL SURVIVE ANY TERMINATION OF THIS FINANCING AGREEMENT.

 


EACH OBLIGOR SHALL PAY THE AGENT’S STANDARD CHARGES FOR, AND THE FEES AND
EXPENSES OF, THE AGENT’S PERSONNEL USED BY THE AGENT FOR REVIEWING THE BOOKS AND
RECORDS OF SUCH OBLIGOR AND FOR VERIFYING, TESTING, PROTECTING, SAFEGUARDING,
PRESERVING OR DISPOSING OF ALL OR ANY PART OF THE COLLATERAL, PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT BE PAYABLE UNTIL THE OCCURRENCE OF AN EVENT OF
DEFAULT IF THE BORROWERS ARE PAYING A COLLATERAL MANAGEMENT FEE.

 


EACH BORROWER HEREBY AUTHORIZES THE AGENT TO CHARGE SUCH BORROWER’S ACCOUNTS
WITH THE AGENT WITH THE AMOUNT OF ALL PAYMENTS DUE HEREUNDER AS SUCH PAYMENTS
BECOME DUE.  EACH BORROWER CONFIRMS THAT ANY CHARGES WHICH THE AGENT MAY SO MAKE
TO ITS ACCOUNT AS HEREIN PROVIDED WILL BE MADE AS AN ACCOMMODATION TO SUCH
BORROWER AND SOLELY AT THE AGENT’S DISCRETION.

 


SECTION 6.04.  PAYMENTS AND COMPUTATIONS.   EACH BORROWER SHALL MAKE EACH
PRINCIPAL AND INTEREST PAYMENT AND PAY ALL FEES NOT LATER THAN 12:00 NOON (NEW
YORK TIME) ON THE DAY WHEN DUE IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS IN NEW
YORK CITY TO AGENT AT ITS PRINCIPAL OFFICE.

 


ALL COMPUTATIONS OF INTEREST ON LIBOR RATE LOANS, CHASE MANHATTAN BANK RATE
LOANS AND FEES, SHALL BE MADE BY AGENT ON THE BASIS OF A YEAR OF THREE HUNDRED
SIXTY (360) DAYS AND PAID, IN EACH CASE, FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  EACH DETERMINATION BY
AGENT OF AN INTEREST RATE OR FEES HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES ABSENT MANIFEST ERROR.

 


CALCULATION OF ALL AMOUNTS PAYABLE TO THE AGENT FOR THE RATABLE BENEFIT OF THE
LENDERS UNDER THIS FINANCING AGREEMENT WITH REGARD TO LIBOR RATE LOANS SHALL BE
MADE AS THOUGH THE LENDERS HAD ACTUALLY FUNDED THE LIBOR RATE LOANS THROUGH THE
PURCHASE OF DEPOSITS IN THE RELEVANT MARKET AND CURRENCY, AS THE CASE MAY BE,
BEARING INTEREST AT THE RATE APPLICABLE TO SUCH LIBOR RATE LOANS AND HAVING A
MATURITY COMPARABLE TO THE RELEVANT LIBOR PERIOD, PROVIDED, HOWEVER, THAT THE
LENDERS MAY FUND EACH OF THE LIBOR RATE LOANS IN ANY MANNER AS THE AGENT SEES
FIT AND THE FOREGOING ASSUMPTION SHALL BE USED ONLY FOR CALCULATION OF AMOUNTS
PAYABLE UNDER THIS FINANCING AGREEMENT.

 

74

--------------------------------------------------------------------------------


 


WHENEVER ANY PAYMENT OF PRINCIPAL OR INTEREST (EXCEPT ON LIBOR RATE LOANS) OR OF
FEES SHALL BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY.  WHENEVER ANY PAYMENT OF PRINCIPAL OR
INTEREST ON A LIBOR RATE LOAN SHALL BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY,
SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH
BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE THE DATE FOR PAYMENT
THEREOF SHALL BE THE NEXT PRECEDING BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT
OF PRINCIPAL IS EXTENDED BY OPERATION OF LAW OR OTHERWISE, INTEREST THEREON
SHALL BE PAYABLE FOR SUCH EXTENDED TIME.

 


SECTION 6.05.  CERTAIN COMPENSATION.   EACH BORROWER HEREBY AGREES TO INDEMNIFY
THE AGENT AND EACH LENDER AND HOLD THE AGENT AND EACH LENDER HARMLESS FROM ANY
LOSS, COST OR EXPENSE THEY MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF THE FAILURE
BY SUCH BORROWER TO COMPLETE ANY BORROWING HEREUNDER OF A LIBOR RATE AFTER
NOTICE THEREOF HAS BEEN GIVEN BY SUCH BORROWER TO THE AGENT, INCLUDING, WITHOUT
LIMITATION, ANY LOSS, COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
RE-EMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY THE AGENT TO FUND SUCH
BORROWING WHEN THE APPLICABLE AMOUNT OF THE REVOLVING CREDIT LOAN, AS A RESULT
OF SUCH FAILURE, IS NOT MADE SUBJECT TO SUCH INTEREST RATES ON SUCH DATE.  THE
AGENT SHALL CERTIFY THE AMOUNT OF ITS AND/OR THE LENDERS’ LOSS, COST OR EXPENSE
TO THE APPLICABLE BORROWER, AND SUCH CERTIFICATION SHALL BE FINAL AND CONCLUSIVE
ABSENT MANIFEST ERROR.

 


WITHOUT LIMITING THE FOREGOING, SUCH COMPENSATION SHALL INCLUDE THE LIBOR RATE
PREPAYMENT PREMIUM.

 


ARTICLE VII.       POWERS.

 


SECTION 7.01.  POWERS.   EACH OBLIGOR HEREBY CONSTITUTES THE AGENT OR ANY PERSON
OR AGENT THE AGENT MAY DESIGNATE AS ITS ATTORNEY-IN-FACT, AT SUCH OBLIGOR’S COST
AND EXPENSE, TO EXERCISE ALL OF THE FOLLOWING POWERS, WHICH BEING COUPLED WITH
AN INTEREST, SHALL BE IRREVOCABLE UNTIL ALL OF THE OBLIGATIONS TO THE AGENT AND
THE LENDERS HAVE BEEN PAID IN FULL AFTER THE TERMINATION OF THIS FINANCING
AGREEMENT:

 


(1)  TO RECEIVE, TAKE, ENDORSE, SIGN, ASSIGN AND DELIVER, ALL IN THE NAME OF THE
AGENT, THE LENDERS, OR SUCH OBLIGOR, ANY AND ALL CHECKS, NOTES, DRAFTS, AND
OTHER DOCUMENTS OR INSTRUMENTS RELATING TO THE COLLATERAL;

 


(2)  TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO SUCH OBLIGOR AND TO
NOTIFY POSTAL AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY THEREOF TO SUCH
ADDRESS AS THE AGENT MAY DESIGNATE;

 

75

--------------------------------------------------------------------------------


 


(3)  TO REQUEST FROM CUSTOMERS INDEBTED ON ACCOUNTS AT ANY TIME, IN THE NAME OF
THE AGENT OR SUCH OBLIGOR OR THAT OF THE AGENT’S DESIGNEE, INFORMATION
CONCERNING THE AMOUNTS OWING ON THE ACCOUNTS;

 


(4)  TO TRANSMIT TO CUSTOMERS INDEBTED ON ACCOUNTS NOTICE OF THE AGENT’S AND THE
LENDERS’ INTEREST THEREIN AND TO NOTIFY CUSTOMERS INDEBTED ON ACCOUNTS OF SUCH
OBLIGOR TO MAKE PAYMENT DIRECTLY TO THE AGENT FOR SUCH OBLIGOR’S ACCOUNT; AND

 


(5)  TO TAKE OR BRING, IN THE NAME OF THE AGENT, THE LENDERS OR SUCH OBLIGOR,
ALL STEPS, ACTIONS, SUITS OR PROCEEDINGS DEEMED BY THE AGENT NECESSARY OR
DESIRABLE TO ENFORCE OR EFFECT COLLECTION OF THE ACCOUNTS.

 


NOTWITHSTANDING ANYTHING HEREINABOVE CONTAINED TO THE CONTRARY, THE POWERS SET
FORTH IN (2), (4) AND (5) ABOVE MAY ONLY BE EXERCISED AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT AND UNTIL SUCH TIME AS SUCH EVENT OF DEFAULT IS WAIVED IN
WRITING.

 


ARTICLE VIII.      REPRESENTATIONS AND WARRANTIES

 


EACH OF THE OBLIGORS, INDIVIDUALLY AND JOINTLY, REPRESENTS AND WARRANTS THAT:

 


SECTION 8.01.  INCORPORATION, GOOD STANDING AND DUE QUALIFICATION.   EACH
CORPORATE OBLIGOR IS DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION, HAS THE CORPORATE POWER
AND AUTHORITY TO OWN ITS ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW
ENGAGED OR PROPOSED TO BE ENGAGED, AND IS DULY QUALIFIED AS A FOREIGN
CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN
WHICH SUCH QUALIFICATION IS REQUIRED EXCEPT TO THE EXTENT THAT ITS FAILURE TO BE
SO QUALIFIED COULD NOT RESULT IN A MATERIAL ADVERSE CHANGE.  FIBERMARK OFFICE IS
DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS FORMATION, HAS THE LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO OWN ITS ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW
ENGAGED OR PROPOSED TO BE ENGAGED, AND IS DULY QUALIFIED AS A FOREIGN ENTITY AND
IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED EXCEPT TO THE EXTENT THAT ITS FAILURE TO BE SO
QUALIFIED COULD NOT RESULT IN A MATERIAL ADVERSE CHANGE.

 


SECTION 8.02.  CORPORATE POWER AND AUTHORITY; NO CONFLICTS.   THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH OBLIGOR OF THE LOAN DOCUMENTS HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT: (A) IN THE
CASE OF EACH CORPORATE OBLIGOR REQUIRE


 

76

--------------------------------------------------------------------------------


 


ANY CONSENT OR APPROVAL OF ITS STOCKHOLDERS AND IN THE CASE OF FIBERMARK OFFICE
REQUIRE ANY CONSENT OR APPROVAL OF ITS MEMBERS-MANAGERS, WHICH CONSENT OR
APPROVAL HAS NOT ALREADY BEEN OBTAINED; (B) IN THE CASE OF EACH CORPORATE
OBLIGOR CONTRAVENE ITS CERTIFICATE OF INCORPORATION OR BY-LAWS AND IN THE CASE
OF FIBERMARK OFFICE CONTRAVENE ITS ARTICLES OF ORGANIZATION OR OPERATING
AGREEMENT; (C) VIOLATE ANY PROVISION OF, OR REQUIRE ANY FILING (OTHER THAN THE
FILING OF THE FINANCING STATEMENTS CONTEMPLATED HEREBY OR BY THE SECURITY
DOCUMENTS), REGISTRATION, CONSENT OR APPROVAL UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, REGULATION U), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD PRESENTLY IN EFFECT HAVING APPLICABILITY TO SUCH OBLIGOR;
(D) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER OR REQUIRE ANY CONSENT
UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT, LEASE OR
INSTRUMENT TO WHICH SUCH OBLIGOR IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY
BE BOUND OR AFFECTED; (E) RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF
ANY LIEN (OTHER THAN AS CREATED HEREUNDER OR UNDER THE SECURITY DOCUMENTS), UPON
OR WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
PERSON.

 


SECTION 8.03.  LEGALLY ENFORCEABLE AGREEMENTS.   EACH LOAN DOCUMENT IS A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE AGAINST SUCH OBLIGOR
IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEMENT MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.

 


SECTION 8.04.  LITIGATION.   EXCEPT AS DISCLOSED IN SCHEDULE 8.04 HERETO, THERE
ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF ANY OF THE
OBLIGORS, AS THE CASE MAY BE, THREATENED, AGAINST OR AFFECTING SUCH OBLIGOR
BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR, WHICH COULD, IN ANY ONE
CASE OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE.

 


SECTION 8.05.  FINANCIAL STATEMENTS.   THE CONSOLIDATED BALANCE SHEET OF
FIBERMARK AND ITS SUBSIDIARIES AS OF DECEMBER 31, 1999 AND DECEMBER 31, 2000,
THE RELATED STATEMENTS OF INCOME, STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)
AND STATEMENTS OF CASH FLOWS OF FIBERMARK FOR THE FISCAL YEARS THEN ENDED, AND
THE ACCOMPANYING FOOTNOTES, TOGETHER WITH THE OPINION THEREON OF KPMG LLP,
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, COPIES OF WHICH HAVE BEEN FURNISHED TO
THE LENDERS, ARE COMPLETE AND CORRECT AND FAIRLY PRESENT THE FINANCIAL CONDITION
OF FIBERMARK AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE RESULTS OF THE
OPERATIONS OF FIBERMARK AND ITS SUBSIDIARIES FOR THE PERIODS COVERED BY SUCH
STATEMENTS, ALL IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.  THERE ARE NO
LIABILITIES OF FIBERMARK AND ITS SUBSIDIARIES, FIXED OR CONTINGENT, WHICH ARE
MATERIAL BUT ARE NOT REFLECTED IN THE FINANCIAL STATEMENTS OR IN


 

77

--------------------------------------------------------------------------------


 


THE NOTES THERETO, OTHER THAN THE 2001 SENIOR NOTES AND LIABILITIES ARISING IN
THE ORDINARY COURSE OF BUSINESS SINCE DECEMBER 31, 2000.  NO INFORMATION,
EXHIBIT, OR REPORT FURNISHED BY FIBERMARK AND ITS SUBSIDIARIES TO THE AGENT OR
ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS FINANCING AGREEMENT
CONTAINED ANY MATERIAL MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT
OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY
MISLEADING.

 


THE CONSOLIDATED UNAUDITED BALANCE SHEET OF FIBERMARK AND ITS SUBSIDIARIES AS OF
SEPTEMBER 30, 2001, THE RELATED STATEMENTS OF INCOME, STATEMENTS OF
STOCKHOLDERS’ EQUITY (DEFICIT) AND STATEMENTS OF CASH FLOWS OF SUCH ENTITIES FOR
THE SIX-MONTH PERIODS THEN ENDED, AND THE ACCOMPANYING FOOTNOTES, COPIES OF
WHICH HAVE BEEN FURNISHED TO THE LENDERS, ARE COMPLETE AND CORRECT AND FAIRLY
PRESENT THE FINANCIAL CONDITION OF FIBERMARK AND ITS SUBSIDIARIES, AS AT SUCH
DATES AND THE RESULTS OF THE OPERATIONS OF FIBERMARK AND ITS SUBSIDIARIES FOR
THE PERIODS COVERED BY SUCH STATEMENTS, ALL IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED.  THERE ARE NO LIABILITIES OF FIBERMARK AND ITS SUBSIDIARIES, FIXED OR
CONTINGENT, WHICH ARE MATERIAL BUT NOT REFLECTED IN THE FINANCIAL STATEMENTS OR
IN THE NOTES THERETO, OTHER THAN LIABILITIES ARISING IN THE ORDINARY COURSE OF
BUSINESS SINCE SEPTEMBER 30, 2001.  NO INFORMATION, EXHIBIT, OR REPORT FURNISHED
BY FIBERMARK AND ITS SUBSIDIARIES TO THE AGENT OR ANY LENDER IN CONNECTION WITH
THE NEGOTIATION OF THIS FINANCING AGREEMENT CONTAINED ANY MATERIAL MISSTATEMENT
OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING.

 


(C)  NO MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31, 2000, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE WITH RESPECT TO ANY OBLIGOR.

 


SECTION 8.06.  OWNERSHIP AND LIENS; LOCATION OF INVENTORY AND EQUIPMENT.   NO
OBLIGOR HAS ANY FEE INTERESTS IN ANY REAL PROPERTY OR LEASEHOLD INTERESTS IN
REAL PROPERTY HAVING AN UNEXPIRED TERM (INCLUDING ANY OPTION OR RENEWAL PERIODS)
IN EXCESS OF 20 YEARS OTHER THAN THE INTEREST ENCUMBERED BY THE MORTGAGE.  EACH
OBLIGOR HAS TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL OF ITS PROPERTIES AND
ASSETS, REAL AND PERSONAL, INCLUDING THE PROPERTIES AND ASSETS, AND LEASEHOLD
INTERESTS REFLECTED IN THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 8.05
(OTHER THAN ANY PROPERTIES OR ASSETS DISPOSED OF IN THE ORDINARY COURSE OF
BUSINESS), AND NONE OF THE PROPERTIES AND ASSETS OWNED BY SUCH OBLIGOR AND NONE
OF ITS LEASEHOLD INTERESTS IS SUBJECT TO ANY LIEN, EXCEPT PERMITTED
ENCUMBRANCES.  THE INVENTORY AND EQUIPMENT OWNED OR LEASED BY EACH OBLIGOR IS
LOCATED AT THE RESPECTIVE FACILITIES SET FORTH UNDER THE NAME OF SUCH OBLIGOR ON
SCHEDULE 5.04.

 


SECTION 8.07.  TAXES.   EACH OBLIGOR HAS FILED ALL TAX RETURNS (FEDERAL, STATE
AND LOCAL) REQUIRED TO BE FILED AND HAS PAID ALL TAXES,


 

78

--------------------------------------------------------------------------------


 


ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES THEREON TO BE DUE, INCLUDING
INTEREST AND PENALTIES, EXCEPT TO THE EXTENT THEY ARE THE SUBJECT OF A GOOD
FAITH CONTEST.

 


SECTION 8.08.  ERISA.   EACH OBLIGOR IS SUBSTANTIALLY IN COMPLIANCE WITH ALL
APPLICABLE PROVISIONS OF ERISA AND THE CODE.  NO REPORTABLE EVENT HAS OCCURRED
WITH RESPECT TO ANY PENSION PLAN; NO NOTICE OF INTENT TO TERMINATE A PENSION
PLAN HAS BEEN FILED NOR HAS ANY PENSION PLAN BEEN TERMINATED; NO OBLIGOR NOR ANY
OTHER PERSON, INCLUDING ANY FIDUCIARY, HAS ENGAGED IN ANY PROHIBITED TRANSACTION
(AS DEFINED IN SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA) WHICH COULD
SUBJECT ANY OBLIGOR, OR ANY ENTITY WHICH ANY OBLIGOR HAS AN OBLIGATION TO
INDEMNIFY, TO ANY TAX OR PENALTY IMPOSED UNDER SECTION 4975 OF THE CODE OR
SECTION 502 OF ERISA; THERE IS NO LIEN OUTSTANDING PURSUANT TO SECTION 4068 OF
ERISA OR SECTION 412 OF THE CODE OR SECURITY INTEREST, WITHIN THE MEANING OF
SECTION 401(A)(29) OF THE CODE, GIVEN IN CONNECTION WITH A PENSION PLAN; NO
CIRCUMSTANCE EXISTS WHICH CONSTITUTES GROUNDS UNDER SECTION 4042 OF ERISA
ENTITLING THE PBGC TO INSTITUTE PROCEEDINGS TO TERMINATE, OR APPOINT A TRUSTEE
TO ADMINISTER, A PENSION PLAN, NOR HAS THE PBGC INSTITUTED ANY SUCH PROCEEDINGS;
NO OBLIGOR, NOR ANY ERISA AFFILIATE HAS COMPLETELY OR PARTIALLY WITHDRAWN UNDER
SECTIONS 4201 OR 4204 OF ERISA FROM A MULTIEMPLOYER PLAN; THE MINIMUM FUNDING
REQUIREMENTS UNDER ERISA AND THE CODE HAVE BEEN SATISFIED WITH RESPECT TO ALL
PENSION PLANS AND THE AGGREGATE UNFUNDED LIABILITIES UNDER ALL PENSION PLANS
DOES NOT EXCEED TWO HUNDRED THOUSAND DOLLARS ($200,000); NO MULTIEMPLOYER PLAN
IS IN REORGANIZATION OR IS INSOLVENT; AND NO OBLIGOR, NOR ANY ERISA AFFILIATE
HAS RECEIVED NOTICE THAT INDICATES THE EXISTENCE OF POTENTIAL OR CONTINGENT
WITHDRAWAL LIABILITY UNDER A MULTIEMPLOYER PLAN IN EXCESS OF ONE MILLION EIGHT
HUNDRED THOUSAND DOLLARS ($1,800,000).  NO OBLIGOR HAS ANY LIABILITY FOR RETIREE
MEDICAL OR LIFE INSURANCE BENEFITS OTHER THAN LIABILITY WITH RESPECT TO ACTIVE
EMPLOYEES COVERED BY THE OWENSBORO, KENTUCKY LOCATION AND THE TOTAL FASB
LIABILITY FOR SUCH GROUP IS NOT MATERIAL TO ANY OBLIGOR.

 


SECTION 8.09.  SUBSIDIARIES.   FIBERMARK HAS NO SUBSIDIARIES OTHER THAN
FIBERMARK DURABLE, FIBERMARK OFFICE, FIBERMARK FILTER, DSI, FIBERMARK LIMITED
(ORGANIZED IN HONG KONG), FIBERMARK GMBH, FIBERMARK BETEILIGUNGS GMBH, FIBERMARK
GESSNER GMBH, FIBERMARK LAHNSTEIN GMBH AND FIBERMARK SARL.  ALL OF THE
OUTSTANDING EQUITY INTERESTS IN FIBERMARK GESSNER GMBH AND FIBERMARK LAHNSTEIN
GMBH ARE OWNED BY FIBERMARK BETEILIGUNGS GMBH AND FIBERMARK GMBH.  NO BORROWER
HAS ANY SUBSIDIARIES.

 


SECTION 8.10.  OPERATION OF BUSINESS.   EACH OBLIGOR POSSESSES ALL LICENSES,
PERMITS, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES, OR RIGHTS
THERETO, TO CONDUCT ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED AND AS PRESENTLY
PROPOSED TO BE CONDUCTED EXCEPT WHERE


 

79

--------------------------------------------------------------------------------


 


FAILURE TO SO POSSESS COULD NOT RESULT IN A MATERIAL ADVERSE CHANGE AND NO
OBLIGOR IS IN VIOLATION OF ANY VALID RIGHTS OF OTHERS WITH RESPECT TO ANY OF THE
FOREGOING.

 


SECTION 8.11.  NO DEFAULT ON OUTSTANDING JUDGMENTS OR ORDERS.   EACH OBLIGOR HAS
SATISFIED ALL JUDGMENTS AND NO OBLIGOR IS IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE, RULE OR REGULATION OF ANY COURT, ARBITRATOR
OR FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL AUTHORITY, COMMISSION, BOARD,
BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN.

 


SECTION 8.12.  NO DEFAULTS ON OTHER AGREEMENTS.   NO OBLIGOR IS A PARTY TO ANY
INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY LEASE OR OTHER AGREEMENT OR
INSTRUMENT OR SUBJECT TO ANY CERTIFICATE OF INCORPORATION OR CORPORATE
RESTRICTION WHICH COULD RESULT IN A MATERIAL ADVERSE CHANGE.  NO OBLIGOR IS IN
DEFAULT IN ANY RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF
THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT OR
INSTRUMENT.

 


SECTION 8.13.  LABOR DISPUTES AND ACTS OF GOD.   NEITHER THE BUSINESS NOR THE
PROPERTIES OF ANY OBLIGOR ARE AFFECTED BY ANY FIRE, EXPLOSION, ACCIDENT, STRIKE,
LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL, EARTHQUAKE, EMBARGO, ACT
OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY (WHETHER OR NOT COVERED BY
INSURANCE).

 


SECTION 8.14.  GOVERNMENTAL REGULATION.   NO OBLIGOR IS SUBJECT TO REGULATION
UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, THE INVESTMENT COMPANY ACT
OF 1940, THE INTERSTATE COMMERCE ACT, THE FEDERAL POWER ACT OR ANY STATUTE OR
REGULATION LIMITING ITS ABILITY TO INCUR INDEBTEDNESS FOR MONEY BORROWED AS
CONTEMPLATED HEREBY.

 


SECTION 8.15.  PARTNERSHIPS.   NO OBLIGOR IS A PARTNER IN ANY PARTNERSHIP.

 


SECTION 8.16.  ENVIRONMENTAL PROTECTION.   (I)  EACH OBLIGOR HAS OBTAINED ALL
APPROVALS AND PERMITS REQUIRED UNDER ALL ENVIRONMENTAL LAWS AND SUCH APPROVALS
AND PERMITS ARE IN GOOD STANDING.  EACH OBLIGOR IS IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND THE TERMS AND CONDITIONS OF SUCH APPROVALS AND PERMITS,
AND IS ALSO IN COMPLIANCE WITH ALL OTHER LIMITATIONS, RESTRICTIONS, CONDITIONS,
STANDARDS, PROHIBITIONS, REQUIREMENTS, OBLIGATIONS, SCHEDULES AND TIMETABLES
CONTAINED IN THOSE LAWS.

 


(II)           NO ENVIRONMENTAL LIEN HAS ATTACHED TO THE BRATTLEBORO COLLATERAL.

 

80

--------------------------------------------------------------------------------


 


(III)          NONE OF THE REAL ESTATE OR ANY OTHER PROPERTY OWNED OR LEASED BY
ANY OBLIGOR IS LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST
PURSUANT TO THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT, AS AMENDED, OR LISTED ON THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY INFORMATION SYSTEM LIST OR ANY SIMILAR STATE LIST OF
SITES, AND FIBERMARK OFFICE IS NOT AWARE OF ANY CONDITIONS AT THE REAL ESTATE
WHICH, IF KNOWN TO A GOVERNMENTAL AUTHORITY, WOULD QUALIFY SUCH REAL ESTATE FOR
INCLUSION ON ANY SUCH LIST.

 


EXCEPT AS DISCLOSED IN SCHEDULE 8.16 OR FOR MATTERS THAT, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, CANNOT REASONABLY BE EXPECTED TO AFFECT, EXCEPT TO AN
IMMATERIAL EXTENT, ANY OBLIGOR, OR ITS BUSINESS, RESULTS OF OPERATIONS,
CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS, PROFITABILITY, ASSETS, OPERATIONS
OR PROPERTY:

 


(A)  NO OBLIGOR IS SUBJECT TO ANY PLAN, ORDER, WRIT, DECREE, JUDGMENT,
SETTLEMENT OR INJUNCTION ISSUED, ENTERED INTO, PROMULGATED OR APPROVED UNDER OR
IN CONNECTION WITH ANY ENVIRONMENTAL LAWS OR ANY ENVIRONMENTAL DISCHARGES;

 


(B)  NO OBLIGOR HAS RECEIVED ANY ENVIRONMENTAL NOTICE;

 


(C)  THERE HAVE BEEN NO ENVIRONMENTAL DISCHARGES AT, TO, OR FROM THE REAL ESTATE
OR ANY OBLIGORS OTHER PROPERTY OR FACILITIES OR OPERATIONS, EXCEPT SUCH
ENVIRONMENTAL DISCHARGES AS HAVE OCCURRED PURSUANT TO AND IN FULL COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS AND APPROVALS AND PERMITS ISSUED THEREUNDER;

 


(D)  THERE ARE NOT AND, TO THE KNOWLEDGE OF EACH OBLIGOR, HAVE NEVER BEEN ANY
HAZARDOUS MATERIALS PRESENT AT THE REAL PROPERTY OR OTHER PROPERTIES, FACILITIES
OR OPERATIONS OF ANY OBLIGOR, EXCEPT SUCH HAZARDOUS MATERIALS AS ARE AND WERE
MANAGED PURSUANT TO AND IN FULL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND
APPROVALS AND PERMITS ISSUED THEREUNDER;

 


(E)  NO OBLIGOR HAS ANY ACTUAL OR CONTINGENT LIABILITY IN CONNECTION WITH ANY
ENVIRONMENTAL DISCHARGES AT ANY LOCATION, INCLUDING, WITHOUT LIMITATION, THE
REAL PROPERTY, ANY SITE TO WHICH AN OBLIGOR HAS TRANSPORTED OR ARRANGED FOR THE
TRANSPORT OF HAZARDOUS SUBSTANCES, OR ANY SITE AT WHICH AN OBLIGOR HAS DISPOSED
OF HAZARDOUS SUBSTANCES; AND

 


(F)  NO OBLIGOR HAS ANY ACTUAL OR CONTINGENT LIABILITY IN CONNECTION WITH ANY
PROPERTY, BUSINESSES, OR OPERATIONS PREVIOUSLY OWNED OR OPERATED BY ANY SUCH
OBLIGOR FOR (I) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS, (II) ANY REMEDIAL
ACTION, OR (III) ANY ENVIRONMENTAL DISCHARGES AT ANY LOCATION, INCLUDING,
WITHOUT LIMITATION, THE REAL PROPERTY, ANY PROPERTY,


 

81

--------------------------------------------------------------------------------


 


FACILITIES OR OPERATIONS PREVIOUSLY OWNED OR OPERATED BY AN OBLIGOR, ANY SITE TO
WHICH AN OBLIGOR HAS TRANSPORTED OR ARRANGED FOR THE TRANSPORT OF HAZARDOUS
SUBSTANCES, OR ANY SITE AT WHICH AN OBLIGOR HAS DISPOSED OF HAZARDOUS
SUBSTANCES.

 


SECTION 8.17.  SOLVENCY.   EACH OBLIGOR IS SOLVENT.

 


SECTION 8.18.  INTELLECTUAL PROPERTY.   EXCEPT AS SET FORTH ON SCHEDULE 8.18
HERETO OR FOR ANY OF THE FOLLOWING THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, CANNOT REASONABLY BE EXPECTED TO AFFECT (EITHER POSITIVELY OR
NEGATIVELY), EXCEPT TO AN IMMATERIAL EXTENT, ANY OBLIGOR, OR ITS BUSINESS,
RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS,
PROFITABILITY, ASSETS, OPERATIONS OR PROPERTY, NO OBLIGOR HAS ANY TRADEMARKS,
PATENTS OR COPYRIGHTS OR ANY APPLICATIONS PENDING FOR ANY TRADEMARKS, PATENTS OR
COPYRIGHTS.

 


SECTION 8.19.  LICENSE OF INTELLECTUAL PROPERTY.   EXCEPT AS SET FORTH ON
SCHEDULE 8.19 HERETO OR FOR ANY OF THE FOLLOWING THAT, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, CANNOT REASONABLY BE EXPECTED TO AFFECT (EITHER POSITIVELY OR
NEGATIVELY), EXCEPT TO AN IMMATERIAL EXTENT, ANY OBLIGOR, OR ITS BUSINESS,
RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS,
PROFITABILITY, ASSETS, OPERATIONS OR PROPERTY, NO OBLIGOR HOLDS OR HAS ENTERED
INTO ANY AGREEMENT FOR THE USE OF ANY LICENSE FOR ANY TRADEMARK, PATENT,
COPYRIGHT OR OTHER INTELLECTUAL PROPERTY RIGHTS.

 

Section 8.20.  Environmental Compliance.  Each Obligor has substantially
addressed all matters identified as non-compliance with Environmental Laws and
has undertaken all Remedial Actions identified in the August 1996 Environmental
Due Diligence Report for Custom Papers Group Mill Facilities prepared by ENSR
Consulting and Engineering for the Borrowers.

 


SECTION 8.21.  PROJECTIONS.   THE PROJECTIONS ATTACHED HERETO AS EXHIBIT I HAVE
BEEN, AND EACH OTHER WRITTEN PROJECTION DELIVERED HEREAFTER TO THE AGENT BY OR
ON BEHALF OF THE BORROWERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS FINANCING AGREEMENT, UPON DELIVERY TO THE AGENT, WILL BE, PREPARED ON THE
BASIS OF THE ASSUMPTIONS SET FORTH THEREIN, SUCH ASSUMPTIONS ARE (OR WILL BE, AS
THE CASE MAY BE) REASONABLE IN LIGHT OF THE FINANCIAL CONDITION AND PROSPECTS OF
THE BORROWERS AND THEIR SUBSIDIARIES; AND THE PROJECTIONS ATTACHED HERETO AS
EXHIBIT I REPRESENT, AND EACH OTHER SUCH PROJECTIONS WILL REPRESENT, THE GOOD
FAITH OPINION OF THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF
FIBERMARK, AT THE TIME OF DELIVERY THEREOF TO THE AGENT, AS TO THE COURSE OF
BUSINESS OF THE BORROWERS AND THEIR SUBSIDIARIES DURING THE PERIOD COVERED
THEREBY, IT BEING UNDERSTOOD AND ACKNOWLEDGED THAT ANY AND ALL SUCH PROJECTIONS


 

82

--------------------------------------------------------------------------------


 


REPRESENT ESTIMATES, BASED ON VARIOUS ASSUMPTIONS, OF FUTURE RESULTS THAT MAY OR
MAY NOT IN FACT OCCUR.

 

Section 8.22.  Excluded Premises. The aggregate book value of all Collateral
located on or in the Excluded Premises does not exceed $1,000,000.

 


ARTICLE IX.        AFFIRMATIVE COVENANTS.

 


SO LONG AS ANY REVOLVING CREDIT LOANS ARE OUTSTANDING OR ANY LENDERS HAS ANY
LENDER LOAN COMMITMENT HEREUNDER OR ANY OTHER AMOUNT IS OWING TO ANY LENDER
HEREUNDER OR UNDER ANY LOAN DOCUMENTS:

 


SECTION 9.01.  REPORTING REQUIREMENTS.   FIBERMARK WILL FURNISH TO EACH LENDER:

 


(A)  ANNUAL REPORTING REQUIREMENTS:  AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR OF
FIBERMARK, AN AUDITED CONSOLIDATED BALANCE SHEET OF FIBERMARK AND ITS
SUBSIDIARIES AS AT THE END OF SUCH YEAR, AND AUDITED CONSOLIDATED STATEMENTS OF
EARNINGS, STOCKHOLDERS’ EQUITY (DEFICIT), AND CASH FLOW OF FIBERMARK AND ITS
SUBSIDIARIES FOR SUCH YEAR, SETTING FORTH IN EACH CASE, IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR, CERTIFIED WITHOUT QUALIFICATION ARISING
OUT OF THE SCOPE OF THE AUDIT BY A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT
PUBLIC ACCOUNTANTS OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS SATISFACTORY TO THE
REQUIRED LENDERS, AND UNAUDITED CONSOLIDATING BALANCE SHEETS OF FIBERMARK AND
ITS SUBSIDIARIES AS AT THE END OF SUCH YEAR AND UNAUDITED CONSOLIDATING
STATEMENTS OF EARNINGS, STOCKHOLDERS’ EQUITY (DEFICIT) AND CASH FLOW OF
FIBERMARK AND ITS SUBSIDIARIES FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR.  FIBERMARK SHALL
DELIVER TO THE AGENT AND EACH REQUIRED LENDER NO LATER THAN THIRTY (30) DAYS
PRIOR TO THE START OF EACH NEW FISCAL YEAR, ANNUAL CONSOLIDATED AND
CONSOLIDATING CASH FLOW PROJECTIONS OF FIBERMARK AND ITS SUBSIDIARIES, INCLUDING
A PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND STATEMENTS OF
EARNINGS, STOCKHOLDERS’ EQUITY (DEFICIT), AND CASH FLOW FOR SUCH FISCAL YEAR IN
FORM SATISFACTORY TO THE REQUIRED LENDERS;

 


(B)  QUARTERLY REPORTING REQUIREMENTS:  AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN SIXTY (60) DAYS, AFTER THE END OF EACH OF THE FISCAL QUARTERS OF EACH
FISCAL YEAR OF FIBERMARK, IN UNAUDITED FORM AND INCLUDING (I) CONSOLIDATED
INFORMATION, (II) CONSOLIDATING INFORMATION, AND (III) INFORMATION ADJUSTED TO
INCLUDE THE RESULTS OF THE FIBERMARK AND ITS DOMESTIC SUBSIDIARIES ONLY:  (1)
BALANCE SHEETS OF FIBERMARK AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
QUARTER, AND (2) RELATED STATEMENTS OF INCOME,


 

83

--------------------------------------------------------------------------------


 


STOCKHOLDERS’ EQUITY (DEFICIT), AND CASH FLOWS, SETTING FORTH IN EACH CASE, IN
COMPARATIVE FORM THE FIGURES OF THE COMPARABLE PERIOD FOR THE PREVIOUS FISCAL
YEAR, CERTIFIED AS TO ACCURACY BY FIBERMARK (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS);

 


(C)  OFFICER’S CERTIFICATE:  EACH FINANCIAL STATEMENT WHICH FIBERMARK IS
REQUIRED TO SUBMIT HEREUNDER MUST BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE
SIGNED BY THE CHIEF FINANCIAL OFFICER OF FIBERMARK CERTIFYING THAT: (I) THE
FINANCIAL STATEMENT(S) FAIRLY AND ACCURATELY REPRESENT(S) THE CONSOLIDATED AND
CONSOLIDATING FINANCIAL CONDITION OF FIBERMARK AND ITS SUBSIDIARIES AT THE END
OF THE PARTICULAR ACCOUNTING PERIOD, AS WELL AS THE CONSOLIDATED AND
CONSOLIDATING OPERATING RESULTS OF FIBERMARK AND ITS SUBSIDIARIES DURING SUCH
ACCOUNTING PERIOD, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS; (II) DURING THE
PARTICULAR ACCOUNTING PERIOD, (A) THERE HAS BEEN NO DEFAULT OR CONDITION WHICH,
WITH THE PASSAGE OF TIME OR NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT OR EVENT
OF DEFAULT UNDER THIS FINANCING AGREEMENT AND SUCH OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT; PROVIDED, HOWEVER, THAT IF ANY EXECUTIVE OFFICER HAS
KNOWLEDGE THAT ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED DURING SUCH PERIOD,
THE EXISTENCE OF AND A DETAILED DESCRIPTION OF SAME SHALL BE SET FORTH IN THE
OFFICER’S CERTIFICATE; AND (B) FIBERMARK HAS NOT RECEIVED ANY NOTICE OF
CANCELLATION WITH RESPECT TO ITS PROPERTY INSURANCE POLICIES THAT HAVE NOT BEEN
REPLACED; AND (III) FOR ANY PERIOD ENDING AFTER SEPTEMBER 30, 2002, THAT EACH OF
THE COVENANTS SET FORTH IN ARTICLE XI HAS BEEN SATISFIED AND SETTING FORTH, IN
REASONABLE DETAIL, CALCULATIONS DEMONSTRATING THE ACCURACY OF SUCH
CERTIFICATION;

 


(D)  MANAGEMENT LETTER:  PROMPTLY AFTER RECEIPT THEREOF, A COPY OF EACH REPORT
DELIVERED TO FIBERMARK BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHICH CERTIFY
FIBERMARK’S FINANCIAL STATEMENTS IN CONNECTION WITH ANY ANNUAL OR INTERIM AUDIT
OF ITS BOOKS, INCLUDING ANY MANAGEMENT REPORTS OR LETTERS, IF ANY, ADDRESSED TO
FIBERMARK OR ANY OF THEIR RESPECTIVE OFFICERS BY SUCH ACCOUNTANTS;

 


(E)  OTHER INFORMATION:  FROM TIME TO TIME, WITH REASONABLE PROMPTNESS, SUCH
OTHER INFORMATION WITH RESPECT TO EACH OBLIGOR AS AGENT OR LENDER MAY FROM TIME
TO TIME REASONABLY REQUEST;

 


(F)  ACCOUNTS RECEIVABLE AGING SUMMARIES:  WITHIN THIRTY (30) DAYS AFTER THE END
OF EACH MONTH, ACCOUNTS RECEIVABLE AGING SUMMARIES WITH RESPECT TO EACH OBLIGOR
AND WITHIN THIRTY (30) DAYS AFTER THE END OF EACH QUARTER OF EACH FISCAL YEAR OF
SUCH OBLIGOR, DETAILED ACCOUNTS RECEIVABLE AGING SCHEDULES WITH RESPECT TO EACH
OBLIGOR, PREPARED IN ACCORDANCE WITH GAAP;

 

84

--------------------------------------------------------------------------------


 


(G)  REPORTS:  PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES OF ALL PROXY
STATEMENTS, FINANCIAL STATEMENTS AND REPORTS WHICH FIBERMARK SENDS TO ALL ITS
STOCKHOLDERS, AND COPIES OF ALL REGULAR, PERIODIC AND SPECIAL REPORTS, AND ALL
REGISTRATION STATEMENTS WHICH FIBERMARK FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY AGENCY WHICH MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL
SECURITIES EXCHANGE;

 


(H)  BORROWING BASE CERTIFICATE:  A BORROWING BASE CERTIFICATE (I) NO LATER THAN
THE TENTH (10TH) DAY OF EACH MONTH, WITH RESPECT TO THE LAST DAY OF THE
IMMEDIATELY PRECEDING MONTH, AND (II) NO LATER THAN THE TWENTY-FIFTH (25TH) DAY
OF EACH MONTH, WITH RESPECT TO THE FIFTEENTH (15TH) DAY OF SUCH MONTH; AND (III)
AT SUCH OTHER TIMES AS AGENT MAY REQUIRE IN ITS SOLE DISCRETION; AND

 


(I)  PROJECTIONS:  NO LATER THAN SEPTEMBER 30, 2002, PROJECTIONS FOR THE
BORROWERS AND THEIR SUBSIDIARIES, IN SUBSTANTIALLY THE FORMAT OF EXHIBIT I OR IN
SUCH OTHER FORMAT AS MAY BE REASONABLY ACCEPTABLE TO THE AGENT, FOR THE PERIOD
COMMENCING OCTOBER 1, 2002 AND ENDING SEPTEMBER 30, 2005.

 


SECTION 9.02.  NOTICES.   FIBERMARK WILL, PROMPTLY UPON OBTAINING KNOWLEDGE OF
ANY OF THE FOLLOWING OCCURRENCES AND PROMPTLY UPON THE GIVING OR RECEIPT OF ANY
OF THE FOLLOWING NOTICES, DELIVER TO AGENT:

 


(A)  WRITTEN NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT,
SPECIFICALLY STATING THAT A DEFAULT OR EVENT OF DEFAULT, AS THE CASE MAY BE, HAS
OCCURRED AND DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT;

 


(B)  WRITTEN NOTICE OF THE OCCURRENCE OF ANY CASUALTY, DAMAGE OR LOSS TO OR IN
RESPECT OF THE COLLATERAL, IN AN AMOUNT GREATER THAN FIVE HUNDRED THOUSAND
DOLLARS ($500,000), WHETHER OR NOT GIVING RISE TO A CLAIM UNDER ANY INSURANCE
POLICY, TOGETHER WITH COPIES OF ANY DOCUMENT RELATING THERETO (INCLUDING COPIES
OF ANY SUCH CLAIM) IN POSSESSION OR CONTROL OF FIBERMARK OR ANY AGENT OF
FIBERMARK;

 


(C)  WRITTEN NOTICE OF ANY MATERIAL ADVERSE CHANGE;

 


(D)  WRITTEN NOTICE OF ANY LITIGATION OR PROCEEDING AFFECTING ANY OBLIGOR WHICH
IF ADVERSELY DETERMINED COULD RESULT IN A MATERIAL ADVERSE CHANGE;

 


(E)  WRITTEN NOTICE OF THE ASSERTION OF ANY LIEN (OTHER THAN PERMITTED
ENCUMBRANCES) AGAINST THE COLLATERAL OR THE OCCURRENCE OF ANY EVENT THAT COULD
HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF THE COLLATERAL OR THE LIENS
CREATED PURSUANT TO THIS FINANCING AGREEMENT OR ANY SECURITY DOCUMENT;

 

85

--------------------------------------------------------------------------------


 


(F)  WRITTEN NOTICE OF ANY CANCELLATION OF ANY INSURANCE POLICY REQUIRED TO BE
MAINTAINED BY ANY OBLIGOR PURSUANT TO SECTION 9.07 HEREOF;

 


(G)  WRITTEN NOTICE OF (I) ALL EXPENDITURES (ACTUAL OR ANTICIPATED) IN EXCESS OF
FIVE HUNDRED THOUSAND DOLLARS ($500,000) FOR (A) REMEDIAL ACTION, (B) COMPLIANCE
WITH ENVIRONMENTAL LAWS OR (C) ENVIRONMENTAL TESTING AND THE IMPACT OF SAID
EXPENSES ON ANY OBLIGOR’S WORKING CAPITAL; AND (II) ANY ENVIRONMENTAL NOTICES
ADVISING AN OBLIGOR OF ANY LIABILITY (REAL OR POTENTIAL), WHICH LIABILITY COULD
RESULT IN A MATERIAL ADVERSE CHANGE;

 


(H)  ON EACH ANNIVERSARY DATE, A REPORT DESCRIBING MATERIAL ISSUES (NOT
PREVIOUSLY DISCLOSED TO THE LENDERS UNDER OTHER PROVISIONS OF THIS SECTION 9.02)
WHICH HAVE ARISEN DURING THE PRIOR YEAR PERTAINING TO ENVIRONMENTAL LAWS,
ENVIRONMENTAL DISCHARGES, HAZARDOUS MATERIALS, AND REMEDIAL ACTION AND THE
ACTION WHICH IS PROPOSED TO BE TAKEN OR BEING TAKEN WITH RESPECT THERETO;

 


(I)  IF AND WHEN AN OBLIGOR OR ANY ERISA AFFILIATE (I) GIVES OR IS REQUIRED TO
GIVE NOTICE TO THE PBGC OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PENSION
PLAN, A COPY OF ANY NOTICE OF SUCH REPORTABLE EVENT GIVEN OR REQUIRED TO BE
GIVEN TO THE PBGC; (II) RECEIVES NOTICE OF A COMPLETE OR PARTIAL WITHDRAWAL
LIABILITY UNDER TITLE IV OF ERISA OR THAT ANY MULTIEMPLOYER PLAN IS IN
REORGANIZATION, IS INSOLVENT OR HAS BEEN TERMINATED, A COPY OF SUCH NOTICE;
(III) RECEIVES NOTICE FROM THE PBGC UNDER TITLE IV OF ERISA OF AN INTENT TO
TERMINATE, IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF
ERISA) IN RESPECT OF, OR APPOINT A TRUSTEE TO ADMINISTER ANY PENSION PLAN OR
MULTIEMPLOYER PLAN, A COPY OF SUCH NOTICE; (IV) APPLIES FOR A WAIVER OF THE
MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE CODE, A COPY OF SUCH
APPLICATION; (V) GIVES NOTICE OF INTENT TO TERMINATE ANY PENSION PLAN UNDER
SECTION 4041(C) OF ERISA A COPY OF SUCH NOTICE AND OTHER INFORMATION FILED WITH
THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PENSION PLAN PURSUANT TO
SECTION 4063 OF ERISA, A COPY OF SUCH NOTICE; OR (VII) FAILS TO MAKE ANY
REQUIRED PAYMENT OR CONTRIBUTION TO ANY PENSION PLAN OR MULTIEMPLOYER PLAN OR
MAKES ANY AMENDMENT TO ANY PENSION PLAN WHICH HAS RESULTED OR IS REASONABLY
LIKELY TO RESULT IN THE IMPOSITION OF A LIEN, AN ACCUMULATED FUNDING DEFICIENCY
(AS DEFINED IN SECTION 302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER OR NOT
WAIVED, OR THE POSTING OF A BOND OR OTHER SECURITY, A CERTIFICATE OF THE
APPROPRIATE FINANCIAL OFFICER SETTING FORTH DETAILS AS TO SUCH OCCURRENCE AND
ACTION, IF ANY WHICH ANY OBLIGOR OR OTHER ERISA AFFILIATE IS REQUIRED OR
PROPOSES TO TAKE;

 


(J)  IF AND WHEN (I) A TRANSACTION PROHIBITED UNDER SECTION 4975 OF THE CODE OR
SECTION 406 OF ERISA OCCURS RESULTING IN LIABILITY TO ANY OBLIGOR OR ANY ENTITY
WHICH ANY OBLIGOR HAS AN OBLIGATION TO INDEMNIFY, (II) A PENSION PLAN INTENDED
TO QUALIFY UNDER SECTION 401(A) OR 401(K) OF THE CODE FAILS TO


 

86

--------------------------------------------------------------------------------


 


SO QUALIFY OR (C) LIABILITY IS IMPOSED TO ENFORCE SECTION 515 OF ERISA WITH
RESPECT TO ANY MULTIEMPLOYER PLAN, A CERTIFICATE OF THE APPROPRIATE FINANCIAL
OFFICER SETTING FORTH DETAILS AS TO SUCH OCCURRENCE AND ACTION, IF ANY, WHICH
SUCH OBLIGOR OR OTHER ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE;

 


(K)  WRITTEN NOTICE OF ANY CHANGE IN THE LOCATION OF COLLATERAL HAVING A BOOK
VALUE EXCEEDING FIVE HUNDRED THOUSAND DOLLARS ($500,000) IN THE AGGREGATE WITH
RESPECT TO ALL COLLATERAL WHOSE LOCATION HAS BEEN CHANGED SINCE THE
EFFECTIVENESS OF THIS FINANCING AGREEMENT, OTHER THAN TO LOCATIONS THAT, AS OF
THE DATE HEREOF, ARE KNOWN TO THE AGENT AND FOR WHICH THE AGENT HAS FILED
FINANCING STATEMENTS AND OTHERWISE PERFECTED ITS LIENS THEREON;

 


(L)  WRITTEN NOTICE, IN SUFFICIENT DETAIL, OF ANY MATERIAL ADVERSE CHANGE
RELATING TO THE TYPE, QUANTITY OR QUALITY OF THE COLLATERAL OR ON THE SECURITY
INTERESTS GRANTED TO THE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS.

 


EACH NOTICE PURSUANT TO THIS SECTION 9.02 SHALL BE ACCOMPANIED BY A STATEMENT OF
FIBERMARK FURNISHING SUCH NOTICE SETTING FORTH DETAILS OF THE OCCURRENCE
REFERRED TO THEREIN AND STATING WHAT ACTION THE APPLICABLE OBLIGOR PROPOSES TO
TAKE WITH RESPECT THERETO.

 


SECTION 9.03.  PAYMENT OF TAXES AND CLAIMS.   EACH OBLIGOR WILL PAY, WHEN DUE,
ALL TAXES, ASSESSMENTS, CLAIMS AND OTHER CHARGES (HEREIN “TAXES”) LAWFULLY
LEVIED OR ASSESSED UPON SUCH OBLIGOR OR THE COLLATERAL AND IF SUCH TAXES REMAIN
UNPAID AFTER SUCH DATE FIXED FOR THE PAYMENT THEREOF UNLESS SUCH TAXES ARE THE
SUBJECT OF A GOOD FAITH CONTEST OR IF ANY LIEN SHALL BE CLAIMED THEREUNDER (A)
FOR TAXES DUE THE UNITED STATES OF AMERICA OR (B) WHICH IN THE LENDERS’
REASONABLE OPINION MIGHT CREATE A VALID OBLIGATION HAVING PRIORITY OVER THE
RIGHTS GRANTED TO THE LENDERS HEREIN, THE AGENT MAY, ON SUCH OBLIGOR’S BEHALF,
PAY SUCH TAXES, AND THE AMOUNT THEREOF SHALL AT THE AGENT’S OPTION BE CHARGED TO
SUCH OBLIGOR’S REVOLVING CREDIT LOANS (OR IN THE CASE OF FIBERMARK, TO THE
REVOLVING CREDIT LOANS OF FIBERMARK DURABLE) AND SHALL BE AN OBLIGATION SECURED
HEREBY.  IF THE AMOUNT OF TAXES OF THE OBLIGORS PAID BY THE AGENT PURSUANT TO
THIS SECTION 9.03 IS IN EXCESS OF AVAILABILITY, THEN THE BORROWERS SHALL BE
DEEMED TO BE IN DEFAULT OF THIS SECTION 9.03.

 


SECTION 9.04.  MAINTENANCE OF EXISTENCE.   EACH CORPORATE OBLIGOR WILL PRESERVE
AND MAINTAIN ITS CORPORATE EXISTENCE AND GOOD STANDING IN THE JURISDICTION OF
ITS INCORPORATION, AND QUALIFY AND REMAIN QUALIFIED AS A FOREIGN CORPORATION IN
EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, EXCEPT TO THE EXTENT
THAT ITS FAILURE TO DO SO QUALIFY COULD NOT RESULT IN A MATERIAL ADVERSE
CHANGE.  FIBERMARK OFFICE WILL PRESERVE AND MAINTAIN ITS EXISTENCE AS A LIMITED
LIABILITY COMPANY AND ITS GOOD STANDING IN THE JURISDICTION OF ITS FORMATION,
AND QUALIFY AND REMAIN


 

87

--------------------------------------------------------------------------------


 


QUALIFIED AS A FOREIGN ENTITY IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION
IS REQUIRED, EXCEPT TO THE EXTENT THAT ITS FAILURE TO DO SO QUALIFY COULD NOT
RESULT IN A MATERIAL ADVERSE CHANGE.

 


SECTION 9.05.  CONDUCT OF BUSINESS.   EACH OBLIGOR WILL CONTINUE TO ENGAGE IN AN
EFFICIENT AND ECONOMICAL MANNER IN A BUSINESS SIMILAR TO THE TYPE OF BUSINESS AS
CONDUCTED BY IT AS OF THE DATE HEREOF.

 


SECTION 9.06.  COMPLIANCE WITH LAWS.   EACH OBLIGOR WILL COMPLY WITH ALL LAWS,
EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT RESULT IN A MATERIAL
ADVERSE CHANGE; PROVIDED THAT SUCH OBLIGOR MAY CONTEST ANY ACTS, RULES,
REGULATIONS, ORDERS AND DIRECTIONS OF SUCH BODIES OR OFFICIALS IN ANY REASONABLE
MANNER WHICH WILL NOT, IN THE LENDERS’ REASONABLE OPINION, MATERIALLY AND
ADVERSELY EFFECT THE LENDERS’ RIGHTS OR PRIORITY IN THE COLLATERAL.

 


SECTION 9.07.  INSURANCE.   (A)  FIBERMARK OFFICE WILL MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE COMPANIES, ACCEPTABLE TO THE AGENT, INSURANCE
POLICIES (A) INSURING FIBERMARK OFFICE, THE AGENT AND THE LENDERS AGAINST
COMPREHENSIVE GENERAL LIABILITY AND AUTO LIABILITY, LIABILITY FOR PERSONAL
INJURY AND PROPERTY DAMAGE RELATING TO THE BRATTLEBORO COLLATERAL AND INVENTORY
AND (B) INSURING THE BRATTLEBORO COLLATERAL AND INVENTORY OF FIBERMARK OFFICE
AGAINST ALL RISK OF LOSS BY FIRE, EXPLOSION, THEFT AND AUTO
COMPREHENSIVE/COLLISION, AND SUCH OTHER CASUALTIES AS MAY BE REASONABLY
SATISFACTORY TO THE AGENT, SUCH POLICIES TO BE IN SUCH AMOUNTS AND ON SUCH TERMS
AS THE AGENT SHALL REASONABLY REQUIRE.  ALL POLICIES COVERING THE BRATTLEBORO
COLLATERAL AND INVENTORY ARE, SUBJECT TO THE RIGHTS OF ANY HOLDERS OF PERMITTED
ENCUMBRANCES HOLDING CLAIMS SENIOR TO THE LENDERS, TO BE MADE PAYABLE TO THE
AGENT FOR THE BENEFIT OF THE LENDERS, IN CASE OF LOSS, UNDER A STANDARD
NON–CONTRIBUTORY “MORTGAGE”, “LENDER” OR “SECURED PARTY” CLAUSE AND ARE TO
CONTAIN SUCH OTHER PROVISIONS AS THE LENDERS MAY REQUIRE TO FULLY PROTECT THE
LENDERS’ INTEREST IN THE REAL ESTATE AND SHALL PROTECT THE LENDERS’ INTEREST IN
THE BRATTLEBORO COLLATERAL AND INVENTORY AND ANY PAYMENTS TO BE MADE UNDER SUCH
POLICIES.  ALL ORIGINAL CERTIFICATES OF INSURANCE, POLICIES OR TRUE COPIES
THEREOF ARE TO BE DELIVERED TO THE AGENT, PREMIUM PREPAID, WITH THE LOSS PAYABLE
ENDORSEMENT IN THE AGENT’S FAVOR FOR THE BENEFIT OF THE LENDERS, AND SHALL
PROVIDE FOR NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE AGENT OF
THE EXERCISE OF ANY RIGHT OF CANCELLATION.

 


IN ADDITION TO THE FOREGOING, FIBERMARK OFFICE WILL MAINTAIN BUSINESS
INTERRUPTION AND COMPREHENSIVE BOILER AND MACHINERY INSURANCE IN FORM AND
AMOUNTS AND WITH INSURERS ACCEPTABLE TO THE AGENT.  IN ADDITION, WORKMAN’S
COMPENSATION INSURANCE IN AMOUNTS REQUIRED BY APPLICABLE LAW AND IN FORM
ACCEPTABLE TO THE AGENT SHALL BE MAINTAINED IN CONNECTION WITH THE BRATTLEBORO
COLLATERAL AND INVENTORY.

 

88

--------------------------------------------------------------------------------


 


(B)  EACH CORPORATE OBLIGOR WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
COMPANIES, ACCEPTABLE TO THE AGENT, INSURANCE POLICIES (A) INSURING SUCH
CORPORATE OBLIGOR, THE AGENT AND THE LENDERS AGAINST COMPREHENSIVE GENERAL
LIABILITY AND AUTO LIABILITY, LIABILITY FOR PERSONAL INJURY AND PROPERTY DAMAGE
RELATING TO THE INVENTORY OF SUCH CORPORATE OBLIGOR AND (B) INSURING THE
INVENTORY OF SUCH CORPORATE OBLIGOR AGAINST ALL RISK OF LOSS BY FIRE, EXPLOSION,
THEFT AND AUTO COMPREHENSIVE/COLLISION, AND SUCH OTHER CASUALTIES AS MAY BE
REASONABLY SATISFACTORY TO THE AGENT, SUCH POLICIES TO BE IN SUCH AMOUNTS AND ON
SUCH TERMS AS THE AGENT SHALL REASONABLY REQUIRE.  ALL POLICIES COVERING THE
INVENTORY OF EACH SUCH CORPORATE OBLIGOR ARE, SUBJECT TO THE RIGHTS OF ANY
HOLDERS OF PERMITTED ENCUMBRANCES HOLDING CLAIMS SENIOR TO THE LENDERS, TO BE
MADE PAYABLE TO THE AGENT FOR THE BENEFIT OF THE LENDERS, IN CASE OF LOSS, UNDER
A STANDARD NON–CONTRIBUTORY “LENDER” OR “SECURED PARTY” CLAUSE AND ARE TO
CONTAIN SUCH OTHER PROVISIONS AS THE LENDERS MAY REQUIRE TO FULLY PROTECT THE
LENDERS’ INTEREST IN THE INVENTORY OF SUCH CORPORATE OBLIGOR AND ANY PAYMENTS TO
BE MADE UNDER SUCH POLICIES.  ALL ORIGINAL CERTIFICATES OF INSURANCE, POLICIES
OR TRUE COPIES THEREOF ARE TO BE DELIVERED TO THE AGENT, PREMIUM PREPAID, WITH
THE LOSS PAYABLE ENDORSEMENT IN THE AGENT’S FAVOR FOR THE BENEFIT OF THE
LENDERS, AND SHALL PROVIDE FOR NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO THE AGENT OF THE EXERCISE OF ANY RIGHT OF CANCELLATION.

 


IN ADDITION TO THE FOREGOING, EACH SUCH CORPORATE OBLIGOR WILL MAINTAIN BUSINESS
INTERRUPTION AND COMPREHENSIVE BOILER AND MACHINERY INSURANCE IN FORM AND
AMOUNTS AND WITH INSURERS ACCEPTABLE TO THE AGENT.  IN ADDITION, WORKMAN’S
COMPENSATION INSURANCE IN AMOUNTS REQUIRED BY APPLICABLE LAW AND IN FORM
ACCEPTABLE TO THE AGENT SHALL BE MAINTAINED IN CONNECTION WITH THE INVENTORY OF
EACH SUCH CORPORATE OBLIGOR.

 


(C)  AT THE REQUEST OF FIBERMARK OR IF ANY OBLIGOR FAILS TO MAINTAIN SUCH
INSURANCE, THE AGENT MAY ARRANGE FOR SUCH INSURANCE, BUT AT THE APPLICABLE
OBLIGOR’S EXPENSE AND WITHOUT ANY RESPONSIBILITY ON THE LENDERS’ PART FOR: 
OBTAINING THE INSURANCE, THE SOLVENCY OF THE INSURANCE COMPANIES, THE ADEQUACY
OF THE COVERAGE, OR THE COLLECTION OF CLAIMS.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, THE AGENT SHALL, SUBJECT TO THE RIGHTS
OF ANY HOLDERS OF PERMITTED ENCUMBRANCES HOLDING CLAIMS SENIOR TO THE LENDERS,
HAVE THE SOLE RIGHT, IN THE NAME OF THE AGENT FOR THE BENEFIT OF THE LENDERS OR
THE APPLICABLE OBLIGOR, TO FILE CLAIMS UNDER ANY INSURANCE POLICIES, TO RECEIVE,
RECEIPT AND GIVE ACQUITTANCE FOR ANY PAYMENTS THAT MAY BE PAYABLE THEREUNDER,
AND TO EXECUTE ANY AND ALL ENDORSEMENTS, RECEIPTS, RELEASES, ASSIGNMENTS,
REASSIGNMENTS OR OTHER DOCUMENTS THAT MAY BE NECESSARY TO EFFECT THE COLLECTION,
COMPROMISE OR SETTLEMENT OF ANY CLAIMS UNDER ANY SUCH INSURANCE POLICIES.

 

89

--------------------------------------------------------------------------------


 


IN THE EVENT OF ANY LOSS OR DAMAGE BY FIRE OR OTHER CASUALTY, INSURANCE PROCEEDS
RELATING TO INVENTORY SHALL FIRST REDUCE ALL THE OUTSTANDING REVOLVING CREDIT
LOANS AND THEN BE PAID TO THE AGENT TO BE HELD AS CASH COLLATERAL PENDING
REPAIR, RESTORATION OR REPLACEMENT OF THE INSURED PROPERTY PURSUANT TO THE
PROVISIONS BELOW.

 


IN THE EVENT ANY PART OF THE BRATTLEBORO COLLATERAL IS DAMAGED BY FIRE OR OTHER
CASUALTY AND THE INSURANCE PROCEEDS FOR SUCH DAMAGE OR OTHER CASUALTY (THE
“PROCEEDS”) IS LESS THAN OR EQUAL TO ONE HUNDRED THOUSAND DOLLARS ($100,000),
THE AGENT SHALL PROMPTLY APPLY SUCH PROCEEDS TO REDUCE THE OUTSTANDING BALANCES
OF ALL THE REVOLVING CREDIT LOANS.

 


AS LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, FIBERMARK
OFFICE HAS SUFFICIENT BUSINESS INTERRUPTION INSURANCE TO REPLACE THE LOST
PROFITS OF ANY OF ITS FACILITIES, AND THE PROCEEDS ARE IN EXCESS OF ONE HUNDRED
THOUSAND DOLLARS ($100,000), FIBERMARK OFFICE MAY ELECT (BY DELIVERING WRITTEN
NOTICE TO THE AGENT) TO REPAIR OR RESTORE THE BRATTLEBORO COLLATERAL TO
SUBSTANTIALLY THE EQUIVALENT CONDITION PRIOR TO SUCH FIRE OR OTHER CASUALTY AS
SET FORTH HEREIN, OR TO REPLACE THE SAME WITH SUBSTANTIALLY THE EQUIVALENT OR
FUNCTIONALLY EQUIVALENT REAL ESTATE OR EQUIPMENT.  IF FIBERMARK OFFICE DOES NOT,
OR CANNOT, ELECT TO USE THE PROCEEDS AS SET FORTH ABOVE, THE AGENT MAY, SUBJECT
TO THE RIGHTS OF ANY HOLDERS OF PERMITTED ENCUMBRANCES HOLDING CLAIMS SENIOR TO
THE LENDERS AND THE AGENT, APPLY THE PROCEEDS TO THE PAYMENT OF THE OBLIGATIONS
IN SUCH MANNER AND IN SUCH ORDER AS THE AGENT MAY REASONABLY ELECT.

 


IF FIBERMARK OFFICE ELECTS TO USE THE PROCEEDS FOR THE REPAIR, REPLACEMENT OR
RESTORATION OF ANY REAL ESTATE OR EQUIPMENT, AND THERE IS THEN NO EVENT OF
DEFAULT, (A) PROCEEDS ON EQUIPMENT AND REAL ESTATE IN EXCESS OF ONE HUNDRED
THOUSAND DOLLARS ($100,000) WILL BE APPLIED TO THE REDUCTION OF THE REVOLVING
CREDIT LOANS, AND (B) THE AGENT MAY SET UP A RESERVE AGAINST AVAILABILITY FOR AN
AMOUNT EQUAL TO THE AMOUNT OF PROCEEDS SO ALLOCATED TO THE REVOLVING CREDIT
LOANS.  THE RESERVES WILL COLLECTIVELY BE REDUCED DOLLAR-FOR-DOLLAR UPON RECEIPT
OF NON-CANCELABLE EXECUTED PURCHASE ORDERS, DELIVERY RECEIPTS OR CONTRACTS FOR
THE REPLACEMENT, REPAIR OR RESTORATION OF EQUIPMENT OR THE REAL ESTATE AND
DISBURSEMENTS IN CONNECTION THEREWITH, SUCH REDUCTION TO BE ALLOCATED BETWEEN
FIBERMARK OFFICE’S RESERVE IN SUCH PROPORTIONS AS THE AGENT SHALL DETERMINE. 
PRIOR TO THE COMMENCEMENT OF ANY RESTORATION, REPAIR OR REPLACEMENT OF REAL
ESTATE, FIBERMARK OFFICE SHALL PROVIDE THE AGENT WITH A RESTORATION PLAN AND A
TOTAL BUDGET CERTIFIED BY THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL
OFFICER OF FIBERMARK OFFICE, AND, IF THE TOTAL BUDGET EXCEEDS ONE MILLION
DOLLARS ($1,000,000), ALSO CERTIFIED BY AN INDEPENDENT THIRD PARTY EXPERIENCED
IN CONSTRUCTION COSTING.  IF THERE ARE INSUFFICIENT PROCEEDS TO COVER THE COST
OF RESTORATION AS SO DETERMINED, FIBERMARK OFFICE SHALL BE


 

90

--------------------------------------------------------------------------------


 


RESPONSIBLE FOR THE AMOUNT OF ANY SUCH INSUFFICIENCY PRIOR TO THE COMMENCEMENT
OF RESTORATION AND SHALL DEMONSTRATE EVIDENCE OF SUCH BEFORE THE RESERVE WILL BE
REDUCED.  COMPLETION OF RESTORATION SHALL BE EVIDENCED BY A FINAL, UNQUALIFIED
CERTIFICATION OF THE DESIGN ARCHITECT EMPLOYED, IF ANY, BUT ONLY IF THE COST OF
RESTORATION EXCEEDED ONE MILLION DOLLARS ($1,000,000); AN UNCONDITIONAL
CERTIFICATE OF OCCUPANCY, IF APPLICABLE; SUCH OTHER CERTIFICATION AS MAY BE
REQUIRED BY LAW; OR IF NONE OF THE ABOVE IS APPLICABLE, A WRITTEN GOOD FAITH
DETERMINATION OF COMPLETION BY THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL
OFFICER OF FIBERMARK OFFICE AS THE CASE MAY BE (HEREIN COLLECTIVELY THE
“COMPLETION”).  UPON COMPLETION, ANY REMAINING RESERVES AS ESTABLISHED HEREUNDER
WILL BE AUTOMATICALLY RELEASED.

 


ALL POLICIES OF INSURANCE REQUIRED UNDER THE PROVISIONS OF THIS SECTION 9.07
SHALL CONTAIN (A) AN ENDORSEMENT BY THE INSURER THAT ANY LOSS SHALL BE PAYABLE
IN ACCORDANCE WITH THE TERMS OF SUCH POLICY NOTWITHSTANDING ANY ACT OR
NEGLIGENCE OF ANY OBLIGOR THAT MIGHT OTHERWISE GIVE RISE TO A DEFENSE BY THE
INSURER TO ITS PAYMENT OF SUCH LOSS, AND (B) A WAIVER BY THE INSURED OF ALL
RIGHTS OF SUBROGATION TO ANY RIGHTS OF THE ADDITIONAL INSUREDS AGAINST THE
APPLICABLE OBLIGOR, AND (C) A DISCLAIMER OF ALL RIGHTS OF SETOFF, COUNTERCLAIM
OR DEDUCTION AGAINST THE INSUREDS OTHER THAN THE APPLICABLE OBLIGOR.  THE
APPLICABLE OBLIGOR SHALL NOT TAKE OUT SEPARATE INSURANCE CONCURRENT IN FORM OR
CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED BY THIS FINANCING AGREEMENT
UNLESS THE SAME SHALL CONTAIN A STANDARD NON-CONTRIBUTORY LENDER’S LOSS PAYABLE
ENDORSEMENT IN SCOPE AND FORM APPROVED BY THE REQUIRED LENDERS PRIOR TO THE
CLOSING DATE WITH LOSS PAYABLE TO THE AGENT FOR THE BENEFIT OF THE LENDERS AS
ITS INTERESTS MAY APPEAR.  ALL RETENTIONS AND DEDUCTIBLES UNDER POLICIES WHERE
THE AGENT IS LOSS PAYEE SHALL BE THE SOLE RESPONSIBILITY OF THE APPLICABLE
OBLIGOR MAINTAINING SUCH POLICIES SUBJECT TO THE LENDERS’ APPROVAL.

 


WITHOUT LIMITING ANY OF THE FOREGOING, EACH OF THE INSURANCE POLICIES REQUIRED
BY THIS SECTION 9.07 WHICH IS REQUIRED TO NAME THE AGENT IN ITS CAPACITY AS
AGENT FOR EACH OF THE LENDERS, AS AN ADDITIONAL INSURED THEREUNDER SHALL
PROVIDE:

 


(A)  THAT NO CANCELLATION, REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE
THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST THIRTY (30) DAYS AFTER RECEIPT BY THE
AGENT OF WRITTEN NOTICE THEREOF;

 


(B)  THAT THE INTERESTS OF AGENT AND EACH OF THE LENDERS WILL BE INSURED
REGARDLESS OF ANY BREACH BY ANY OBLIGOR OR ANY OTHER PERSON OF ANY WARRANTIES,
DECLARATIONS OR CONDITIONS CONTAINED THEREIN;

 

91

--------------------------------------------------------------------------------


 


(C)  THAT NEITHER AGENT NOR ANY OF THE LENDERS SHALL HAVE ANY OBLIGATION OR
LIABILITY FOR PREMIUMS, COMMISSIONS, ASSESSMENTS OR CALLS IN CONNECTION WITH
SUCH INSURANCE.

 


ON OR BEFORE THE CLOSING DATE AND PRIOR TO EACH POLICY EXPIRATION THEREAFTER,
EACH OBLIGOR SHALL DELIVER TO THE AGENT AN ORIGINAL CERTIFICATE OR BINDER SIGNED
BY THE INSURER OR ITS DULY AUTHORIZED REPRESENTATIVE SHOWING THE INSURANCE THEN
MAINTAINED BY SUCH OBLIGOR PURSUANT TO THIS SECTION 9.07, AND STATING THAT SUCH
INSURANCE COMPLIES WITH THE TERMS OF THIS SECTION 9.07, TOGETHER WITH EVIDENCE
THAT PAYMENT OF THE PREMIUMS ON SUCH INSURANCE IS CURRENT.  EACH OBLIGOR SHALL
EFFECT SUCH CHANGES IN THE FORM (BUT NOT THE AMOUNT OR TYPES) OF THE POLICIES
REQUIRED PURSUANT TO THIS SECTION 9.07, AS MAY BE REQUIRED BY THE AGENT,
PROVIDED SUCH CHANGES (A) ARE COMMERCIALLY AVAILABLE AT REASONABLE RATES, WHICH
DETERMINATION SHALL BE MADE BY AGENT AND (B) THE EFFECT OF SUCH CHANGES BY
FIBERMARK OFFICE WOULD NOT RESULT IN A VIOLATION OF THE PROVISIONS OF THE
MORTGAGE.

 


SECTION 9.08.  BOOKS AND RECORDS; INSPECTION.   EACH OBLIGOR WILL MAINTAIN BOOKS
AND RECORDS PERTAINING TO THE COLLATERAL OWNED BY IT IN SUCH DETAIL, FORM AND
SCOPE AS IS CONSISTENT IN ALL MATERIAL RESPECTS WITH CURRENT PRACTICES AND
AGREES THAT THE BOOKS AND RECORDS OF SUCH OBLIGOR WILL REFLECT THE LENDERS’
INTEREST IN SUCH COLLATERAL.  EACH OBLIGOR AGREES THAT ALL OF ITS BOOKS AND
RECORDS, INCLUDING RECORDS HANDLED OR MAINTAINED FOR SUCH OBLIGOR BY ANY OTHER
COMPANY OR ENTITY, WILL BE AVAILABLE TO THE AGENT, THE LENDERS AND THAT THE
AGENT, THE LENDERS OR THEIR RESPECTIVE AGENTS, ACCOUNTANTS AND ATTORNEYS MAY
ENTER UPON SUCH OBLIGOR’S PREMISES OR ANY OTHER PROPERTIES ON OR IN WHICH ANY OF
SUCH OBLIGOR’S COLLATERAL MAY BE LOCATED AT ANY TIME DURING NORMAL BUSINESS
HOURS UPON REASONABLE NOTICE (PROVIDED, THAT NO SUCH NOTICE IS REQUIRED AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), AND FROM TIME
TO TIME, FOR THE PURPOSE OF INSPECTING THE COLLATERAL, AND ANY AND ALL RECORDS
PERTAINING THERETO, INCLUDING, WITHOUT LIMITATION, COPIES OF AGREEMENTS WITH, OR
PURCHASE ORDERS FROM, SUCH OBLIGOR’S CUSTOMERS, AND COPIES OF INVOICES TO
CUSTOMERS, PROOF OF SHIPMENT OR DELIVERY AND SUCH OTHER DOCUMENTATION AND
INFORMATION RELATING TO SAID ACCOUNTS AND OTHER COLLATERAL AS THE AGENT MAY
REASONABLY REQUIRE.  EACH OBLIGOR HEREBY FURTHER AGREES THAT THE LENDERS MAY,
FROM AND AFTER THE DATE HEREOF, REQUEST ANY INFORMATION FROM, AND HAVE ACCESS TO
SUCH OBLIGOR’S OFFICERS AND ITS INDEPENDENT PUBLIC ACCOUNTANT, AND SUCH OBLIGOR
WILL CAUSE SUCH OFFICERS AND DIRECT SUCH ACCOUNTANTS TO MAKE AVAILABLE TO THE
LENDERS SUCH INFORMATION.

 


SECTION 9.09.  ERISA COVENANT.   EACH OBLIGOR WILL, AND WILL CAUSE EACH OF ITS
ERISA AFFILIATES TO, MAINTAIN ALL EMPLOYEE BENEFIT PLANS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAW, INCLUDING ANY


 

92

--------------------------------------------------------------------------------


 


REPORTING REQUIREMENTS, AND MAKE ALL CONTRIBUTIONS DUE UNDER THE TERMS OF EACH
EMPLOYEE BENEFIT PLAN OR AS REQUIRED BY LAW.  AS SOON AS POSSIBLE FOLLOWING THE
DATE HEREOF (BUT IN NO EVENT MORE THAN THIRTY (30) DAYS THEREAFTER) EACH OBLIGOR
CONTRIBUTING TO A MULTIEMPLOYER PLAN SHALL REQUEST FROM EACH SUCH MULTIEMPLOYER
PLAN AN ESTIMATE, IN WRITING, OF WITHDRAWAL LIABILITY (CONTINGENT OR OTHERWISE)
UNDER SUCH MULTIEMPLOYER PLAN AND SHALL PROVIDE A COPY OF SUCH WRITTEN
WITHDRAWAL LIABILITY ESTIMATE TO THE AGENT.

 


SECTION 9.10.  INTERCOMPANY TRANSFER OF FUNDS.   EACH OBLIGOR WILL TAKE SUCH
ACTIONS AS MAY BE NECESSARY IN ORDER TO ENABLE EACH OTHER OBLIGOR TO PAY ITS
RESPECTIVE OBLIGATIONS, INCLUDING BUT NOT LIMITED TO DIVIDENDS ON ITS CAPITAL
STOCK, FROM FUNDS LEGALLY AVAILABLE THEREFOR, OR THE PURCHASE OF SHARES OF
CAPITAL STOCK OR OTHER EQUITY INTEREST, OR THE MAKING OF LOANS OR ADVANCING OF
FUNDS TO THE APPLICABLE OBLIGOR.

 


SECTION 9.11.  INVENTORY AND ACCOUNTS RECEIVABLE ANALYSIS OF ACQUIRED ENTITY.  
IN THE EVENT OF AN ACQUISITION OF AN ACQUIRED ENTITY BY AN OBLIGOR, SUCH OBLIGOR
SHALL OR SHALL CAUSE THE ACQUIRED ENTITY TO AFFORD THE AGENT THE RIGHT TO
INSPECT AND PERFORM AN ANALYSIS WITHIN THIRTY DAYS OF THE ACQUISITION,
SATISFACTORY TO THE AGENT, OF THE INVENTORY, ACCOUNTS RECEIVABLES AND PERSONAL
PROPERTY OF SUCH ACQUIRED ENTITY.

 


SECTION 9.12.  ACQUIRED ENTITIES.   EACH OF THE FOLLOWING CONDITIONS SHALL BE
SATISFIED BY THE OBLIGORS WITH RESPECT TO EACH ACQUIRED ENTITY ACQUIRED ON OR
AFTER THE DATE HEREOF:

 


(A)  THE ACQUIRED ENTITY SHALL HAVE EXECUTED ALL DOCUMENTATION AND TAKEN ALL
STEPS REQUIRED PURSUANT TO WHICH SUCH ACQUIRED ENTITY SHALL BECOME A GUARANTOR
UNDER THIS FINANCING AGREEMENT AND SHALL AGREE TO BE BOUND BY THE TERMS OF THIS
FINANCING AGREEMENT APPLICABLE TO A GUARANTOR;

 


(B)  THE ACQUIRED ENTITY SHALL HAVE EXECUTED ALL DOCUMENTATION AND TAKE ALL
STEPS REQUIRED TO GIVE THE AGENT A FIRST PRIORITY PERFECTED LIEN IN ALL OF SUCH
ACQUIRED ENTITY’S INVENTORY AND ACCOUNTS, WHICH LIEN SHALL NOT BE SUBJECT TO ANY
OTHER FINANCING ARRANGEMENT;

 


(C)  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY (OR OTHER APPROPRIATE REPRESENTATIVE) OF SUCH ACQUIRED ENTITY
ATTESTING TO THE ORGANIZATION DOCUMENTS (E.G. CERTIFICATE OF INCORPORATION,
BYLAWS, ARTICLES OF ORGANIZATION, OPERATING AGREEMENT)  OF SUCH ACQUIRED ENTITY
AND ALL AMENDMENTS THERETO AND TO ALL CORPORATE ACTION TAKEN BY SUCH ACQUIRED
ENTITY, INCLUDING RESOLUTIONS OF ITS BOARD OF DIRECTORS (OR OTHER GOVERNING
BODY) AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS


 

93

--------------------------------------------------------------------------------


 


FINANCING AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH;
AND

 


(D)  THE AGENT SHALL HAVE RECEIVED A FAVORABLE OPINION OF COUNSEL TO SUCH
ACQUIRED ENTITY COVERING ALL OF THE MATTERS COVERED BY (A), (B) AND (C) ABOVE,
AND AS TO SUCH OTHER MATTERS AS THE AGENT MAY REASONABLY REQUEST.

 


SECTION 9.13.  COMPLIANCE WITH ENVIRONMENTAL LAWS.   EACH OBLIGOR

 


(A)  WILL COMPLY WITH ALL ENVIRONMENTAL LAWS AS PRESENTLY EXISTING OR AS ADOPTED
OR AMENDED IN THE FUTURE, ALL APPROVALS AND PERMITS ISSUED PURSUANT TO SUCH
ENVIRONMENTAL LAWS, AND ALL WRITS, DECREES, JUDGMENTS, SETTLEMENTS AND ORDERS
ISSUED IN CONNECTION WITH SUCH ENVIRONMENTAL LAWS;

 


(B)  OBTAIN AND RENEW ALL APPROVALS AND PERMITS REQUIRED PURSUANT TO
ENVIRONMENTAL LAWS;

 


(C)  CONDUCT ANY REMEDIAL ACTION IN COMPLIANCE WITH ENVIRONMENTAL LAWS;
PROVIDED, HOWEVER, THAT AN OBLIGOR SHALL NOT BE REQUIRED TO UNDERTAKE ANY
REMEDIAL ACTION TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN
GOOD FAITH AND BY PROPER PROCEEDINGS, WILL NOT RESULT IN ANY NON-COMPLIANCE WITH
ENVIRONMENTAL LAWS, AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT
TO SUCH CIRCUMSTANCES; AND

 


(D)  NOTIFY THE AGENT OF ANY OF THE FOLLOWING THAT IS LIKELY TO HAVE A MATERIAL
ADVERSE CHANGE:

 


(I)  ANY ENVIRONMENTAL NOTICE, INCLUDING ONE TO TAKE OR PAY FOR ANY REMEDIAL
ACTION WITH RESPECT TO ANY HAZARDOUS MATERIAL AT, TO, OR FROM ANY OF OBLIGOR’S
PAST, PRESENT OR FUTURE LOCATIONS OR FACILITIES OR REAL ESTATE OR AT, TO OR FROM
ANY OTHER LOCATION OR FACILITY; AND

 


(II)  ANY KNOWLEDGE BY ANY OBLIGOR OF AN OCCURRENCE OR CONDITION AT, TO OR FROM
ANY OF OBLIGOR’S PAST, PRESENT OR FUTURE LOCATIONS OR FACILITIES OR REAL ESTATE,
OR AT, TO OR FROM ANY OTHER LOCATION OR FACILITY, THAT MIGHT REASONABLY RESULT
IN A VIOLATION OF ENVIRONMENTAL LAW.

 

Section 9.14.  Appraisals; Audits.  The Borrowers shall cooperate with the Agent
in its efforts to obtain, by the date that is forty-five (45) days after the
Closing Date, and shall pay the expenses of, (a) the initial

 

94

--------------------------------------------------------------------------------


 

Net Realizable Valuation (which shall additionally include, for informational
purposes, appraisals of both the “net orderly liquidation value” of the
Equipment and the fair market value of the Real Estate, on a basis according no
value to working capital), and (b) the initial Net Inventory Liquidation
Valuation.  The Borrowers shall cooperate with the Agent in obtaining and/or
conducting, at the Borrowers’ expense, such updated appraisals and audits of the
Collateral (including, without limitation, audits of the Accounts Receivable of
the Obligors), as the Agent may reasonably request; provided that, unless an
Event of Default has occurred and is continuing, the Borrowers shall be
obligated to pay, in any one calendar year, the expenses of only one appraisal
(or audit, as the case may be) of each of the Inventory, the Brattleboro
Collateral and the Accounts.

 


ARTICLE X.          NEGATIVE COVENANTS

 

So long as any Revolving Credit Loans are outstanding, or any Lender has any
Lender Loan Commitment hereunder or any other amount is owing to the Lenders
hereunder or under any other Loan Documents, neither any Obligor nor any
Subsidiary shall:

 


SECTION 10.01.  DEBT.   CREATE, INCUR OR SUFFER TO EXIST ANY INDEBTEDNESS OTHER
THAN (I) PERMITTED INDEBTEDNESS OR (II) OTHER INDEBTEDNESS, SO LONG AS AFTER
GIVING EFFECT TO THE INCURRENCE THEREOF, THE CONSOLIDATED FIXED CHARGE COVERAGE
RATIO IS GREATER THAN 2.00 TO 1.00.

 


SECTION 10.02.  LIENS.   CREATE OR SUFFER TO EXIST OR PERMIT ANY LIEN UPON OR
WITH RESPECT TO ANY OF ITS PROPERTIES EXCEPT FOR PERMITTED ENCUMBRANCES.

 


SECTION 10.03.  SALE OF ASSETS.   SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF (A) ITS NOW OR HEREAFTER ACQUIRED COLLATERAL, EXCEPT AS OTHERWISE
SPECIFICALLY PERMITTED BY THIS FINANCING AGREEMENT OR ANY OTHER DOCUMENT
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREUNDER OR (B) ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS, WHICH DO NOT CONSTITUTE COLLATERAL.

 


SECTION 10.04.  PROHIBITION OF FUNDAMENTAL CHANGES.   ENTER INTO ANY TRANSACTION
OF MERGER OR CONSOLIDATION, OR CHANGE ITS FORM OF ORGANIZATION OR BUSINESS, OR
LIQUIDATE OR DISSOLVE (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR SELL,
ASSIGN, LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO ANY PERSON OR, EXCEPT PURSUANT TO A TRANSACTION EFFECTED
IN COMPLIANCE WITH SECTION 10.05, PURCHASE OR OTHERWISE ACQUIRE (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF ANY PERSON; PROVIDED, HOWEVER, THAT SPECIALTY JAPAN MAY BE
DISSOLVED.


 

95

--------------------------------------------------------------------------------


 


SECTION 10.05.  INVESTMENTS.   MAKE ANY LOAN OR ADVANCE TO ANY PERSON OR
PURCHASE OR OTHERWISE ACQUIRE ANY CAPITAL STOCK, ASSETS, OBLIGATIONS OR OTHER
SECURITIES OF, MAKE ANY CAPITAL CONTRIBUTION TO, OR OTHERWISE INVEST, OR ACQUIRE
ANY INTEREST, IN ANY PERSON, EXCEPT:  (I) PERMITTED INVESTMENTS, (II) LOANS,
ADVANCES, CAPITAL CONTRIBUTIONS AND SHARE PURCHASES PERMITTED BY SECTION 9.07 OR
SECTION 10.06 OF THIS FINANCING AGREEMENT, AND (III) LOANS, ADVANCES AND CAPITAL
CONTRIBUTIONS MADE BY ANY OBLIGOR IN ANOTHER OBLIGOR, INCLUDING ANY LOAN,
ADVANCE OR CAPITAL CONTRIBUTION MADE BY AN OBLIGOR IN A NEWLY FORMED SUBSIDIARY
WHICH SHALL BECOME AN OBLIGOR HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE
OBLIGORS SHALL BE PERMITTED TO (1) MAKE LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS
TO SUBSIDIARIES (INCLUDING NEWLY FORMED SUBSIDIARIES) THAT ARE NOT OBLIGORS, TO
FUND THEIR RESPECTIVE OBLIGATIONS OR (2) PURCHASE OR OTHERWISE ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF ANY PERSON, IF, IN ANY SUCH CASE,
EACH OF THE RESTRICTED PAYMENT CONDITIONS IS SATISFIED WITH RESPECT TO THE
RELEVANT LOAN, ADVANCE, CAPITAL CONTRIBUTION, PURCHASE OR ACQUISITION.

 


SECTION 10.06.  TRANSACTION WITH AFFILIATES.   ENTER INTO ANY TRANSACTION,
INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE, LOAN OR EXCHANGE OF
PROPERTY WITH ANY AFFILIATE OF SUCH OBLIGOR UNLESS SUCH TRANSACTION SHALL BE ON
TERMS NO LESS FAVORABLE TO SUCH OBLIGOR THAN WOULD BE OBTAINABLE AT THE TIME IN
A COMPARABLE ARM’S LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY; PROVIDED,
THAT THIS SECTION 10.06 SHALL NOT APPLY TO (A) CUSTOMARY FEES PAID BY FIBERMARK
TO MEMBERS OF ITS BOARD OF DIRECTORS, (B) ANY TRANSACTION BETWEEN ANY OBLIGOR
AND ANY EMPLOYEE OF SUCH PERSON THAT IS APPROVED BY SUCH PERSON’S BOARD OF
DIRECTORS (PROVIDED THAT SUCH APPROVAL SHALL NOT BE REQUIRED WITH RESPECT TO
NORMAL COMPENSATION ARRANGEMENTS INVOLVING ANY SUCH EMPLOYEE) AND (C) LOANS,
ADVANCES, CAPITAL CONTRIBUTIONS AND SHARE PURCHASES PERMITTED BY SECTION 9.07 OR
SECTION 10.05 OF THIS FINANCING AGREEMENT.

 


SECTION 10.07.  NATURE OF BUSINESS.   CHANGE ITS CORPORATE NAME, PRINCIPAL PLACE
OF BUSINESS OR STRUCTURE, OR ENTER INTO OR ENGAGE IN ANY OPERATION OR ACTIVITY
OTHER THAN ACTIVITIES OF THE TYPES CONDUCTED BY EACH OBLIGOR ON THE DATE HEREOF
OR AS OF THE DATE OF THE ACQUISITION OF AN ACQUIRED ENTITY AND OPERATIONS AND
ACTIVITIES SUBSTANTIALLY SIMILAR THERETO AND LOGICAL EXTENSIONS THEREOF.

 


SECTION 10.08.  DIVIDENDS.   DECLARE OR PAY ANY DIVIDENDS; OR PURCHASE, REDEEM,
RETIRE, OR OTHERWISE ACQUIRE FOR VALUE ANY OF THE CAPITAL STOCK OR SECURITIES
CONVERTIBLE INTO CAPITAL STOCK OF SUCH OBLIGOR NOW OR HEREAFTER OUTSTANDING; OR
MAKE ANY DISTRIBUTION OF ASSETS TO ITS STOCKHOLDERS AS SUCH, WHETHER IN CASH,
ASSETS, OR IN OBLIGATIONS OF THE OBLIGORS, OR ALLOCATE OR OTHERWISE SET APART
ANY SUM FOR THE PAYMENT OF ANY DIVIDEND OR DISTRIBUTION ON, OR FOR THE PURCHASE,
REDEMPTION, OR RETIREMENT OF ANY


 

96

--------------------------------------------------------------------------------


 


SHARES OF ITS CAPITAL STOCK, EXCEPT FOR (I) DIVIDEND PAYMENTS AND OTHER
DISTRIBUTIONS BY ANY SUBSIDIARY TO FIBERMARK OR TO ANOTHER OBLIGOR, AND
(II) PROVIDED, IN EACH CASE, THAT EACH OF THE RESTRICTED PAYMENT CONDITIONS IS
SATISFIED WITH RESPECT THERETO: DECLARATIONS AND PAYMENTS OF DIVIDENDS ON ITS
CAPITAL STOCK, OR PURCHASES OR REDEMPTIONS OF ITS CAPITAL STOCK, OR OPEN MARKET
PURCHASES BY FIBERMARK OF ITS OUTSTANDING COMMON STOCK, $0.01 PAR VALUE.

 


SECTION 10.09.  LEASES.   ENTER INTO ANY OPERATING LEASE EXCEPT TO THE EXTENT
PERMITTED UNDER SECTION 10.01, TREATING THE OBLIGATIONS OF THE LESSEE THEREUNDER
AS INDEBTEDNESS FOR PURPOSES THEREOF.

 


SECTION 10.10.  ENVIRONMENTAL COMPLIANCE.   EXCEPT IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS, (A) USE ANY OF THE REAL ESTATE OR OTHER PROPERTY OF ANY
OBLIGOR OR ANY PORTION THEREOF FOR THE HANDLING, PROCESSING, STORAGE OR DISPOSAL
OF HAZARDOUS MATERIALS, (B) CAUSE OR PERMIT TO BE LOCATED ON ANY OF THE PROPERTY
OF ANY OBLIGOR ANY UNDERGROUND TANK OR OTHER UNDERGROUND STORAGE RECEPTACLE FOR
HAZARDOUS MATERIALS, (C) GENERATE ANY HAZARDOUS MATERIALS ON ANY OF THE REAL
ESTATE OR OTHER PROPERTY OF ANY OBLIGOR, (D) CONDUCT ANY ACTIVITY ON THE REAL
ESTATE OR OTHER PROPERTY OF ANY OBLIGOR OR USE ANY PROPERTY IN ANY MANNER SO AS
TO CAUSE AN ENVIRONMENTAL DISCHARGE OR (E) OTHERWISE CONDUCT ANY ACTIVITY ON THE
REAL ESTATE OR ANY OTHER PROPERTY OR USE ANY PROPERTY IN ANY MANNER THAT WOULD
LEAD TO ANY CLAIM UNDER OR VIOLATE ANY ENVIRONMENTAL LAW.

 


SECTION 10.11.  FISCAL YEAR.   CHANGE ITS FISCAL YEAR FROM A PERIOD OF JANUARY 1
TO DECEMBER 31.

 


SECTION 10.12.  SUBSIDIARY STOCK ISSUANCE.   PERMIT ANY SUBSIDIARY OF ANY
OBLIGOR TO ISSUE OR SELL TO ANY PERSON, OTHER THAN SUCH OBLIGOR, ANY OF SUCH
SUBSIDIARY’S SHARES, INTERESTS, PARTICIPATION OR OTHER EQUIVALENTS (HOWEVER
DESIGNATED INCLUDING STOCK APPRECIATION RIGHTS), WARRANTS OR OPTIONS TO ACQUIRE
CAPITAL STOCK.

 


ARTICLE XI.        FINANCIAL COVENANTS

 

Section 11.01.  Consolidated Net Worth.  FiberMark and its Subsidiaries shall,
as of the last day of each fiscal quarter, commencing with the fiscal quarter
ending December 31, 2002, have a Consolidated Net Worth of not less than such
amount as the Agent may establish in good faith based on the Projections
delivered by the Borrowers pursuant to Section 9.14 hereof.

 

97

--------------------------------------------------------------------------------


 

Section 11.02.  Consolidated Fixed Charge Coverage Ratio.  FiberMark and its
Subsidiaries shall, as of the last day of each fiscal quarter, commencing with
the fiscal quarter ending December 31, 2002, maintain a Consolidated Fixed
Charge Coverage Ratio of greater than such ratio as the Agent may establish in
good faith based on the Projections delivered by the Borrowers pursuant to
Section 9.14 hereof.

 

Section 11.03.  Domestic EBITDA.  FiberMark, its Subsidiaries shall, as of the
last day of each fiscal quarter, commencing with the fiscal quarter ending
December 31, 2002, maintain a Domestic EBITDA for such fiscal quarter of not
less than such amount as the Agent may establish in good faith based on the
Projections delivered by the Borrowers pursuant to Section 9.14 hereof.

 


ARTICLE XII.       EVENTS OF DEFAULT

 


SECTION 12.01.  EVENTS OF DEFAULT.   NOTWITHSTANDING ANYTHING HEREINABOVE TO THE
CONTRARY, THE AGENT MAY, AND IF DIRECTED TO DO SO BY THE REQUIRED LENDERS SHALL,
TERMINATE THIS FINANCING AGREEMENT IMMEDIATELY UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING (HEREIN “EVENTS OF DEFAULT”):

 

(a)  failure of any Obligor to pay any of its Obligations within five (5)
business days of the due date thereof, provided that nothing contained herein
shall prohibit the Agent from charging such amounts to any Obligor’s account on
the due date thereof (if the Agent so charges such Obligor’s account, no Event
of Default relating to non-payment of Obligations will be deemed to have
occurred) and, provided further, that if the Agent chooses not to charge such
amounts to an Obligor’s account on the due date thereof, the Agent shall so
notify the Obligor and the Obligor shall have five (5) days from the date it
receives such notice to pay such Obligations;

 

(b)  any representation or warranty of any Obligor contained herein or in any
other Loan Document, or any representation, warranty, statement in any
certificate, financial statement or other document furnished to Agent or any of
the Lenders by or on behalf of any Obligor under any Loan Document shall, as of
the time made, confirmed or furnished, prove to have been (i) in the case of
such representations and warranties which are not subject to a Material Adverse
Change exception, incorrect in any material respect or (ii) in all cases where
such representations and warranty is subject to such an exception, incorrect;

 

98

--------------------------------------------------------------------------------


 

(c)  breach by any Obligor of any warranty, representation or covenant contained
herein (other than those referred to in subparagraph (d) below) or in any other
Loan Document or written agreement entered into in connection with this
Financing Agreement between any Obligor and the Lenders and/or the Agent or
delivered by such Obligor to any of the Lenders and/or the Agent in connection
herewith or the transactions contemplated hereby, if such breach shall not have
been remedied to the Required Lenders’ satisfaction within the earlier to occur
of the applicable grace period in such written agreement or thirty (30) days
from the date of such breach;

 

(d)  breach by any Obligor of any representation, warranty or covenant contained
in Sections 3.05, 3.06, 5.02, 5.03, 5.04, 5.10, 8.06, 8.17, 8.18, 9.01(g), 9.03,
9.07, Article 10 (other than Section 10.11) or Article 11;

 

(e)  if any Obligor shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) admit in writing its
inability, or be generally unable, to pay its debts as such debts become due,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
any case, proceeding or other action seeking to have an order for relief entered
on its behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or readjustment of debts, (v) file an
answer or other pleading in any such case, proceeding or other action admitting
the material allegations of any petition, complaint or similar pleading filed or
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing;

 

(f)  if a proceeding or case shall be commenced without the application or
consent of any Obligor in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, dissolution, winding-up, or the composition or
readjustment of debts of such Person, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, or a warrant of attachment, execution or similar process
shall be issued against property of such Person and such

 

99

--------------------------------------------------------------------------------


 

proceeding, case, warrant or process shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall be entered,
or any order for relief against such Person shall be entered in an involuntary
case under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or readjustment of debts;

 

(g)  cessation of the business of any Obligor or the calling of a meeting of the
creditors of such Person for purposes of compromising the debts and obligations
of such Person.

 

(h)  any Obligor shall (a) fail to pay any Indebtedness in excess of Two Hundred
Fifty Thousand Dollars ($250,000) (other than with respect to this Financing
Agreement) of such Obligor, or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise); or (b) fail to perform or observe any term, covenant, or condition
on its part to be performed or observed under any agreement or instrument
relating to any such Indebtedness, when required to be performed or observed, if
the effect of such failure to perform or observe is to accelerate, or to permit
the acceleration after the giving of notice or passage of time, or both, of the
maturity of such Indebtedness, whether or not such failure to perform or observe
shall be waived by the holder of such Indebtedness, or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof;

 

(i)  if a judgment or judgments for the payment of money in excess of Two
Hundred Fifty Thousand Dollars ($250,000) shall be rendered against any Obligor
and the same shall remain in effect and unstayed or bonded pending appeal for a
period of thirty (30) or more consecutive days;

 

(j)  if any Loan Document shall cease, for any reason, to be in full force and
effect or shall be declared null and void, or the validity or enforceability
thereof shall be contested by any party thereto, or any party thereof shall deny
it has any further liability or obligation under or shall fail to perform its
obligations under such Loan Document;

 

(k)  if any of the following events occur or exist with respect to any Obligor
or any ERISA Affiliate: (i) any Obligor or any other Person engages in a
transaction in connection with

 

100

--------------------------------------------------------------------------------


 

which a Borrower, or any entity which a Borrower has an obligation to indemnify,
could be subject to liability for either a civil penalty assessed pursuant to
Section 502 of ERISA or a tax imposed under Section 4975 of the Code; (ii) an
accumulated funding deficiency (as defined in Section 302 of ERISA or Section
412 of the Code), whether or not waived, exists with respect to any Pension
Plan; (iii) any Reportable Event, as defined in ERISA, with respect to any
Pension Plan; (iv) the giving under Section 4041 of ERISA of a notice of intent
to terminate any Pension Plan or the termination of any Pension Plan; (v) any
event or circumstance that might constitute grounds entitling the PBGC to
institute proceedings under Section 4042 of ERISA for the termination of, or for
the appointment of a trustee to administer, any Pension Plan, or the institution
by the PBGC of any such proceedings; (vi) the imposition of liability to enforce
Section 515 of ERISA; (vii) the failure of a Pension Plan intended to qualify
under Section 401(a) or 401(k) of the Code to so qualify; (viii) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the Reorganization, Insolvency, or termination of any Multiemployer Plan; or
(ix) the imposition of liability in respect of any Pension Plan or Multiemployer
Plan subject to Title IV of ERISA (other than a liability to the PBGC for
insurance premiums under Title IV of ERISA, payment of which is not yet due);
(x) pursuant to Section 4068 of ERISA or Section 401(a)(29) or Section 412 of
the Code, a lien arises or security interest is granted with respect to any
Pension Plan; provided, however, that no Event of Default shall be deemed to
exist with respect to any event or condition described in clause (i) through
(ix) above unless such event or condition, individually or together with all
other such events or conditions, if any, could subject any Obligor to any tax,
penalty, or other liability to an Employee Benefit Plan, the PBGC, or otherwise
(or any combination thereof) which could result in a Material Adverse Change;

 

(l)  if there shall occur a default which is not cured or waived within the
applicable grace period, if any, under the Mortgage; or

 

(m)  if any time the Agent for the benefit of the Lenders no longer has a Lien
on any of the Collateral; or

 

(n)  notwithstanding any disclosure by any Obligor made in any schedule to this
Agreement or otherwise:

 

101

--------------------------------------------------------------------------------


 

(i)            (A) receipt by any Obligor of a written notice from any
Governmental Authority indicating, (B) service of process upon any Obligor in
respect of any action commenced by any Person alleging, or (C) the commencement
of any mediation or arbitration of any claim alleging, that any Obligor has any
actual or contingent liability (including, without limitation, liability for any
Remedial Action, personal injury or property damage), or

 

(ii)           the entry by any Obligor into, or demand for satisfaction or
performance by any Obligor under, any agreement calling for the making of any
payment or expenditure by any Obligor in respect of any actual or contingent
liability (including, without limitation, liability for any Remedial Action,
personal injury or property damage),

 

in any case, in connection with any Environmental Discharge at any time at, to,
from or under the real property owned, as of the date of this Agreement, by
FiberMark, Inc. and located in Lowville, New York (collectively, “Lowville
Remediation Liabilities”); provided, however, that it shall not be an Event of
Default under this provision if, within thirty (30) days following such
occurrence, the Obligors demonstrate to the reasonable satisfaction of Agent
that the Obligors, individually or collectively, will not incur during any
Fiscal Year more than $1,000,000 in costs (whether direct or indirect, and
whether incurred in connection with Remedial Action, settlement, contribution,
indemnity, judgment, or otherwise) to satisfy Lowville Remediation Liabilities.

 


SECTION 12.02.  ACCELERATION OF OBLIGATIONS.   UPON THE OCCURRENCE OF A DEFAULT
AND/OR AN EVENT OF DEFAULT, THE AGENT MAY (AT ITS OPTION) AND SHALL AT THE
WRITTEN DIRECTION OF THE REQUIRED LENDERS DECLARE THAT ALL REVOLVING CREDIT
LOANS PROVIDED FOR IN THIS FINANCING AGREEMENT SHALL BE THEREAFTER IN THE
AGENT’S SOLE DISCRETION AND THE OBLIGATION OF THE LENDERS TO MAKE REVOLVING
CREDIT LOANS SHALL CEASE UNLESS SUCH DEFAULT IS CURED TO THE REQUIRED LENDERS’
SATISFACTION OR SUCH EVENT OF DEFAULT IS WAIVED.  IF AN EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING, THE AGENT MAY, AND IF DIRECTED TO DO SO BY THE REQUIRED
LENDERS SHALL, UPON NOTICE BY THE AGENT TO THE BORROWERS, (A) DECLARE THE
REVOLVING CREDIT COMMITMENTS TERMINATED, WHEREUPON SUCH REVOLVING CREDIT
COMMITMENTS SHALL FORTHWITH TERMINATE IMMEDIATELY AND ANY ACCRUED FEES SHALL
FORTHWITH BECOME DUE AND PAYABLE AND ALL OBLIGATIONS, AND, AS LIQUIDATED DAMAGES
FOR LOSS OF A BARGAIN AND NOT AS A PENALTY, A LOST TRANSACTION FEE SHALL BE DUE
AND PAYABLE IN ADDITION TO THE ACCELERATED AMOUNTS SET FORTH HEREIN AND ALL
OTHER AMOUNTS PAYABLE UNDER THIS FINANCING AGREEMENT AND ANY OTHER LOAN
DOCUMENTS TO BE, WHEREUPON


 

102

--------------------------------------------------------------------------------


 


THE SAME SHALL BECOME, FORTHWITH DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND OR
PROTEST OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWERS, ANYTHING
CONTAINED IN THIS FINANCING AGREEMENT TO THE CONTRARY NOTWITHSTANDING, EQUAL TO
THE FULL OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING CREDIT LOANS BEING
ACCELERATED MULTIPLIED BY TWO PERCENT (2%); (B) CHARGE THE BORROWERS THE DEFAULT
RATE OF INTEREST ON ALL THEN OUTSTANDING OR THEREAFTER INCURRED OBLIGATIONS,
PROVIDED (I) THE AGENT HAS GIVEN THE BORROWERS WRITTEN NOTICE OF THE EVENT OF
DEFAULT, PROVIDED, HOWEVER, THAT NO NOTICE IS REQUIRED IF THE EVENT OF DEFAULT
IS THE EVENT LISTED IN PARAGRAPH (E), (F) OR (G) OF SECTION 12.01 HEREOF AND
(II) THE BORROWERS HAVE FAILED TO CURE THE EVENT OF DEFAULT WITHIN TEN (10) DAYS
AFTER (X) THE AGENT DEPOSITED SUCH NOTICE IN THE UNITED STATES MAIL OR (Y) THE
OCCURRENCE OF THE EVENT OF DEFAULT LISTED IN PARAGRAPH (E), (F) OR (G) OR
SECTION 12.01 HEREOF; AND (C) IMMEDIATELY TERMINATE THIS FINANCING AGREEMENT
UPON NOTICE TO THE BORROWERS; PROVIDED, HOWEVER, THAT NO NOTICE OF TERMINATION
IS REQUIRED IF THE EVENT OF DEFAULT IS THE EVENT LISTED IN PARAGRAPH (E), (F) OR
(G) OF SECTION 12.01 HEREOF.  THE EXERCISE BY THE LENDERS OF ANY OPTION OR
REMEDY HEREUNDER IS NOT EXCLUSIVE OF ANY OTHER OPTION OR REMEDY, WHICH MAY BE
EXERCISED AT ANY TIME BY THE LENDERS, ACTING THROUGH THE AGENT.

 


SECTION 12.03.  OTHER REMEDIES.   IMMEDIATELY UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT AND SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING, THE AGENT MAY TO
THE EXTENT PERMITTED BY LAW:  (A) REMOVE FROM ANY PREMISES WHERE SAME MAY BE
LOCATED ANY AND ALL DOCUMENTS, INSTRUMENTS, FILES AND RECORDS, AND ANY
RECEPTACLES OR CABINETS CONTAINING SAME, RELATING TO THE ACCOUNTS, OR THE AGENT
MAY USE, AT THE APPLICABLE OBLIGOR’S EXPENSE, SUCH OF THE OBLIGOR’S PERSONNEL,
SUPPLIES OR SPACE AT THE OBLIGOR’S PLACES OF BUSINESS OR OTHERWISE, AS MAY BE
NECESSARY TO PROPERLY ADMINISTER AND CONTROL THE ACCOUNTS OR THE HANDLING OF
COLLECTIONS AND REALIZATIONS THEREON; (B) BRING SUIT, IN THE NAME OF THE
APPLICABLE OBLIGOR, OR THE LENDERS OR THE AGENT, AND GENERALLY SHALL HAVE ALL
OTHER RIGHTS RESPECTING SAID ACCOUNTS, INCLUDING WITHOUT LIMITATION THE RIGHT TO
ACCELERATE OR EXTEND THE TIME OF PAYMENT, SETTLE, COMPROMISE, RELEASE IN WHOLE
OR IN PART ANY AMOUNTS OWING ON ANY ACCOUNTS AND ISSUE CREDITS IN THE NAME OF
THE APPLICABLE OBLIGOR, OR THE AGENT; (C) SELL, ASSIGN AND DELIVER THE
COLLATERAL AND ANY RETURNED, RECLAIMED OR REPOSSESSED MERCHANDISE, WITH OR
WITHOUT ADVERTISEMENT, AT PUBLIC OR PRIVATE SALE, FOR CASH, ON CREDIT OR
OTHERWISE, AT THE AGENT’S SOLE OPTION AND DISCRETION, AND ANY ONE OR MORE OF THE
LENDERS OR THE AGENT MAY BID OR BECOME A PURCHASER AT ANY SUCH SALE, FREE FROM
ANY RIGHT OF REDEMPTION, WHICH RIGHT IS HEREBY EXPRESSLY WAIVED BY EACH OBLIGOR;
(D) FORECLOSE THE SECURITY INTERESTS CREATED HEREIN BY ANY AVAILABLE JUDICIAL
PROCEDURE, OR TO TAKE POSSESSION OF ANY OR ALL OF THE INVENTORY OR THE
BRATTLEBORO COLLATERAL WITHOUT JUDICIAL PROCESS, AND TO ENTER ANY PREMISES WHERE
ANY INVENTORY AND EQUIPMENT COMPRISING PART OF THE BRATTLEBORO COLLATERAL MAY BE


 

103

--------------------------------------------------------------------------------


 


LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR REMOVING THE SAME AND (E)
EXERCISE ANY OTHER RIGHTS AND REMEDIES PROVIDED IN LAW, IN EQUITY, BY CONTRACT
OR OTHERWISE.  THE AGENT SHALL HAVE THE RIGHT, WITHOUT NOTICE OR ADVERTISEMENT,
TO SELL, LEASE, OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE COLLATERAL
WHETHER IN ITS THEN CONDITION OR AFTER FURTHER PREPARATION OR PROCESSING, IN THE
NAME OF ANY OBLIGOR, ANY ONE OR MORE OF THE LENDERS OR THE AGENT, OR IN THE NAME
OF SUCH OTHER PARTY AS THE AGENT MAY DESIGNATE, EITHER AT PUBLIC OR PRIVATE SALE
OR AT ANY BROKER’S BOARD, IN LOTS OR IN BULK, FOR CASH OR FOR CREDIT, WITH OR
WITHOUT WARRANTIES OR REPRESENTATIONS, AND UPON SUCH OTHER TERMS AND CONDITIONS
AS THE AGENT IN ITS SOLE DISCRETION MAY DEEM ADVISABLE, AND THE AGENT AND ANY
ONE OR MORE OF THE LENDERS SHALL HAVE THE RIGHT TO PURCHASE AT ANY SUCH SALE. 
IF ANY INVENTORY AND EQUIPMENT COMPRISING PART OF THE BRATTLEBORO COLLATERAL
SHALL REQUIRE REBUILDING, REPAIRING, MAINTENANCE OR PREPARATION, THE AGENT SHALL
HAVE THE RIGHT, AT ITS OPTION, TO DO SUCH OF THE AFORESAID AS IS NECESSARY, FOR
THE PURPOSE OF PUTTING THE INVENTORY AND EQUIPMENT COMPRISING PART OF THE
BRATTLEBORO COLLATERAL IN SUCH SALEABLE FORM AS THE AGENT SHALL DEEM
APPROPRIATE.  FIBERMARK OFFICE AGREES, AT THE REQUEST OF THE AGENT, TO ASSEMBLE
THE INVENTORY AND EQUIPMENT COMPRISING PART OF THE BRATTLEBORO COLLATERAL AND TO
MAKE IT AVAILABLE TO THE AGENT AT PREMISES OF FIBERMARK OFFICE OR ELSEWHERE AND
TO MAKE AVAILABLE TO THE AGENT THE PREMISES AND FACILITIES OF FIBERMARK OFFICE
FOR THE PURPOSE OF THE AGENT’S TAKING POSSESSION OF, REMOVING OR PUTTING THE
INVENTORY AND EQUIPMENT COMPRISING PART OF THE BRATTLEBORO COLLATERAL IN
SALEABLE FORM.  HOWEVER, IF NOTICE OF INTENDED DISPOSITION OF ANY COLLATERAL IS
REQUIRED BY LAW, IT IS AGREED THAT TEN (10) DAYS NOTICE SHALL CONSTITUTE
REASONABLE NOTIFICATION AND FULL COMPLIANCE WITH THE LAW.  THE NET CASH PROCEEDS
RESULTING FROM THE AGENT’S EXERCISE OF ANY OF THE FOREGOING RIGHTS, (AFTER
DEDUCTING ALL CHARGES, COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES)
SHALL BE APPLIED BY THE AGENT TO THE PAYMENT OF THE OBLIGOR’S OBLIGATIONS,
WHETHER DUE OR TO BECOME DUE, IN SUCH ORDER AS THE AGENT MAY ELECT, AND THE
OBLIGORS SHALL REMAIN LIABLE TO THE AGENT AND THE LENDERS FOR ANY DEFICIENCIES,
AND THE AGENT AND THE LENDERS IN TURN AGREE TO REMIT TO THE OBLIGORS OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, ANY SURPLUS RESULTING THEREFROM.  THE
ENUMERATION OF THE FOREGOING RIGHTS IS NOT INTENDED TO BE EXHAUSTIVE AND THE
EXERCISE OF ANY RIGHT SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER RIGHTS, ALL
OF WHICH SHALL BE CUMULATIVE.  THE MORTGAGE SHALL GOVERN THE RIGHTS AND REMEDIES
OF THE AGENT AND THE LENDERS THERETO.

 


ARTICLE XIII.      AGENCY

 


SECTION 13.01.  THE AGENT.   EACH LENDER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS CITBC AS THE AGENT FOR THE LENDERS UNDER THIS FINANCING AGREEMENT AND
ANY MODIFICATIONS, SUPPLEMENTS AND


 

104

--------------------------------------------------------------------------------


 


AMENDMENTS THERETO AND ANY OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION THEREWITH
AND IRREVOCABLY AUTHORIZES CITBC AS AGENT FOR SUCH LENDERS, TO TAKE SUCH ACTION
ON ITS BEHALF UNDER THE PROVISIONS OF THIS FINANCING AGREEMENT AND ALL SUCH
ANCILLARY DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
EXPRESSLY DELEGATED TO THE AGENT BY THE TERMS OF THIS FINANCING AGREEMENT AND
ALL SUCH ANCILLARY DOCUMENTS TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN
THIS FINANCING AGREEMENT, THE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
FINANCING AGREEMENT AND SUCH ANCILLARY DOCUMENTS OR OTHERWISE EXIST AGAINST THE
AGENT.

 


SECTION 13.02.  DELEGATION OF DUTIES.   THE AGENT MAY EXECUTE ANY OF ITS DUTIES
UNDER THIS FINANCING AGREEMENT AND ALL ANCILLARY DOCUMENTS BY OR THROUGH AGENTS
OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO THE ADVICE OF COUNSEL CONCERNING
ALL MATTERS PERTAINING TO SUCH DUTIES.

 


SECTION 13.03.  EXCULPATORY PROVISIONS.   NEITHER THE AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR ATTORNEYS-IN-FACT SHALL BE (A) LIABLE
TO ANY LENDER FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH
PERSON UNDER OR IN CONNECTION WITH THIS FINANCING AGREEMENT AND ALL ANCILLARY
DOCUMENTS (EXCEPT FOR ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), OR (B) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY OBLIGOR OR ANY
OFFICER THEREOF CONTAINED IN THIS FINANCING AGREEMENT AND ALL ANCILLARY
DOCUMENTS OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO
OR PROVIDED FOR IN, OR RECEIVED BY THE AGENT UNDER OR IN CONNECTION WITH, THIS
FINANCING AGREEMENT AND ALL ANCILLARY DOCUMENTS OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS FINANCING
AGREEMENT AND ALL ANCILLARY DOCUMENTS OR FOR ANY FAILURE OF ANY OBLIGOR TO
PERFORM ITS OBLIGATIONS THEREUNDER.  THE AGENT SHALL NOT BE UNDER ANY OBLIGATION
TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF
ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS FINANCING AGREEMENT
OR ANY ANCILLARY DOCUMENT OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY
OBLIGOR.

 


SECTION 13.04.  RELIANCE BY AGENT.   THE AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY NOTE, WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM, TELEGRAM, TELECOPY,
FACSIMILE, MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON OR PERSONS AND


 

105

--------------------------------------------------------------------------------


 


UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION,
COUNSEL TO THE OBLIGORS), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
THE AGENT.  THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE
ANY ACTION UNDER THIS FINANCING AGREEMENT AND ANY ANCILLARY DOCUMENT UNLESS IT
SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS AS IT
DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY ALL OF
THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY
IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE AGENT SHALL
IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER
THIS FINANCING AGREEMENT AND ALL ANCILLARY DOCUMENTS IN ACCORDANCE WITH A
REQUEST OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE LENDERS.

 


SECTION 13.05.  NOTICE OF DEFAULT.   THE AGENT SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER UNLESS THE AGENT HAS RECEIVED NOTICE FROM A LENDER OR A BORROWER
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT.  IN THE EVENT THAT THE AGENT
RECEIVES SUCH A NOTICE, THE AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO THE
LENDERS.  THE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT
OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE REQUIRED LENDERS; PROVIDED
THAT UNLESS AND UNTIL THE AGENT SHALL HAVE RECEIVED SUCH DIRECTION, THE AGENT
MAY IN THE INTERIM (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN
FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT
SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE LENDERS.

 


SECTION 13.06.  NON-RELIANCE ON AGENT AND OTHER LENDERS.   EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE AGENT NOR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR ATTORNEYS-IN-FACT HAS MADE ANY REPRESENTATIONS OR
WARRANTIES TO IT AND THAT NO ACT BY THE AGENT HEREINAFTER TAKEN, INCLUDING ANY
REVIEW OF THE AFFAIRS OF ANY BORROWER SHALL BE DEEMED TO CONSTITUTE ANY
REPRESENTATION OR WARRANTY BY THE AGENT TO ANY LENDER.  EACH LENDER REPRESENTS
TO THE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE
OBLIGORS AND MADE ITS OWN DECISION TO ENTER INTO THIS FINANCING AGREEMENT.  EACH
LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS FINANCING
AGREEMENT AND TO MAKE SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF
AS TO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER


 

106

--------------------------------------------------------------------------------


 


CONDITION OR CREDITWORTHINESS OF THE OBLIGORS.  THE AGENT, HOWEVER, SHALL
PROVIDE THE LENDERS WITH COPIES OF ALL FINANCIAL STATEMENTS, PROJECTIONS AND
BUSINESS PLANS WHICH COME INTO THE POSSESSION OF THE AGENT OR ANY OF ITS
OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS-IN-FACT.

 


SECTION 13.07.  INDEMNIFICATION.   THE LENDERS AGREE TO INDEMNIFY THE AGENT IN
ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY ANY OBLIGOR, AND WITHOUT
LIMITING THE OBLIGATION OF ANY OBLIGOR TO DO SO), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR
ARISING OUT OF THIS FINANCING AGREEMENT ON ANY ANCILLARY DOCUMENTS OR ANY
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY ACTION TAKEN OR OMITTED BY THE AGENT UNDER OR IN CONNECTION WITH
ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY
FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS
PARAGRAPH SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS.

 


SECTION 13.08.  THE AGENT IN ITS INDIVIDUAL CAPACITY.   THE AGENT MAY MAKE LOANS
TO, AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH ANY OBLIGOR AS THOUGH THE
AGENT WERE NOT THE AGENT HEREUNDER.  WITH RESPECT TO ITS LOANS MADE OR RENEWED
BY IT OR REVOLVING CREDIT LOAN OBLIGATIONS HEREUNDER AS A LENDER, THE AGENT
SHALL HAVE THE SAME RIGHTS AND POWERS, DUTIES AND LIABILITIES UNDER THIS
FINANCING AGREEMENT AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE
NOT THE AGENT AND THE TERMS “LENDER” AND “LENDERS” SHALL INCLUDE THE AGENT IN
ITS INDIVIDUAL CAPACITY.

 


SECTION 13.09.  SUCCESSOR AGENT.   THE AGENT MAY RESIGN AS AGENT UPON THIRTY
(30) DAYS’ PRIOR NOTICE TO THE LENDERS AND SUCH RESIGNATION SHALL BE EFFECTIVE
UPON THE APPOINTMENT OF A SUCCESSOR AGENT.  UPON RECEIVING NOTICE FROM THE AGENT
OF THE AGENT’S INTENTION TO RESIGN AS AGENT, THE LENDERS SHALL APPOINT A
SUCCESSOR AGENT FOR THE LENDERS WHEREUPON SUCH SUCCESSOR AGENT SHALL SUCCEED TO
THE RIGHTS, POWERS AND DUTIES OF THE AGENT AND THE TERM “AGENT” SHALL MEAN SUCH
SUCCESSOR AGENT EFFECTIVE UPON ITS APPOINTMENT, AND THE FORMER AGENT’S RIGHTS,
POWERS AND DUTIES AS AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT
OR DEED ON THE PART OF SUCH FORMER AGENT OR ANY OF THE PARTIES TO THIS FINANCING
AGREEMENT.  AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT THE
PROVISIONS OF THIS ARTICLE 13 SHALL CONTINUE TO INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT.

 

107

--------------------------------------------------------------------------------


 


SECTION 13.10.  ARRANGEMENTS REQUIRING CONSENT OF LENDERS.   NOTWITHSTANDING
ANYTHING CONTAINED IN THIS FINANCING AGREEMENT TO THE CONTRARY, THE AGENT WILL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS:  AMEND THIS
FINANCING AGREEMENT TO (A) INCREASE THE REVOLVING CREDIT FACILITY OR THE
OVERADVANCE AVAILABILITY; (B) REDUCE THE INTEREST RATE; (C) REDUCE OR WAIVE ANY
FEES OR THE REPAYMENT OF ANY OBLIGATIONS DUE THE LENDERS OR THE AGENT; (D)
EXTEND THE MATURITY OF THE OBLIGATIONS; OR (E) ALTER OR AMEND (I) THIS SECTION
13.10 OR (II) THE DEFINITION OF ELIGIBLE ACCOUNTS RECEIVABLE AND/OR ELIGIBLE
INVENTORY AND THE AGENT’S CRITERIA FOR DETERMINING COMPLIANCE THEREWITH.  EXCEPT
AS OTHERWISE HEREINABOVE PROVIDED, THE AGENT WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS:  (A) AMEND THIS FINANCING AGREEMENT OR (B)
WAIVE ANY EVENT OF DEFAULT UNDER THIS FINANCING AGREEMENT.  IN ALL OTHER
RESPECTS, THE AGENT IS AUTHORIZED TO TAKE SUCH ACTIONS OR FAIL TO TAKE SUCH
ACTIONS IF THE AGENT, IN ITS REASONABLE DISCRETION, DEEMS SUCH TO BE ADVISABLE
AND IN THE BEST INTEREST OF THE LENDERS, INCLUDING, BUT NOT LIMITED TO, THE
MAKING OF AN OVERADVANCE OR THE TERMINATION OF THE REVOLVING CREDIT COMMITMENTS
AND/OR THIS FINANCING AGREEMENT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
UNLESS IT IS SPECIFICALLY INSTRUCTED TO THE CONTRARY BY THE WRITTEN INSTRUCTIONS
OF THE REQUIRED LENDERS.

 

Notwithstanding the foregoing, the Agent may (in its sole discretion) and shall
at the written direction of the Required Lenders upon the occurrence of an Event
of Default and upon written notice to the Lenders and the Borrowers, accelerate
the Revolving Credit Loans, and the other Obligations of the Obligors
hereunder.  In such event, the Revolving Credit Loans shall be immediately
deemed due and payable and each Lender’s interest in the Revolving Credit Loans
shall be settled in accordance with this Financing Agreement based on the
Revolving Credit Loans outstanding as of the date of such written declaration. 
Thereafter, all collections received for application to the Revolving Credit
Loans as provided in this Financing Agreement shall be applied first to the
costs and expenses of collection and Out-of-Pocket Expenses, if any, then to the
payment of interest on the Revolving Credit Loans, then to the principal balance
of the Revolving Credit Loans.  The Lenders acknowledge that an orderly
repayment of the Revolving Credit Loans and/or liquidation of Collateral may
necessitate the making of new Revolving Credit Loans after a declaration of
acceleration by the Agent and/or the Required Lenders and that all of the
Lenders shall participate in such Revolving Credit Loans based on their
respective Pro Rata Shares.  Such new Revolving Credit Loans shall be in
accordance with a program of orderly liquidation and shall be treated as costs
of collection, Out-of-Pocket Expenses and/or liquidation with respect to the
priority of repayment as provided in this paragraph and as otherwise applicable.

 

108

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Agent in its sole discretion may:

 

(a)  cure any ambiguity, defect or inconsistency in the terms of this Financing
Agreement;

 

(b)  release collateral in bulk (i) as required pursuant to the explicit terms
of this Financing Agreement or any of the ancillary documents thereto and (ii)
in an amount not to exceed Two Million Dollars ($2,000,000) in any Fiscal Year
provided that at the election of the Agent there is a corresponding reduction in
the Obligations to the Lenders, as applicable and as set forth in this Financing
Agreement;

 

(c)  within the criteria specified in the definition of “Eligible Accounts
Receivable” in Section 1.01 of this Financing Agreement, make determinations of
eligibility of Collateral with such non-material temporary modification as the
Agent may from time to time implement (provided that the consent of the Lenders
to any other modifications thereof shall be implied if the Agent does not
receive notice to the contrary within ten (10) business days of sending notice
of any proposed change to the Lenders); and

 

(d)  establish reserves.

 


SECTION 13.11.  RECAPTURE OF PAYMENTS.   IF THE AGENT IS REQUIRED AT ANY TIME TO
RETURN TO ANY OBLIGOR OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL ANY PORTION OF THE PAYMENTS MADE BY SUCH OBLIGOR TO THE AGENT
AS A RESULT OF A BANKRUPTCY WITH RESPECT TO SUCH OBLIGOR, ANY GUARANTOR OR ANY
OTHER PERSON OR ENTITY OR OTHERWISE, THEN EACH LENDER SHALL, ON DEMAND OF THE
AGENT, FORTHWITH RETURN TO THE AGENT ITS PRO RATA SHARE OF ANY SUCH PAYMENTS
MADE TO SUCH LENDER BY THE AGENT, TOGETHER WITH ITS PRO RATA SHARE OF INTEREST
OR PENALTIES, IF ANY, PAYABLE BY THE LENDERS.  THIS PROVISION SHALL SURVIVE THE
TERMINATION OF THIS FINANCING AGREEMENT.

 


ARTICLE XIV.      RIGHTS AND OBLIGATIONS OF THE LENDERS AND THE AGENT

 


SECTION 14.01. ADJUSTMENTS AMONG LENDERS.   NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY CONTAINED IN THIS FINANCING AGREEMENT, PRIOR TO THE OCCURRENCE OF
AN EVENT OF DEFAULT, IN THE EVENT THAT ANY LENDER SHALL OBTAIN PAYMENT IN
RESPECT OF A REVOLVING CREDIT NOTE, OR INTEREST THEREON OR UPON OR FOLLOWING ON
EVENT OF DEFAULT, IN THE EVENT ANY LENDER SHALL OBTAIN PAYMENT IN RESPECT OF A
REVOLVING CREDIT NOTE, OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL OR
PROCEEDS THEREOF WITH RESPECT TO ANY REVOLVING CREDIT NOTE, WHETHER VOLUNTARILY
OR


 

109

--------------------------------------------------------------------------------


 


INVOLUNTARILY, AND WHETHER THROUGH THE EXERCISE OF A RIGHT OF BANKER’S LIEN,
SET-OFF OR COUNTERCLAIM AGAINST THE APPLICABLE BORROWER OR OTHERWISE, IN A
GREATER PROPORTION THAN ANY SUCH PAYMENT OBTAINED BY ANY OTHER LENDER IN RESPECT
OF THE CORRESPONDING REVOLVING CREDIT NOTE HELD BY SUCH LENDER, THEN THE LENDER
SO RECEIVING SUCH GREATER PROPORTIONATE PAYMENT OR SUCH GREATER PROPORTIONATE
AMOUNT OF COLLATERAL IN THE CASE OF AN OCCURRENCE OF AN EVENT OF DEFAULT SHALL
PURCHASE FOR CASH FROM THE OTHER LENDER OR LENDERS SUCH PORTION OF EACH SUCH
OTHER LENDER OR LENDERS’ REVOLVING CREDIT LOAN AS APPROPRIATE, AS SHALL BE
NECESSARY TO CAUSE SUCH LENDER RECEIVING THE PROPORTIONATE OVERPAYMENT TO SHARE
THE EXCESS PAYMENT WITH EACH LENDER OR SHALL PROVIDE THE OTHER LENDERS WITH THE
BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY
TO CAUSE SUCH LENDER RECEIVING THE PROPORTIONATE OVERPAYMENT TO SHARE THE EXCESS
PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH LENDER IN
THE CASE OF AN OCCURRENCE OF AN EVENT OF DEFAULT.  UPON OR FOLLOWING AN EVENT OF
DEFAULT PAYMENTS ON ANY REVOLVING CREDIT NOTE RECEIVED BY EACH LENDER AND
RECEIPT OF COLLATERAL BY EACH LENDER SHALL BE IN THE SAME PROPORTION AS THE
PROPORTION OF:  (A) THE OBLIGATIONS OWING TO SUCH LENDER IN RESPECT OF ALL
REVOLVING CREDIT NOTES HELD BY SUCH LENDER; TO (B) THE OBLIGATIONS OWING TO ALL
OF THE LENDERS IN RESPECT OF ALL OF THE REVOLVING CREDIT NOTES; PROVIDED,
HOWEVER, THAT, WITH RESPECT TO THE TWO PARAGRAPHS ABOVE, IF ALL OR ANY PORTION
OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM THE LENDER THAT
RECEIVED THE PROPORTIONATE OVERPAYMENT, SUCH PURCHASE OF OBLIGATIONS OR PAYMENT
OF BENEFITS, AS THE CASE MAY BE, SHALL BE RESCINDED, AND THE PURCHASE PRICE AND
BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.

 


SECTION 14.02.  SHARING OF PAYMENTS.   THE AGENT SHALL, AFTER RECEIPT OF ANY
INTEREST AND FEES EARNED UNDER THIS FINANCING AGREEMENT, REMIT TO EACH LENDER: 
(A) ITS PRO RATA SHARE OF ALL FEES, PROVIDED, HOWEVER, THAT NO LENDER (OTHER
THAN CITBC IN ITS ROLE AS AGENT) SHALL SHARE IN (I) THE COLLATERAL MANAGEMENT
FEE OR DOCUMENTATION FEE OR THE FEES PROVIDED FOR IN SECTION 6.03 OF THIS
FINANCING AGREEMENT AND (II) APPLICABLE FEES, COSTS, EXPENSES AND OUT-OF-POCKET
EXPENSES OF THE AGENT WHICH SHALL BE REMITTED TO AND RETAINED BY THE AGENT; AND
(B) INTEREST COMPUTED AT THE RATE AND AS PROVIDED FOR IN SECTION 6.02 OF THIS
FINANCING AGREEMENT ON ALL OUTSTANDING AMOUNTS ADVANCED BY SUCH LENDER ON EACH
SETTLEMENT DATE, PRIOR TO ADJUSTMENT, THAT WERE MADE SUBSEQUENT TO THE LAST
REMITTANCE BY THE AGENT TO THE LENDER OF SUCH BORROWER’S INTEREST.

 


SECTION 14.03.  SALE OF PARTICIPATIONS.   EACH BORROWER ACKNOWLEDGES EACH LENDER
MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES IN ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS FINANCING AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ALL OR A PORTION OF ITS


 

110

--------------------------------------------------------------------------------


 


LENDER LOAN COMMITMENT, THE REVOLVING CREDIT LOANS OWING TO IT, AND THE
REVOLVING CREDIT NOTE(S) HELD BY IT); PROVIDED, HOWEVER, THAT:  (A) ANY SUCH
LENDER’S OBLIGATIONS UNDER THIS FINANCING AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ITS LENDER LOAN COMMITMENT HEREUNDER) SHALL REMAIN UNCHANGED, AND
(B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (C) SUCH LENDER SHALL REMAIN THE HOLDER OF
ANY SUCH REVOLVING CREDIT NOTE(S) EXECUTED TO ITS ORDER HEREUNDER FOR ALL
PURPOSES OF THIS FINANCING AGREEMENT, AND (D) EACH BORROWER, THE AGENT AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS FINANCING
AGREEMENT.  EACH BORROWER FURTHER ACKNOWLEDGES THAT IN DOING SO, THE LENDERS MAY
GRANT TO SUCH PARTICIPANTS CERTAIN RIGHTS WHICH WOULD REQUIRE THE PARTICIPANT’S
CONSENT TO CERTAIN WAIVERS, AMENDMENTS AND OTHER ACTIONS WITH RESPECT TO THE
PROVISIONS OF THIS FINANCING AGREEMENT.

 

Each Obligor authorizes each Lender to disclose to any participant or purchasing
lender (each, a “Transferee”) and any prospective Transferee, in each case, that
has agreed to be bound by the confidentiality provisions of Section 15.10
hereof, any and all financial information in such Lender’s possession concerning
such Obligor and their respective affiliates which has been delivered to such
Lender by or on behalf of any Obligor pursuant to this Financing Agreement or
which has been delivered to such Lender by or on behalf of any Obligor in
connection with such Lender’s credit evaluation of any Obligor and its
affiliates prior to entering into this Financing Agreement.

 


SECTION 14.04.  NATURE OF REVOLVING CREDIT COMMITMENTS.   EACH OBLIGOR HEREBY
AGREES THAT EACH LENDER IS SOLELY RESPONSIBLE FOR ITS LENDER LOAN COMMITMENT AND
THAT NEITHER THE AGENT NOR ANY LENDER SHALL BE RESPONSIBLE FOR, NOR ASSUME ANY
OBLIGATIONS FOR THE FAILURE OF ANY LENDER TO MAKE AVAILABLE ITS PORTION OF THE
REVOLVING CREDIT LOANS.  FURTHER, SHOULD ANY LENDER REFUSE TO MAKE AVAILABLE ITS
PORTION OF THE REVOLVING CREDIT LOANS, THEN ANY ONE OR MORE OF THE OTHER LENDERS
MAY, BUT WITHOUT OBLIGATION TO DO SO, INCREASE, UNILATERALLY, ITS PORTION OF THE
REVOLVING CREDIT LOANS IN WHICH EVENT THE APPLICABLE BORROWER IS SO OBLIGATED TO
THAT OTHER LENDER.

 


SECTION 14.05.  SHARING OF COSTS AND EXPENSES.   IN THE EVENT THAT THE AGENT,
THE LENDERS OR ANY ONE OF THEM IS SUED OR THREATENED WITH SUIT BY ANY OBLIGOR OR
ANY ONE OF THEM, OR BY ANY RECEIVER, TRUSTEE, CREDITOR OR ANY COMMITTEE OF
CREDITORS ON ACCOUNT OF ANY PREFERENCE, VOIDABLE TRANSFER OR LENDER LIABILITY
ISSUE, ALLEGED TO HAVE OCCURRED OR BEEN RECEIVED AS A RESULT OF, OR DURING THE
TRANSACTIONS CONTEMPLATED UNDER THIS FINANCING AGREEMENT, THEN IN SUCH EVENT ANY
MONEY PAID IN SATISFACTION OR COMPROMISE OF SUCH SUIT, ACTION, CLAIM OR DEMAND
AND ANY


 

111

--------------------------------------------------------------------------------


 


EXPENSES, COSTS AND ATTORNEYS’ FEES PAID OR INCURRED IN CONNECTION THEREWITH,
WHETHER BY THE AGENT, THE LENDERS OR ANY ONE OF THEM, SHALL BE SHARED
PROPORTIONATELY BY THE LENDERS.  IN ADDITION, ANY COSTS, EXPENSES, FEES OR
DISBURSEMENTS INCURRED BY OUTSIDE AGENCIES OR ATTORNEYS RETAINED BY THE AGENT TO
EFFECT COLLECTION OR ENFORCEMENT OF ANY RIGHTS IN THE COLLATERAL, INCLUDING
ENFORCING, PRESERVING OR MAINTAINING RIGHTS UNDER THIS FINANCING AGREEMENT SHALL
BE SHARED PROPORTIONATELY BY THE LENDERS TO THE EXTENT NOT REIMBURSED BY ANY
OBLIGOR OR FROM THE PROCEEDS OF COLLATERAL.  THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT APPLY TO ANY SUITS, ACTIONS, PROCEEDINGS OR CLAIMS THAT (A) PREDATE
THE DATE OF THIS FINANCING AGREEMENT OR (B) ARE BASED ON TRANSACTIONS, ACTIONS
OR OMISSIONS THAT PREDATE THE DATE OF THIS FINANCING AGREEMENT.

 


SECTION 14.06.  SHARING OF PAYMENTS.   EACH BORROWER HEREBY AGREES THAT, IN
ADDITION TO (AND WITHOUT LIMITATION OF) ANY RIGHT OF SET-OFF, BANKER’S LIEN OR
COUNTERCLAIM A LENDER MAY OTHERWISE HAVE, EACH LENDER SHALL BE ENTITLED, AT ITS
OPTION, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT,
TO OFFSET BALANCES HELD BY IT AT ANY OF ITS OFFICES, AS THE CASE MAY BE, AGAINST
ANY PRINCIPAL OF OR INTEREST ON ITS REVOLVING CREDIT LOANS PAYABLE TO SUCH
LENDER, THAT IS NOT PAID WHEN DUE (REGARDLESS OF WHETHER SUCH BALANCES ARE THEN
DUE TO SUCH BORROWER), IN WHICH CASE SUCH LENDER SHALL PROMPTLY NOTIFY SUCH
BORROWER AND THE AGENT THEREOF, PROVIDED THAT SUCH LENDERS FAILURE TO GIVE SUCH
NOTICE SHALL NOT AFFECT THE VALIDITY THEREOF OR CREATE ANY LIABILITY ON THE PART
OF SUCH LENDER WHATSOEVER.  IF A LENDER SHALL EFFECT PAYMENT OF ANY PRINCIPAL OF
OR INTEREST ON REVOLVING CREDIT LOANS HELD BY SUCH LENDER UNDER THIS FINANCING
AGREEMENT THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF, BANKER’S LIEN,
COUNTERCLAIM OR SIMILAR RIGHT, SUCH LENDER SHALL PROMPTLY PURCHASE FROM THE
OTHER LENDERS PARTICIPATIONS IN THE LOANS AND/OR ADVANCES HELD BY THE OTHER
LENDERS IN SUCH AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS FROM TIME TO TIME AS
SHALL BE EQUITABLE, TO THE END THAT ALL THE LENDERS SHALL SHARE THE BENEFIT OF
SUCH PAYMENT PRO RATA IN ACCORDANCE WITH THE UNPAID PRINCIPAL AND INTEREST ON
THE LOANS AND/OR ADVANCES HELD BY EACH OF THEM.  TO SUCH END, ALL OF THE LENDERS
SHALL MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES (BY THE RESALE OF
PARTICIPATIONS SOLD OR OTHERWISE) IF SUCH PAYMENT IS RESCINDED OR MUST OTHERWISE
BE RESTORED.  EACH BORROWER AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION
IN THE REVOLVING CREDIT LOANS HELD BY THE OTHER LENDERS MAY EXERCISE ALL RIGHTS
OF SET-OFF, BANKER’S LIEN, COUNTERCLAIM OR SIMILAR RIGHTS WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT HOLDER OF THE REVOLVING
CREDIT LOANS IN THE AMOUNT OF SUCH PARTICIPATION.  NOTHING CONTAINED HEREIN
SHALL REQUIRE ANY LENDER TO EXERCISE ANY SUCH RIGHT OR SHALL AFFECT THE RIGHT OF
ANY LENDER TO EXERCISE AND RETAIN THE BENEFITS OF EXERCISING, ANY SUCH RIGHT
WITH RESPECT TO ANY OTHER INDEBTEDNESS OR OBLIGATION OF SUCH BORROWER.

 

112

--------------------------------------------------------------------------------


 


SECTION 14.07.  ASSIGNMENTS.   EACH LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
ASSIGN TO ONE OR MORE COMMERCIAL BANKS, COMMERCIAL FINANCE LENDERS OR OTHER
FINANCIAL INSTITUTIONS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
FINANCING AGREEMENT INCLUDING, WITHOUT LIMITATION, ITS LENDER LOAN COMMITMENT
AND REVOLVING CREDIT LOANS; PROVIDED THAT, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, ANY SUCH ASSIGNMENT TO A TRANSFEREE THAT CANNOT
CLAIM ENTITLEMENT TO COMPLETE EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX ON ALL
PAYMENTS MADE BY THE OBLIGORS HEREUNDER MAY BE MADE ONLY WITH THE PRIOR WRITTEN
CONSENT OF FIBERMARK, NOT TO BE UNREASONABLY WITHHELD.  UPON SUCH ASSIGNMENT AND
PROVIDED SUCH ASSIGNEE ASSUMES ITS PORTION OF EACH LENDER’S OBLIGATIONS
HEREUNDER, (A) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT
TO SUCH ASSIGNMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER AND
(B) EACH LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE
BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT, RELINQUISH THEIR RIGHTS AND BE
RELEASED FROM THEIR OBLIGATIONS UNDER THIS FINANCING AGREEMENT.  EACH BORROWER
SHALL, IF NECESSARY, EXECUTE ANY DOCUMENTS REASONABLY REQUIRED TO EFFECTUATE THE
ASSIGNMENTS.

 

In the event any Lender makes any assignment, each such assignment shall be of a
constant, and not a varying, percentage of all of such Lender’s rights and
obligations under this Financing Agreement.  Upon the execution, delivery,
acceptance and recording, from and after the effective date specified in an
Assignment and Acceptance substantially in the form of Exhibit G hereto (the
“Assignment and Acceptance”).

 

By executing and delivering an Assignment and Acceptance, the Lender and the
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than as provided in such Assignment and Acceptance,
such Lender makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Financing Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Financing Agreement or
any other instrument or document furnished pursuant hereto; (b) such Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Obligor or the performance or observance by
any Obligor of any of its obligations under this Financing Agreement or any
other instrument or document furnished pursuant hereto; (c) such assignee
confirms that it has received a copy of this Financing Agreement, together with
copies of such financial statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (d) such assignee will, independently and
without reliance upon the Agent, CITBC,

 

113

--------------------------------------------------------------------------------


 

CITEF or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Financing Agreement; (e) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Financing Agreement as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (f) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Financing Agreement are required to be performed by it as a Lender.

 

Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, together with all Revolving Credit Notes subject to such assignment, the
Agent shall:  (a) accept such Assignment and Acceptance, and (b) give prompt
notice thereof to the Borrowers.  Within five (5) Business Days after its
receipt of such notice, each Borrower, at its own expense, shall execute and
deliver to the Agent in exchange for each surrendered Revolving Credit Note a
new Revolving Credit Notes to the order of such assignee in an amount equal to
the applicable Lender Loan Commitment and/or Revolving Credit Loans assumed by
it pursuant to such Assignment and Acceptance and, if such Lender has retained a
Lender Loan Commitment and/or Revolving Credit Loan hereunder, new Revolving
Credit Notes to the order of such Lender in amounts equal to the applicable
Lender Loan Commitment retained by it hereunder.  Such new Revolving Credit
Notes shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A.

 

Section 14.08.  Acknowledgements by Agent.   The Lenders hereby irrevocably
authorize the Agent, at its option and in its discretion and without the
necessity of any notice from the Agent to the Lenders, (a) to acknowledge that
neither the Agent nor the Lenders have a Lien on any leased property of any
Borrower or any other property in which no Borrower owns any interest; (b) to
(i) acknowledge a Purchase Money Lien that conforms to the criteria set forth in
the definition of said term in Section 1.01 of this Financing Agreement and (ii)
subordinate to any holder of such Purchase Money Lien any Lien on the Equipment
subject thereto that the Agent and the Lenders have as long as the applicable
Obligor owning such Equipment is indebted to such creditor; and (c) to release
any Lien granted to or held by the Agent upon any Collateral:  (i) upon
termination of the Lender Loan Commitments and this Financing Agreement and the
payment and satisfaction of the Obligations; (ii) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
permitted hereunder; (iii) constituting property leased to the applicable
Obligor under a lease which has expired or been terminated in a transaction
permitted under this Financing Agreement or is about to expire and which has not
been, and is


 

114

--------------------------------------------------------------------------------


 


NOT INTENDED BY THE APPLICABLE OBLIGOR TO BE, RENEWED OR EXTENDED; (IV)
CONSISTING OF AN INSTRUMENT EVIDENCING INDEBTEDNESS, WHICH INSTRUMENT HAS BEEN
PLEDGED TO THE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS, IF THE INDEBTEDNESS
EVIDENCED THEREBY HAS BEEN PAID IN FULL; OR (V) IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING BY ALL THE LENDERS.  UPON REQUEST BY THE AGENT AT ANY TIME,
THE LENDERS WILL CONFIRM IN WRITING THE AGENT’S AUTHORITY TO RELEASE PARTICULAR
TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 14.08.

 


SECTION 14.09.  TERMINATION OF FINANCING AGREEMENT.   THE AGENT, AT THE
DIRECTION OF ALL OF THE LENDERS, MAY TERMINATE THE LENDER LOAN COMMITMENTS AND
THIS FINANCING AGREEMENT ON SEPTEMBER 30, 2005 OR ANY ANNIVERSARY DATE
THEREAFTER BY GIVING THE BORROWERS AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN
NOTICE OF TERMINATION.  NOTWITHSTANDING THE FOREGOING, THE AGENT MAY TERMINATE
THIS FINANCING AGREEMENT IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
PROVIDED, HOWEVER, THAT IF THE EVENT OF DEFAULT IS AN EVENT LISTED IN PARAGRAPH
(E), (F) OR (G) OF SECTION 12.01 HEREOF, THE AGENT MAY REGARD THIS FINANCING
AGREEMENT AS TERMINATED AND NOTICE TO THAT EFFECT IS NOT REQUIRED.

 

Any of the Lenders may terminate this Financing Agreement on September 30, 2005
or any Anniversary Date thereafter by giving the Agent and the other Lenders at
least ninety (90) days prior written notice of termination.  Within thirty (30)
days of receipt of such notice from any such Lender(s), the Agent shall either: 
(a) give notice to the Borrowers of termination of the Lender Loan Commitments
and this Financing Agreement in accordance with the terms hereof, in which event
the obligations of the Lenders hereunder shall terminate as of the date on which
termination of this Financing Agreement with the Borrowers shall become
operative and effective or (b) if the other Lenders so elect, they shall have
the right to purchase the terminating Lender’s Pro Rata Share of its interest
hereunder for the full amount thereof, together with any accrued interest. 
Termination of this Financing Agreement by any of the Lenders as herein provided
shall not affect the Lenders’ respective rights and obligations under this
Financing Agreement incurred prior to the effective date of termination as set
forth in the preceding sentence.  This Financing Agreement, unless terminated as
herein provided, shall continue.

 

The Borrowers may terminate this Financing Agreement and the Lender Loan
Commitments, in whole, only upon sixty (60) days’ prior written notice by the
Borrowers to the Agent, provided that the Borrowers pay to the Agent for the
ratable benefit of the Lenders immediately on demand the Libor Rate Prepayment
Premium.  All Obligations shall become due and payable as of any termination
hereunder or under Article 12 hereof and, pending a final accounting, the Agent
may withhold any balances in the Borrowers’ accounts (unless supplied with an
indemnity

115

--------------------------------------------------------------------------------


satisfactory to the Agent) to cover all of the Obligations, whether absolute or
contingent.  All of the Agent’s and the Lenders’ rights, liens and security
interests shall continue after any termination until all Obligations have been
paid and indefeasibly satisfied in full.

 


ARTICLE XV.       MISCELLANEOUS

 


SECTION 15.01.  WAIVERS.   EACH OBLIGOR HEREBY WAIVES DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF
NONPAYMENT.  NO DELAY OR OMISSION OF THE AGENT OR ANY OF THE LENDERS OR ANY
OBLIGOR TO EXERCISE ANY RIGHT OR REMEDY HEREUNDER, WHETHER BEFORE OR AFTER THE
HAPPENING OF ANY EVENT OF DEFAULT, SHALL IMPAIR ANY SUCH RIGHT OR SHALL OPERATE
AS A WAIVER THEREOF OR AS A WAIVER OF ANY SUCH EVENT OF DEFAULT.  NO SINGLE OR
PARTIAL EXERCISE BY THE AGENT OR ANY OF THE LENDERS OF ANY RIGHT OR REMEDY
PRECLUDES ANY OTHER OR FURTHER EXERCISE THEREOF, OR PRECLUDES ANY OTHER RIGHT OR
REMEDY.

 


SECTION 15.02.  ENTIRE AGREEMENT.   THIS FINANCING AGREEMENT AND THE DOCUMENTS
EXECUTED AND DELIVERED IN CONNECTION THEREWITH CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE OBLIGORS AND THE AGENT AND THE LENDERS;  SUPERSEDE ANY PRIOR
AGREEMENTS; SUBJECT TO THE PROVISIONS IN SECTION 13.10, CAN BE CHANGED ONLY BY A
WRITING SIGNED BY THE OBLIGORS, THE AGENT AND THE REQUIRED LENDERS; AND SHALL
BIND AND BENEFIT THE OBLIGORS, THE AGENT AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.

 


SECTION 15.03.  USURY.   IN NO EVENT SHALL ANY OBLIGOR, UPON DEMAND BY THE AGENT
FOR PAYMENT OF ANY INDEBTEDNESS RELATING HERETO, BY ACCELERATION OF THE MATURITY
THEREOF, OR OTHERWISE, BE OBLIGATED TO PAY INTEREST AND FEES IN EXCESS OF THE
AMOUNT PERMITTED BY LAW.  REGARDLESS OF ANY PROVISION HEREIN OR IN ANY AGREEMENT
MADE IN CONNECTION HEREWITH, THE LENDERS SHALL NEVER BE ENTITLED TO RECEIVE,
CHARGE OR APPLY, AS INTEREST ON ANY INDEBTEDNESS RELATING HERETO, ANY AMOUNT IN
EXCESS OF THE MAXIMUM AMOUNT OF INTEREST PERMISSIBLE UNDER APPLICABLE LAW.  IF
THE AGENT OR ANY ONE OR MORE OF THE LENDERS EVER RECEIVE, COLLECT OR APPLY ANY
SUCH EXCESS, IT SHALL BE DEEMED A PARTIAL REPAYMENT OF PRINCIPAL AND TREATED AS
SUCH; AND IF PRINCIPAL IS PAID IN FULL, ANY REMAINING EXCESS SHALL BE REFUNDED
TO THE APPLICABLE OBLIGOR.  THIS PARAGRAPH SHALL CONTROL EVERY OTHER PROVISION
HEREOF AND OF ANY OTHER AGREEMENT MADE IN CONNECTION HEREWITH.

 


SECTION 15.04.  PAYMENT OF EXPENSES.   ALL STATEMENTS, REPORTS, CERTIFICATES,
OPINIONS AND OTHER DOCUMENTS OR INFORMATION REQUIRED TO BE FURNISHED BY ANY
OBLIGOR TO AGENT OR ANY LENDER UNDER THIS FINANCING AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE SUPPLIED WITHOUT COST TO


 

116

--------------------------------------------------------------------------------


 


AGENT OR ANY LENDERS.  FIBERMARK SHALL PAY, ON DEMAND, WHETHER OR NOT THE
CLOSING DATE OCCURS, (1) ALL OUT-OF-POCKET EXPENSES OF AGENT AND LENDERS,
INCLUDING, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF DEWEY BALLANTINE
LLP, COUNSEL TO AGENT AND LENDERS, INCURRED IN CONNECTION WITH (A) THE
NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, (B) ANY
WAIVER OF AMENDMENT OF, OR SUPPLEMENT OR MODIFICATION TO, THE LOAN DOCUMENTS AND
(C) THE REVIEW OF ANY OF THE OTHER AGREEMENTS, INSTRUMENTS OR DOCUMENTS REFERRED
TO IN THIS FINANCING AGREEMENT OR RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY INCLUDING, WITHOUT LIMITATION, ONGOING REVIEW OF ENVIRONMENTAL MATTERS;
(D) ALL COST ASSOCIATED WITH ALL POLICIES OF TITLE INSURANCE; (E) ALL COSTS AND
EXPENSES OF THE AGENT AND LENDERS (INCLUDING FEES AND DISBURSEMENTS OF LEGAL
COUNSEL) INCIDENT TO THE SUCCESSFUL ENFORCEMENT, COLLECTION, PROTECTION OR
PRESERVATION OF ANY RIGHT OR CLAIM OF AGENT OR LENDERS UNDER THE LOAN DOCUMENTS
(INCLUDING IN CONNECTION WITH ANY BANKRUPTCY OF AN OBLIGOR OR ANY APPEAL); (F)
ANY ASSIGNMENT OR PARTICIPATION BY A LENDER, DURING THE CONTINUATION OF AN EVENT
OF DEFAULT, OF ALL OR ANY PORTION OF ITS INTERESTS HEREUNDER; AND (G) (1) ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PERFECTION OF THE LENDERS’
LIENS, ALL RECORDING FEES, MORTGAGE TAXES, SERVING COSTS, AND COSTS OF SEARCHES;
(2) THE COLLATERAL MANAGEMENT FEE; (3) THE DOCUMENTATION FEE; (4) THE FACILITY
FEE; AND (5) THE UNUSED LINE FEE.

 


SECTION 15.05.  INDEMNITY.   EACH OBLIGOR HEREBY JOINTLY AND SEVERALLY AGREES TO
INDEMNIFY THE LENDERS AND THE AGENT AND EACH OF THEIR AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, CONSULTANTS AND AGENTS (COLLECTIVELY,
“INDEMNITEES”) AND AGREES TO DEFEND AND HOLD THE INDEMNITEES HARMLESS FROM AND
AGAINST ANY AND ALL LOSS, DAMAGE, CLAIM, LIABILITY, INJURY, OBLIGATION, PENALTY,
ACTION, SUIT, COST, OR EXPENSE OF WHATSOEVER KIND OR NATURE, IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE BY REASON OF (A) ANY
INVESTIGATION, LITIGATION OR OTHER PROCEEDINGS (INCLUDING ANY THREATENED
INVESTIGATION, LITIGATION OR OTHER PROCEEDINGS) RELATING TO OR ARISING IN
CONNECTION WITH THIS FINANCING AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS OR DAMAGES INCURRED BY REASON OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED) AND (B) ANY ENVIRONMENTAL
DISCHARGE; ANY HANDLING, STORAGE, USE, DISPOSAL, MANUFACTURE, TREATMENT,
RECYCLING, REMEDIATION, REMOVAL, GENERATION, RELEASE, DISCHARGE, REFINING OR
DUMPING OF ANY HAZARDOUS MATERIALS; ANY REMEDIAL ACTION; OR ANY VIOLATION OR
ALLEGED VIOLATION OF ENVIRONMENTAL LAWS, ARISING FROM OR IN CONNECTION WITH THE
PAST, PRESENT OR FUTURE OPERATIONS, PROPERTIES OR EQUIPMENT OF ANY OBLIGOR OR
ITS PREDECESSORS IN INTEREST.  EACH OBLIGOR HEREBY JOINTLY AND SEVERALLY ALSO
AGREES TO REIMBURSE ANY INDEMNITEE FOR ALL EXPENSES INCURRED IN CONNECTION WITH
ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDINGS (WHETHER ACTUAL OR
THREATENED), OR SUCH ENVIRONMENTAL


 

117

--------------------------------------------------------------------------------


 


DISCHARGE; HANDLING, STORAGE, USE, DISPOSAL, MANUFACTURE, TREATMENT, RECYCLING,
REMEDIATION, REMOVAL, GENERATION, RELEASE, DISCHARGE, REFINING OR DUMPING OF ANY
HAZARDOUS MATERIALS; REMEDIAL ACTION; OR VIOLATION OR ALLEGED VIOLATION OF
ENVIRONMENTAL LAWS INCLUDING, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF
COUNSEL INCURRED IN CONNECTION WITH ANY OF THE FOREGOING.  EACH OBLIGOR FURTHER
AGREES THAT THIS INDEMNIFICATION SHALL SURVIVE TERMINATION OF THIS FINANCING
AGREEMENT AS WELL AS THE PAYMENT OF ALL OBLIGATIONS OR AMOUNTS PAYABLE
HEREUNDER.

 


SECTION 15.06.  SEVERABILITY.   IF ANY PROVISION HEREOF OR OF ANY OTHER
AGREEMENT MADE IN CONNECTION HEREWITH IS HELD TO BE ILLEGAL OR UNENFORCEABLE,
SUCH PROVISION SHALL BE FULLY SEVERABLE, AND THE REMAINING PROVISIONS OF THE
APPLICABLE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE
AFFECTED BY SUCH PROVISION’S SEVERANCE.  FURTHERMORE, IN LIEU OF ANY SUCH
PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THE APPLICABLE
AGREEMENT A LEGAL AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO THE SEVERED
PROVISION AS MAY BE POSSIBLE.

 


SECTION 15.07.  WAIVER OF JURY TRIAL.   EACH OBLIGOR, THE AGENT AND EACH LENDER
EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF THIS FINANCING AGREEMENT.  EACH OBLIGOR HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED.

 


SECTION 15.08.  NOTICES.   EXCEPT AS OTHERWISE HEREIN PROVIDED, ANY NOTICE OR
OTHER COMMUNICATION REQUIRED HEREUNDER SHALL BE IN WRITING, AND SHALL BE DEEMED
TO HAVE BEEN VALIDLY SERVED, GIVEN OR DELIVERED WHEN HAND DELIVERED OR SENT BY
TELEGRAM OR FACSIMILE, OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATE MAILS,
WITH PROPER FIRST CLASS POSTAGE PREPAID AND ADDRESSED TO THE PARTY TO BE
NOTIFIED AS FOLLOWS:

 

118

--------------------------------------------------------------------------------


 

(a) if to CITBC or the Agent at:

 

The CIT Group/Business Credit, Inc.

1211 Avenue of the Americas

New York, New York 10036

Attn: Regional Manager

Fax (212) 536-1295

 

(b) if to CITEF at:

 

The CIT Group/Equipment Financing, Inc.

1540 West Fountainhead Parkway

Tempe, Arizona 85282

Attn:  Frank Young, Senior Vice President

Fax                              

 

(c)  if to any party which becomes a Lender subsequent to the date hereof, such
address as appears beneath such Lender’s name on the signature page of the
Assignment and Acceptance such Lender executes in accordance with Section 14.07
of this Financing Agreement.

 

(d)  if to FiberMark at:

 

FiberMark, Inc.

P.O. Box 498

161 Wellington Road

Brattleboro, VT 05302

Attn: Chief Financial Officer

Fax: (802) 257-5973

 

with a copy to (provided, however, the failure to deliver such copy will not
invalidate any notices delivered to FiberMark nor create any liability on the
part of the Agent or any Lender):

 

Hale and Dorr LLP

60 State Street

Boston Massachusetts  02109

Attn:  John D. Sigel, Esq.

Fax:  (617) 526-5000

 

(e)  if to FiberMark Durable, FiberMark Filter, FiberMark Office or DSI at:

 

c/o FiberMark, Inc.

P.O. Box 498

161 Wellington Road

Brattleboro, VT 05302

 

119

--------------------------------------------------------------------------------


 

with a copy to (provided, however, the failure to deliver such copy will not
invalidate any notices delivered to any Borrower nor create any liability on the
part of the Agent or any Lender):

 

Hale and Dorr LLP

60 State Street

Boston Massachusetts  02109

Attn:  John D. Sigel, Esq.

Fax:  (617) 526-5000

 

or to such other address as any party may designate for itself by like notice.

 


SECTION 15.09.  GOVERNING LAW.   THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS FINANCING AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

120

--------------------------------------------------------------------------------


 


SECTION 15.10.  CONFIDENTIALITY.   THE LENDERS SHALL MAINTAIN THE CONFIDENTIAL
NATURE OF, AND SHALL NOT USE (EXCEPT FOR PURPOSES RELATING TO THIS FINANCING
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY) OR DISCLOSE, ANY OBLIGOR’S
FINANCIAL INFORMATION, CONFIDENTIAL INFORMATION OR TRADE SECRETS WITHOUT FIRST
OBTAINING SUCH OBLIGORS WRITTEN CONSENT.  NOTHING IN THIS SECTION 15.10 SHALL
REQUIRE THE AGENT OR THE LENDERS TO OBTAIN THE CONSENT OF ANY OBLIGOR BEFORE
EXERCISING ANY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS UPON THE
OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT.  THE OBLIGATIONS OF THE AGENT AND
THE LENDERS SHALL IN NO EVENT APPLY TO:  (A) PROVIDING INFORMATION ABOUT ANY
OBLIGOR TO ANY FINANCIAL INSTITUTION CONTEMPLATED IN SECTION 14.03 OR 14.07; (B)
ANY SITUATION IN WHICH THE AGENT OR ANY OF THE LENDERS IS REQUIRED BY LAW OR
REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR GOVERNMENTAL, REGULATORY OR
SUPERVISORY AUTHORITY OR OFFICIAL TO DISCLOSE INFORMATION; (C) PROVIDING
INFORMATION TO COUNSEL TO THE LENDERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS; (D) PROVIDING INFORMATION TO INDEPENDENT
AUDITORS RETAINED BY THE LENDERS; (E) ANY INFORMATION THAT IS IN OR BECOMES PART
OF THE PUBLIC DOMAIN OTHERWISE THAN THROUGH A WRONGFUL ACT OF THE AGENT OR ANY
OF THE LENDERS OR ANY EMPLOYEES OR AGENTS THEREOF; (F) ANY INFORMATION THAT IS
IN THE POSSESSION OF THE AGENT OR ANY OF THE LENDERS PRIOR TO RECEIPT THEREOF
FROM THE APPLICABLE OBLIGOR OR ANY OTHER PERSON KNOWN TO SUCH LENDER TO BE
ACTING ON BEHALF OF SUCH OBLIGOR; (G) ANY INFORMATION THAT IS INDEPENDENTLY
DEVELOPED BY THE AGENT OR ANY OF THE LENDERS; AND (H) ANY INFORMATION THAT IS
DISCLOSED TO THE AGENT OR ANY OF THE LENDERS BY A THIRD PARTY THAT HAS NO
OBLIGATION OF CONFIDENTIALITY WITH RESPECT TO THE INFORMATION DISCLOSED.

 

Section 15.12.  Effectiveness.  This Financing Agreement shall become effective
upon its execution and delivery by all parties to the Financing Agreement.

 

[INTENTIONALLY LEFT BLANK]

 

 

 

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be executed and delivered by their proper and duly authorized officers as of the
date set forth above.  This Financing Agreement shall take effect as of the date
set forth above after being accepted below.

 

 

FIBERMARK, INC., as Guarantor

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

P.O. Box 498

 

161 Wellington Road

 

Brattleboro, VT 05302

 

 

 

Attn:  Bruce Moore

 

 

Chief Financial Officer

 

 

 

Telecopy:  (802) 257-5973

 

 

 

 

 

FIBERMARK DURABLE SPECIALTIES, INC., as Borrower and Guarantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

P.O. Box 498

 

161 Wellington Road

 

Brattleboro, VT 05302

 

 

 

 

Attn:  Bruce Moore

 

 

Chief Financial Officer

 

 

 

 

Telecopy:  (802) 257-5973

 

 

 

 

 

 

 

FIBERMARK FILTER AND TECHNICAL PRODUCTS, INC.,  as Borrower and Guarantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

P.O. Box 498

 

161 Wellington Road

 

Brattleboro, VT 05302

 

 

 

 

Attn:  Bruce Moore

 

 

Chief Financial Officer

 

 

 

 

Telecopy:  (802) 257-5973

 

 

 

 

 

 

 

FIBERMARK OFFICE PRODUCTS, LLC, as Borrower and Guarantor

 

 

 

BY

FIBERMARK, INC.,

 

 

its sole Member

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

P.O. Box 498

 

161 Wellington Road

 

Brattleboro, VT  05302

 

 

 

 

Attn:  Bruce Moore

 

 

Chief Financial Officer

 

 

 

 

Telecopy:  (802) 257-5973

 

 

 

 

 

FIBERMARK DSI INC., as Borrower and Guarantor

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

P.O. Box 498

 

161 Wellington Road

 

Brattleboro, VT 05302

 

 

 

 

Attn:  Bruce Moore

 

 

Chief Financial Officer

 

 

 

 

Telecopy:  (802) 257-5973

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Agent

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Applicable Lending Office:

 

New York

 

 

 

 

Address for Notices:

 

 

 

 

1211 Avenue of the Americas

 

New York, New York 10036

 

 

 

 

Attn: Steven M. Schuit

 

 

 

 

Telecopy: (212) 536-1295

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Applicable Lending Office:

 

New York

 

 

 

 

Address for Notices:

 

 

 

 

1211 Avenue of the Americas

 

New York, New York 10036

 

 

 

 

Attn:

 

 

 

 

Telecopy: (212) [536-1295]

 

 

 

 

 

 

 

THE CIT GROUP/EQUIPMENT FINANCING, INC., as a Lender

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Applicable Lending Office:

 

Atlanta

 

 

 

 

Address for Notices:

 

 

 

 

900 Ashwood Parkway

 

Atlanta, Georgia  30338

 

 

 

 

Attn:  [Fred R. Rucker]

 

 

 

 

Telecopy: [(770) 551-7868]

 

122

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

 

Dated                  , 200  

 

 

 

Reference is hereby made to the Fourth Amended and Restated Financing Agreement
and Guaranty, dated as of January 31, 2002 (as amended, modified or supplemented
from time to time, the “Financing Agreement”), among FiberMark, Inc., a Delaware
corporation (“FiberMark”), FiberMark Durable Specialties, Inc., a Delaware
corporation (“FiberMark Durable”), FiberMark Filter and Technical Products,
Inc., a Delaware corporation (“FiberMark Filter”), FiberMark Office Products,
LLC, a Vermont Limited Liability Company, (“FiberMark Office”), FiberMark DSI
Inc., a New York corporation (“DSI,” and together with FiberMark, FiberMark,
Office, FiberMark Durable and FiberMark Filter, the “Borrowers”), the Lenders
signatory thereto (collectively, the “Lenders”) and The CIT Group/Business
Credit, Inc. in its capacity as agent for the Lenders (in such capacity, the
“Agent”).  Capitalized terms used herein that are defined in this Financing
Agreement that are not otherwise defined herein shall have the respective
meanings ascribed thereto in this Financing Agreement.

 

                                                    ,
a                                                                (the
“Assignor”) and,                                                         ,
a                          , (the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor,
a                                percent (      %) interest in and to all of the
Assignor’s rights and obligations under this Financing Agreement as of the
Effective Date (as defined below) (including, without limitation, such 
percentage interest in the Assignor’s Lender Loan Commitment as in effect on the
Effective Date, as evidenced by the Revolving Credit Notes held by the Assignor,
and the Obligations owing to the Assignor on the Effective Date.

 

2.             The Assignor:  (i) represents and warrants that as of the date
hereof, (in each case without giving effect to assignments thereof that have not
yet become effective) its Revolving Credit Commitment is
$                           , and the its Lender Loan Commitment is
$                 (ii) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder, and

 

1

--------------------------------------------------------------------------------


 

that such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Financing Agreement or any other instrument or document furnished pursuant
thereto; and (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its Obligations under this
Financing Agreement or any other instrument or document furnished pursuant
thereto; and (v) attaches each of the Revolving Credit Notes referred to in
Paragraph 1 above and requests that the Agent exchange each such note for a new
note as follows:  a Revolving Credit Note of such Borrower dated the Effective
Date in the principal amount of $                         , such Revolving
Credit Note payable to the order of the Assignee; and a Revolving Credit Note of
such Borrower dated the Effective Date in the principal amount of
$                       such Revolving Credit Note payable to the order of the
Assignor.

 

3.             The Assignee:  (i) confirms that it has received a copy of this
Financing Agreement, together with copies of such financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (ii)
agrees that it will, independently and without reliance upon the Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Financing Agreement; (iii) appoints and
authorizes the Agent to take such action as its agent on its behalf and to
exercise such powers under this Financing Agreement as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligation which by the terms of this Financing Agreement are
required to be performed by it as a Lender; and (vi) specifies as its
address(es) and telephone numbers for notice the office(s) set forth beneath its
name on the signature pages hereof.

 

4.             The effective date for this Assignment and Acceptance shall
be                      (the “Effective Date”).  Following the execution of this
Assignment and Acceptance, it will be delivered to the Agent for acceptance by
the Agent.

 

5.             Upon such acceptance, as of the Effective Date: (i) the Assignee
shall be a party to this Financing Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provide in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
this Financing Agreement.

 

6.             Upon such acceptance from and after the Effective Date, the Agent
shall make (except as otherwise agreed to by the Agent, the Assignor and the
Assignee) all payments under this Financing Agreement and the Revolving

 

2

--------------------------------------------------------------------------------


 

Credit Note in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under this Financing Agreement and the notes for periods
prior to the Effective Date directly between themselves.

 

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By

 

 

Title

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By

 

 

Title

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Telex No.:

 

 

 

Accepted this        day

 

 

of                       ,                

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC, as Agent

 

 

 

 

 

By

 

 

Title

 

 

3

--------------------------------------------------------------------------------


 

Schedule 101

Applicable Margin and Unused Line Fee Terms

 

Tier

 

Leverage Ratio

 

Applicable Margin

 

Unused
Line Fee

 

 

 

 

 

Chase
Manhattan
Bank Rate
Loans

 

Libor Rate
Loans

 

 

 

1.

 

Less than or equal to 2.50 to 1.00

 

0.50

%

2.00

%

0.375

%

2.

 

Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00

 

0.75

%

2.25

%

0.375

%

3.

 

Greater than 3.00 to 1.00, but less than or equal to 3.50 to 1.00

 

1.00

%

2.50

%

0.375

%

4.

 

Greater than 3.50 to 1.00, but less than or equal to 4.00 to 1.00

 

1.25

%

2.75

%

0.500

%

5.

 

Greater than 4.00 to 1.00

 

1.50

%

3.00

%

0.500

%

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS, ACCOUNTING TERMS AND RULES OF CONSTRUCTION

 

 

SECTION 1.01.

DEFINED TERMS

SECTION 1.02.

COMPUTATION OF TIME PERIODS

SECTION 1.03.

ACCOUNTING PRINCIPLES AND TERMS

SECTION 1.04.

RULES OF CONSTRUCTION

 

 

ARTICLE II.

CONDITIONS PRECEDENT

 

 

SECTION 2.01.

CONDITIONS PRECEDENT TO INITIAL REVOLVING CREDIT LOAN

SECTION 2.02.

CONDITIONS PRECEDENT TO EACH REVOLVING CREDIT LOAN

SECTION 2.03.

DEEMED REPRESENTATION

 

 

ARTICLE III.

AMOUNT AND TERMS OF THE REVOLVING CREDIT LOANS.

 

 

SECTION 3.01.

REVOLVING CREDIT LOANS

SECTION 3.02.

REVOLVING CREDIT NOTE

SECTION 3.03.

OVERADVANCES

SECTION 3.04.

INFORMATION RELATING TO ACCOUNTS

SECTION 3.05.

REPRESENTATIONS RELATING TO ACCOUNTS

SECTION 3.06.

COLLECTION OF ACCOUNTS

SECTION 3.07.

NOTICE REGARDING ACCOUNTS

SECTION 3.08.

BORROWERS’ ACCOUNTS

SECTION 3.09.

APPLICATION OF PAYMENTS

SECTION 3.10.

PREPAYMENTS

SECTION 3.11.

FUNDING OF REVOLVING CREDIT LOANS

SECTION 3.12.

NOTICE AND MANNER OF BORROWING

SECTION 3.13.

OBLIGATIONS OF AGENT AND LENDERS

SECTION 3.14.

MINIMUM AMOUNTS

SECTION 3.15.

USE OF PROCEEDS

SECTION 3.16.

TAXES

SECTION 3.17.

ADDITIONAL COSTS

SECTION 3.18..

LIMITATION ON TYPES OF REVOLVING CREDIT LOANS

SECTION 3.19.

ILLEGALITY

SECTION 3.20.

TREATMENT OF AFFECTED LOANS

SECTION 3.21.

ADEQUACY

 

 

ARTICLE IV.

GUARANTY

 

 

SECTION 4.01.

FIBERMARK DURABLE GUARANTY

SECTION 4.02.

FIBERMARK DURABLE GUARANTORS’ GUARANTY OBLIGATIONS UNCONDITIONAL

SECTION 4.03.

WAIVERS

SECTION 4.04.

SUBROGATION, ETC

SECTION 4.05.

FIBERMARK FILTER GUARANTY

 

i

--------------------------------------------------------------------------------


 

SECTION 4.06.

FIBERMARK FILTER GUARANTORS’ GUARANTY OBLIGATIONS UNCONDITIONAL

SECTION 4.07.

WAIVERS

SECTION 4.08.

SUBROGATION, ETC

SECTION 4.09.

FIBERMARK OFFICE GUARANTY

SECTION 4.10.

FIBERMARK OFFICE GUARANTORS’ GUARANTY OBLIGATIONS UNCONDITIONAL

SECTION 4.11.

WAIVERS

SECTION 4.12.

SUBROGATION, ETC

SECTION 4.13.

FIBERMARK GUARANTY

SECTION 4.14.

FIBERMARK GUARANTORS’ GUARANTY OBLIGATIONS UNCONDITIONAL

SECTION 4.15.

WAIVERS

SECTION 4.16.

SUBROGATION, ETC

SECTION 4.17.

DSI GUARANTY

SECTION 4.18.

DSI GUARANTORS’ GUARANTY OBLIGATIONS UNCONDITIONAL

SECTION 4.19.

WAIVERS

SECTION 4.20.

SUBROGATION, ETC

 

 

ARTICLE V.

COLLATERAL

 

 

SECTION 5.01.

(A)  GRANT OF A SECURITY INTEREST BY FIBERMARK OFFICE

SECTION 5.02.

COVENANTS REGARDING INVENTORY

SECTION 5.03.

COVENANTS REGARDING EQUIPMENT

SECTION 5.04.

COLLATERAL COVENANT

SECTION 5.05.

COVENANTS REGARDING ACCOUNTS

SECTION 5.06.

CONTINUING SECURITY INTEREST

SECTION 5.07.

ACTIONS BY AGENT

SECTION 5.08.

ADDITIONAL COLLATERAL AND FURTHER ASSURANCES

SECTION 5.09.

ADDITIONAL INFORMATION

SECTION 5.10.

COMPLIANCE WITH FAIR LABOR STANDARDS ACT

 

 

ARTICLE VI.

INTEREST, FEES AND EXPENSES.

 

 

SECTION 6.01.

METHOD OF ELECTING INTEREST RATES

SECTION 6.02.

INTEREST

SECTION 6.03.

FEES

SECTION 6.04.

PAYMENTS AND COMPUTATIONS

SECTION 6.05.

CERTAIN COMPENSATION

 

 

ARTICLE VII.

POWERS.

 

 

SECTION 7.01.

POWERS

 

 

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 8.01.

INCORPORATION, GOOD STANDING AND DUE QUALIFICATION

SECTION 8.02.

CORPORATE POWER AND AUTHORITY; NO CONFLICTS

SECTION 8.03.

LEGALLY ENFORCEABLE AGREEMENTS

SECTION 8.04.

LITIGATION

SECTION 8.05.

FINANCIAL STATEMENTS

SECTION 8.06.

OWNERSHIP AND LIENS; LOCATION OF INVENTORY AND EQUIPMENT

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.07.

TAXES

SECTION 8.08.

ERISA

SECTION 8.09.

SUBSIDIARIES

SECTION 8.10.

OPERATION OF BUSINESS

SECTION 8.11.

NO DEFAULT ON OUTSTANDING JUDGMENTS OR ORDERS

SECTION 8.12.

NO DEFAULTS ON OTHER AGREEMENTS

SECTION 8.13.

LABOR DISPUTES AND ACTS OF GOD

SECTION 8.14.

GOVERNMENTAL REGULATION

SECTION 8.15.

PARTNERSHIPS

SECTION 8.16.

ENVIRONMENTAL PROTECTION

SECTION 8.17.

SOLVENCY

SECTION 8.18.

INTELLECTUAL PROPERTY

SECTION 8.19.

LICENSE OF INTELLECTUAL PROPERTY

SECTION 8.20.

ENVIRONMENTAL COMPLIANCE.

SECTION 8.21.

PROJECTIONS

SECTION 8.22.

EXCLUDED PREMISES

 

 

ARTICLE IX.

AFFIRMATIVE COVENANTS.

 

 

SECTION 9.01.

REPORTING REQUIREMENTS

SECTION 9.02.

NOTICES

SECTION 9.03.

PAYMENT OF TAXES AND CLAIMS.

SECTION 9.04.

MAINTENANCE OF EXISTENCE.

SECTION 9.05.

CONDUCT OF BUSINESS.

SECTION 9.06.

COMPLIANCE WITH LAWS.

SECTION 9.07.

INSURANCE.

SECTION 9.08.

BOOKS AND RECORDS; INSPECTION.

SECTION 9.09.

ERISA COVENANT.

SECTION 9.10.

INTERCOMPANY TRANSFER OF FUNDS.

SECTION 9.11.

INVENTORY AND ACCOUNTS RECEIVABLE ANALYSIS OF ACQUIRED ENTITY.

SECTION 9.12.

ACQUIRED ENTITIES.

SECTION 9.13.

COMPLIANCE WITH ENVIRONMENTAL LAWS.

SECTION 9.14.

APPRAISALS; AUDITS

 

 

ARTICLE X.

NEGATIVE COVENANTS

 

 

SECTION 10 .01.

DEBT.

SECTION 10.02.

LIENS.

SECTION 10.03.

SALE OF ASSETS.

SECTION 10.04.

PROHIBITION OF FUNDAMENTAL CHANGES.

SECTION 10.05.

INVESTMENTS.

SECTION 10.06.

TRANSACTION WITH AFFILIATES.

SECTION 10.07.

NATURE OF BUSINESS.

SECTION 10.08.

DIVIDENDS.

SECTION 10.09.

LEASES.

SECTION 10.10.

ENVIRONMENTAL COMPLIANCE.

SECTION 10.11.

FISCAL YEAR.

SECTION 10.12.

SUBSIDIARY STOCK ISSUANCE

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI.

FINANCIAL COVENANTS

 

 

SECTION 11.01.

CONSOLIDATED NET WORTH

SECTION 11.02.

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

SECTION 11.03.

DOMESTIC EBITDA

 

 

ARTICLE XII.

EVENTS OF DEFAULT

 

 

SECTION 12.01.

EVENTS OF DEFAULT.

SECTION 12.02.

ACCELERATION OF OBLIGATIONS.

SECTION 12.03.

OTHER REMEDIES.

 

 

ARTICLE XIII.

AGENCY

 

 

SECTION 13.01.

THE AGENT.

SECTION 13.02.

DELEGATION OF DUTIES.

SECTION 13.03.

EXCULPATORY PROVISIONS.

SECTION 13.04.

RELIANCE BY AGENT.

SECTION 13.05.

NOTICE OF DEFAULT.

SECTION 13.06.

NON-RELIANCE ON AGENT AND OTHER LENDERS.

SECTION 13.07.

INDEMNIFICATION.

SECTION 13.08.

THE AGENT IN ITS INDIVIDUAL CAPACITY.

SECTION 13.09.

SUCCESSOR AGENT.

SECTION 13.10.

ARRANGEMENTS REQUIRING CONSENT OF LENDERS.

SECTION 13.11.

RECAPTURE OF PAYMENTS.

 

 

ARTICLE XIV.

RIGHTS AND OBLIGATIONS OF THE LENDERS AND THE AGENT

 

 

SECTION 14.01.

ADJUSTMENTS AMONG LENDERS.

SECTION 14.02.

SHARING OF PAYMENTS.

SECTION 14.03.

SALE OF PARTICIPATIONS.

SECTION 14.04.

NATURE OF REVOLVING CREDIT COMMITMENTS.

SECTION 14.05.

SHARING OF COSTS AND EXPENSES.

SECTION 14.06.

SHARING OF PAYMENTS.

SECTION 14.07.

ASSIGNMENTS.

SECTION 14.08.

ACKNOWLEDGEMENTS BY AGENT.

SECTION 14.09.

TERMINATION OF FINANCING AGREEMENT.

 

 

ARTICLE XV.

MISCELLANEOUS

 

 

SECTION 15.01.

WAIVERS.

SECTION 15.02.

ENTIRE AGREEMENT.

SECTION 15.03.

USURY.

SECTION 15.04.

PAYMENT OF EXPENSES.

SECTION 15.05.

INDEMNITY.

SECTION 15.06.

SEVERABILITY.

SECTION 15.07.

WAIVER OF JURY TRIAL.

SECTION 15.08.

NOTICES.

SECTION 15.09.

GOVERNING LAW.

SECTION 15.10.

CONFIDENTIALITY.

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A -

Form of Revolving Credit Note

Exhibit B -

Form of Revolving Credit Notice of Borrowing

Exhibit C -

Form of Notice of Interest Rate Selection

Exhibit D -

Form of Amendments to Mortgage

Exhibit E -

Form of Solvency Certificate

Exhibit F -

Forms of Opinions of Counsel to Obligors

Exhibit G -

Form of Assignment and Acceptance

Exhibit H -

Form of Borrowing Base Certificate

Exhibit I  -

Initial Projections

 

Schedules

 

 

 

Schedule 1.01 -

Applicable Margin and Unused Line Fee Terms

Schedule 2.01 -

Excluded Premises

Schedule 5.04 -

List of Inventory and Equipment Locations

Schedule 5.04A -

Real Estate

Schedule 8.04 -

Litigation

Schedule 8.16 -

Environmental Matters

Schedule 8.18 -

Intellectual Property

Schedule 8.19 -

License of Intellectual Property

 

v

--------------------------------------------------------------------------------